Exhibit 10.1

Execution Version

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF OCTOBER 5, 2018,

AMONG

NORTHERN OIL AND GAS, INC.,

AS BORROWER,

ROYAL BANK OF CANADA,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO FROM TIME TO TIME

JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

RBC CAPITAL MARKETS

ABN AMRO CAPITAL USA LLC

CAPITAL ONE, NATIONAL ASSOCIATION

CITIZENS BANK, N.A.

AND

WELLS FARGO SECURITIES, LLC



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I Definitions and Accounting Matters

     1  

Section 1.01

  Terms Defined Above      1  

Section 1.02

  Certain Defined Terms      1  

Section 1.03

  Types of Loans and Borrowings      37  

Section 1.04

  Terms Generally      37  

Section 1.05

  Accounting Terms and Determinations; GAAP      38  

Section 1.06

  Designation and Conversion of Restricted and Unrestricted Subsidiaries      38
 

ARTICLE II The Credits

     40  

Section 2.01

  Commitments      40  

Section 2.02

  Loans and Borrowings      40  

Section 2.03

  Requests for Borrowings      41  

Section 2.04

  Interest Elections      42  

Section 2.05

  Funding of Borrowings      43  

Section 2.06

  Termination and Reduction of Aggregate Maximum Credit Amounts      44  

Section 2.07

  Borrowing Base      45  

Section 2.08

  Letters of Credit      48  

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

     53  

Section 3.01

  Repayment of Loans      53  

Section 3.02

  Interest      53  

Section 3.03

  Alternate Rate of Interest      54  

Section 3.04

  Prepayments      55  

Section 3.05

  Fees      58  

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs.

     59  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      59  

Section 4.02

  Presumption of Payment by the Borrower      60  

Section 4.03

  Certain Deductions by the Administrative Agent      61  

Section 4.04

  Payments and Deductions to a Defaulting Lender      61  

ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality

     63  

Section 5.01

  Increased Costs      63  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 5.02

  Break Funding Payments      64  

Section 5.03

  Taxes      65  

Section 5.04

  Designation of Different Lending Office; Replacement of Lenders      69  

Section 5.05

  Illegality      70  

ARTICLE VI Conditions Precedent

     71  

Section 6.01

  Effective Date      71  

Section 6.02

  Each Credit Event      76  

Section 6.03

  Post-Closing Obligations      76  

ARTICLE VII Representations and Warranties

     76  

Section 7.01

  Organization; Powers      76  

Section 7.02

  Authority; Enforceability      77  

Section 7.03

  Approvals; No Conflicts      77  

Section 7.04

  Financial Position; No Material Adverse Effect      77  

Section 7.05

  Litigation      78  

Section 7.06

  Environmental Matters      78  

Section 7.07

  Compliance with the Laws and Agreements; No Defaults      79  

Section 7.08

  Investment Company Act      79  

Section 7.09

  Taxes      79  

Section 7.10

  ERISA      79  

Section 7.11

  Disclosure; No Material Misstatements      80  

Section 7.12

  Insurance      80  

Section 7.13

  Restriction on Liens      80  

Section 7.14

  Subsidiaries      81  

Section 7.15

  Location of Business and Offices      81  

Section 7.16

  Properties; Titles, Etc.      81  

Section 7.17

  Maintenance of Properties      82  

Section 7.18

  Gas Imbalances, Prepayments      83  

Section 7.19

  Marketing of Production      83  

Section 7.20

  Swap Agreements      83  

Section 7.21

  Use of Loans and Letters of Credit      83  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 7.22

  Solvency      84  

Section 7.23

  Anti-Corruption      84  

Section 7.24

  AML and Sanctions      84  

Section 7.25

  Accounts      84  

Section 7.26

  Security Instruments      84  

Section 7.27

  International Operations      85  

Section 7.28

  Casualty Events      85  

Section 7.29

  Beneficial Ownership Certification      85  

ARTICLE VIII Affirmative Covenants

     86  

Section 8.01

  Financial Statements; Other Information      86  

Section 8.02

  Notices of Material Events      90  

Section 8.03

  Existence; Conduct of Business      90  

Section 8.04

  Payment of Obligations      91  

Section 8.05

  Performance of Obligations under Loan Documents      91  

Section 8.06

  Operation and Maintenance of Properties      91  

Section 8.07

  Insurance      92  

Section 8.08

  Books and Records; Inspection Rights      92  

Section 8.09

  Compliance with Laws      92  

Section 8.10

  Environmental Matters      92  

Section 8.11

  Further Assurances      93  

Section 8.12

  Reserve Reports      94  

Section 8.13

  Title Information      95  

Section 8.14

  Additional Collateral; Additional Guarantors      96  

Section 8.15

  ERISA Event      97  

Section 8.16

  Reserved      97  

Section 8.17

  Accounts      97  

Section 8.18

  Most Favored Lender Provisions      98  

ARTICLE IX Negative Covenants

     99  

Section 9.01

  Financial Covenants      99  

Section 9.02

  Debt      99  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 9.03

  Liens      102  

Section 9.04

  Dividends, Distributions and Redemptions      102  

Section 9.05

  Investments, Loans and Advances      104  

Section 9.06

  Nature of Business      105  

Section 9.07

  Proceeds of Loans      106  

Section 9.08

  ERISA Compliance      106  

Section 9.09

  Sale or Discount of Receivables      107  

Section 9.10

  Mergers, Etc      107  

Section 9.11

  Disposition of Properties      107  

Section 9.12

  Environmental Matters      109  

Section 9.13

  Transactions with Affiliates      109  

Section 9.14

  Negative Pledge Agreements; Dividend Restrictions      109  

Section 9.15

  Gas Imbalances, Take-or-Pay or Other Prepayments      110  

Section 9.16

  Swap Agreements      110  

Section 9.17

  [Reserved]      112  

Section 9.18

  Subsidiaries      112  

Section 9.19

  Account Control Agreements      112  

Section 9.20

  Certain Restrictions with respect to Unrestricted Subsidiaries      113  

Section 9.21

  Sale and Leaseback Transactions      113  

Section 9.22

  Organizational Documents; Fiscal Year End      113  

Section 9.23

  Limitation on Leases      113  

Section 9.24

  Marketing Activities      113  

ARTICLE X Events of Default; Remedies

     114  

Section 10.01

  Events of Default      114  

Section 10.02

  Remedies      116  

Section 10.03

  Disposition of Proceeds      117  

Section 10.04

  Credit Bidding      118  

ARTICLE XI The Administrative Agent

     118  

Section 11.01

  Appointment; Powers      118  

Section 11.02

  Duties and Obligations of Administrative Agent      118  

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 11.03

  Action by Administrative Agent      119  

Section 11.04

  Reliance by Administrative Agent      120  

Section 11.05

  Subagents      120  

Section 11.06

  Resignation or Removal of Administrative Agent      120  

Section 11.07

  Administrative Agent and Lenders      121  

Section 11.08

  No Reliance      121  

Section 11.09

  Administrative Agent May File Proofs of Claim      122  

Section 11.10

  Authority of Administrative Agent to Release Collateral and Liens      122  

Section 11.11

  The Arrangers      122  

Section 11.12

  Disqualified Institutions      123  

ARTICLE XII Miscellaneous

     123  

Section 12.01

  Notices      123  

Section 12.02

  Waivers; Amendments      124  

Section 12.03

  Expenses, Indemnity; Damage Waiver      126  

Section 12.04

  Successors and Assigns      130  

Section 12.05

  Survival; Revival; Reinstatement      133  

Section 12.06

  Counterparts; Integration; Effectiveness      134  

Section 12.07

  Severability      134  

Section 12.08

  Right of Setoff      134  

Section 12.09

  Governing Law; Jurisdiction; Consent to Service of Process      135  

Section 12.10

  Headings      136  

Section 12.11

  Confidentiality      136  

Section 12.12

  Interest Rate Limitation      137  

Section 12.13

  Exculpation Provisions      138  

Section 12.14

  Collateral Matters; Swap Agreements      138  

Section 12.15

  No Third Party Beneficiaries      139  

Section 12.16

  USA Patriot Act Notice      139  

Section 12.17

  No Fiduciary Duty      139  

Section 12.18

  Flood Insurance Provisions      139  

 

v



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 12.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      140
 

Section 12.20

  Releases      140  

Section 12.21

  Intercreditor Agreements      141  

Section 12.22

  Amendment and Restatement of Existing Credit Agreement      142  

 

vi



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I    Schedule of Maximum Credit Amounts Exhibit A    Form of Note Exhibit
B    Form of Compliance Certificate Exhibit C    Form of Guaranty and Collateral
Agreement Exhibit D    Form of Assignment and Assumption Exhibit E    Form of
Borrowing Request Exhibit F    Form of Interest Election Request Exhibit G   
Form of Reserve Report Certificate Exhibit H    Form of Solvency Certificate
Exhibit I-1    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-2   
Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-3    Form of U.S.
Tax Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes) Exhibit I-4    Form of U.S. Tax Compliance
Certificate (For Non-U.S. Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) Exhibit J    Form of Prepayment/Cancellation Notice
Schedule 6.03    Post-Closing Obligations Schedule 7.05    Litigation Schedule
7.14    Subsidiaries and Partnerships; Location of Businesses and Offices
Schedule 7.18    Gas Imbalances Schedule 7.19    Marketing Contracts Schedule
7.20    Swap Agreements Schedule 7.25    Deposit Accounts Schedule 7.26   
Mortgage Jurisdictions Schedule 9.02    Closing Date Indebtedness Schedule 9.03
   Closing Date Liens Schedule 9.05    Closing Date Investments Schedule 9.13   
Closing Date Affiliate Transaction

 

 

vii



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 5, 2018, is among
Northern Oil and Gas, Inc., a Delaware corporation (the “Borrower”); each of the
Lenders from time to time party hereto; and Royal Bank of Canada (in its
individual capacity, “RBC”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A. The Borrower, the lenders party thereto and TPG Specialty Lending, Inc., as
administrative agent and collateral agent, are parties to that certain Term Loan
Credit Agreement dated as of November 1, 2017 (as heretofore amended, modified
and supplemented, the “Existing Credit Agreement”).

B. The Borrower has requested the Lenders, and the Lenders have agreed to, amend
and restate the Existing Credit Agreement, subject to the terms and conditions
of this Agreement.

C. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained herein and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each capitalized
term defined above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
capitalized and other terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” shall mean, as to any Deposit Account or Securities
Account of any Credit Party, an agreement or agreements in form and substance
reasonably acceptable to the Administrative Agent among such Credit Party owning
such Deposit Account or Securities Account, the Administrative Agent and, as
applicable, the depositary bank, securities intermediary, securities broker or
any other Person with respect thereto, which agreement or agreements shall
provide a first-priority perfected Lien (subject to Excepted Liens of the type
described in clause (e) of the definition thereof) in favor of the
Administrative Agent for the benefit of the Lenders in such Deposit Account or
Securities Account (in each case, other than an Excluded Account).

 

1



--------------------------------------------------------------------------------

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Public
Company Accounting Oversight Board, the Financial Accounting Standards Board of
the American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission (or successors thereto, or agencies with
similar functions).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Solely for
purposes of this definition, any Person that owns directly or indirectly 10% or
more of the Equity Interests having ordinary voting power for the election of
directors or other governing body of a Person (other than as a limited partner
of such Person) will be deemed to “control” such other Person.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. The initial Aggregate Maximum Credit Amounts of the Lenders is
$750,000,000.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, amended and restated, supplemented or otherwise modified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market), at which dollar deposits with a one month maturity are
offered at approximately 11:00 a.m., London time, on such day (or the
immediately preceding Business Days if such day is not a Business Day). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Borrower, the Borrower’s Subsidiaries or any other Credit
Party or its Subsidiaries from time to time concerning or relating to anti-money
laundering.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States or any other jurisdiction applicable to the Borrower, the Borrower’s
Subsidiaries or any other Credit Party or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid Borrowing Base Utilization Percentage    £25.0%
   >25.0% £50.0%    >50.0% £ 75.0%    >75.0% £90.0%    >90.0% ABR Loans    0.75%
   1.00%    1.25%    1.50%    1.75% Eurodollar Loans    1.75%    2.00%    2.25%
   2.50%    2.75% Commitment Fee Rate    0.375%    0.375%    0.50%    0.50%   
0.50%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change, provided, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.12(a), then until delivery of such Reserve Report,
the “Applicable Margin” shall mean the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount at such time; provided that, if the Commitments have
terminated or expired, each Lender’s Applicable Percentage shall be determined
based upon the Commitments most recently in effect. The Applicable Percentages
of the Lenders as of the Effective Date are set forth on Annex I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
including with respect to any Swap Obligations existing as of the Effective
Date, and (b) only with respect to Swap Obligations existing as of the Effective
Date, Fifth Third Bank so long as it has become a party to, and remains subject
to, the Swap Intercreditor Agreement, and, in each case, any and all successors
thereto.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.,
(b) Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company Petroleum
Consultants, L.P., and (d) any other independent petroleum engineers reasonably
acceptable to the Technical Agents.

 

3



--------------------------------------------------------------------------------

“Arrangers” means RBC Capital Markets, ABN AMRO Capital USA LLC, Capital One,
N.A., Citizens Bank, N.A. and Wells Fargo Securities, LLC, each in its capacity
as joint lead arranger and joint book runner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Price Deck” means the Administrative Agent’s “base case” forward curve for
oil, natural gas and other Hydrocarbons as of the most recent Proposed Borrowing
Base Notice, furnished to the Borrower by the Administrative Agent from time to
time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in a substantially
similar form and substance to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and the Securities Industry and Financial
Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

4



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f) or Section 8.13(c).

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceed the Borrowing Base then in effect. The amount of any Borrowing
Base Deficiency is the amount by which the total Revolving Credit Exposures
exceeds the Borrowing Base then in effect.

“Borrowing Base Properties” means the proved Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries included in the most recently delivered
Reserve Report hereunder.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form of Exhibit E.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder, provided that all obligations of any Person that
are or would have been treated as operating leases for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as capitalized lease obligations in the financial
statements to be delivered pursuant to Section 8.01.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, any state, territory or commonwealth of the
United States Government or issued by any agency thereof and backed by the full
faith and credit of the United States, in each case maturing within one year
from the date of acquisition; (b) deposit accounts or deposits maturing within
one year from the date of acquisition thereof with, including certificates of
deposit, time

 

5



--------------------------------------------------------------------------------

deposits, Eurodollar time deposits or overnight bank deposits having maturities
of twelve (12) months or less from the date of acquisition issued by any Lender
or by any commercial bank organized under the laws of the United States of any
state thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within 12 months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the United States government; or (e) money market or
other mutual funds substantially all of whose assets comprise securities of the
type described in clauses (a) through (d) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including, but not limited to, treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management services.

“Cash Receipts” means all cash received by or on behalf of any Credit Party or
any of the Restricted Subsidiaries, including without limitation: (a) any
amounts payable under or in connection with any Oil and Gas Properties; (b) cash
representing operating revenue earned or to be earned by any Credit Party or any
of the Restricted Subsidiaries; (c) proceeds from Loans; and (d) any other cash
received by any Credit Party or any of the Restricted Subsidiaries from whatever
source (including, without limitation, amounts received in respect of the
Liquidation of any Swap Agreement).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Credit Parties or the Restricted
Subsidiaries.

“Change in Control” means the occurrence of the following events: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) of Equity Interests so that such
Person or group owns 45% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower,
(b) the Borrower shall cease to own and control directly or indirectly 100% of
the Equity Interests of any Guarantor, except pursuant to a transaction
permitted by Section 9.10 or Section 9.11, (c) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated, appointed or approved for consideration
by shareholders for election by the members of the board of directors of the
Borrower or (ii) appointed by directors so nominated, appointed or approved or
(d) any “change in control” under any documents governing any Material Debt.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or any Issuing Bank (or, for purposes

 

6



--------------------------------------------------------------------------------

of Section 5.01(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith (whether or not having
the force of law) or in implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted, promulgated, issued or implemented.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” has the meaning provided for such term in the Security Instruments;
provided that, with respect to the Mortgages, “Collateral” as defined herein
shall include “Mortgaged Properties”; in each case excluding Excluded Assets.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

“Commitment Fee Rate” has the meaning assigned to such term in the definition of
Applicable Margin.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means with respect to the Borrower and its
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and its Consolidated Restricted Subsidiaries
after allowances for Taxes for such period determined on a consolidated basis in
accordance with GAAP; provided, that there shall be excluded from such net
income (to the extent otherwise included therein) the following (without
duplication): (a) the net income of any Person in which the Borrower or a
Consolidated Restricted Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of the Borrower and its Consolidated Restricted Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually

 

7



--------------------------------------------------------------------------------

paid in cash during such period by such other Person to the Borrower or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or deficit) of any Person accrued
prior to the date it becomes a Consolidated Restricted Subsidiary or is merged
into or consolidated with the Borrower or any of its Consolidated Restricted
Subsidiaries, (d) any extraordinary gains or losses during such period; (e) any
non-cash gains, losses, or adjustments under FASB ASC Topic 815 as a result of
changes in the fair market value of derivatives; (f) any gains or losses
attributable to write-ups or write-downs of assets, including ceiling test
write-downs; and (g) non-cash share-based payments under FASB Statement
No. 123R.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiary” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which are
(or should be) consolidated with the financial statements of the Borrower in
accordance with GAAP.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Bid” means an offer submitted by the Administrative Agent (on behalf of
the Lenders), based upon the instruction of the Majority Lenders, to acquire the
Property or Equity Interests of the Borrower or any Guarantor or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by the Administrative Agent, based upon the instruction of the
Majority Lenders) of the claims and Secured Obligations under this Agreement and
other Loan Documents.

“Credit Parties” means collectively the Borrower and each other Guarantor.

“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Consolidated Restricted
Subsidiaries at such date, plus the unused Commitments, but excluding all
non-cash assets under FASB ASC Topic 815.

 

8



--------------------------------------------------------------------------------

“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and its Consolidated Restricted
Subsidiaries on such date, but excluding (a) all non-cash obligations under
FASB ASC Topic 815 and (b) the current portion of the Loans under this Agreement
and the Second Lien Notes.

“Current Ratio” means, with respect to the Borrower and its Consolidated
Restricted Subsidiaries, as of any date of determination, the ratio of
(a) Current Assets as of such date to (b) Current Liabilities as of such date.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, loan agreements, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable, accrued expenses, liabilities or other
obligations of such Person, in each such case to pay the deferred purchase price
of Property or services (other than (i) accrued pension costs and other employee
benefit and compensation obligations arising in the ordinary course of business
and (ii) accounts payable incurred in the ordinary course of business which are
either (A) not overdue by more than 60 days or (B) being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) the principal component of obligations under Capital
Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as defined in
the other clauses of this definition) of others secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person, provided that the amount of Debt for purposes of this
clause (f) shall be an amount equal to the lesser of the unpaid amount of such
Debt and the fair market value of the encumbered Property; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or with respect to which such Person otherwise assures a creditor against
loss of the Debt (howsoever such assurance shall be made) to the extent of the
lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt of others; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements for the gathering, processing or
transportation of production, or other similar arrangements, in each case in the
ordinary course of business (but only to the extent of such advance payments);
(j) obligations of such Person to pay for goods or services even if such goods
or services are not actually received or utilized by such Person under “take or
pay” or similar agreements (other than obligations under firm transportation or
drilling contracts); (k) any Debt of a partnership for which such Person is
liable either by agreement, by operation of law or by a Governmental Requirement
but only to the extent of such liability; (l) Disqualified Capital Stock of such
Person; and (m) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Lender Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Lender Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or whose
Lender Parent has, become the subject of a Bankruptcy Event or a Bail-In Action.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Disposition” means any conveyance, sale, lease, sale and leaseback, assignment
(other than assignments intended to convey a Lien), farm-out, transfer or other
disposition of any Property, and including, for the avoidance of doubt, any
Casualty Event. “Dispose” has a correlative meaning thereto.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable (other than (A) customary offers to purchase upon (i) a change of
control, to the extent such offer is subject to the previous payment in full of
the Secured Obligations and (ii) asset sale or casualty or condemnation event to
the extent the terms of such Equity Interests provide that such Equity Interests
shall not be required to be repurchased or redeemed until the Maturity Date has
occurred or such repurchase or redemption is otherwise permitted by this
Agreement and (B) customary acceleration rights after an event of default) for
any consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the earlier of (a) the Maturity Date and
(b) the date on which there are no Loans, LC Exposure or other obligations
hereunder outstanding and all of the Commitments are terminated.

 

10



--------------------------------------------------------------------------------

“Disqualified Institution” shall mean, on any date, (a) any Person (other than a
bona fide debt fund of such Person) designated by the Borrower as a
“Disqualified Institution”, (b) any Person that is a competitor of the Borrower
or any of its Subsidiaries and (c) Subsidiaries and Affiliates of such Persons
(other than such affiliates that are bona fide fixed income investors, debt
funds, regulated bank entities or unregulated lending entities generally engaged
in making, purchasing, holding or otherwise investing in commercial loans, debt
securities or similar extensions of credit in the ordinary course of business),
that in each case, have either (i) been designated by the Borrower as a
“Disqualified Institution” by written notice delivered to the Administrative
Agent on or prior to August 31, 2018 or (ii) reasonably identifiable as a
Subsidiary or Affiliate of such Persons on the basis of such Subsidiary’s or
Affiliate’s name; provided however, with respect to clauses (a) through (c)
above, in no event shall any Lender party to this Agreement as of the Effective
Date constitute a Disqualified Institution.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary (whether a Restricted Subsidiary or
an Unrestricted Subsidiary) that is organized under the laws of the United
States of America or any state thereof or the District of Columbia.

“EBITDAX” means, for any period, on a consolidated basis for the Borrower and
its Consolidated Restricted Subsidiaries, (a) Consolidated Net Income for such
period plus (b) the following expenses or charges to the extent deducted in the
calculation of Consolidated Net Income for such period: (i) exploration
expenses, (ii) Interest Expense, (iii) income or franchise Taxes,
(iv) depreciation, depletion, amortization and other non-cash charges and
losses, (v) one time transactions costs, fees and expenses paid or accrued in
connection with Debt financings, capital-raising transactions, acquisitions,
Investments, Dispositions and other non-recurring corporate transactions,
whether or not consummated, in an aggregate amount for this clause (v) not to
exceed $5,000,000 in any four fiscal quarter period; (vi) write off of Debt
issuance costs and loss (or minus any gains) on the extinguishment of Debt,
(vii) extraordinary or non-recurring charges and losses (or minus any
extraordinary or non-recurring gains), (viii) other non-cash charges, expenses
and losses (including non-cash charges, expenses and losses associated with the
granting of stock-based compensation to employees and directors, non-cash mark
to market losses (or minus any gains), and non-cash impairments or accounting
adjustments with respect to any Disposition permitted hereby), (ix) amounts
incurred related to contingent consideration paid in connection with the
acquisition of Oil and Gas Properties, (x) all losses (whether cash or non-cash)
from Dispositions (other than Hydrocarbons produced in the ordinary course of
business) and (xi) pro forma “run rate” cost savings, operating expense
reductions and synergies related to mergers and other business combinations,
acquisitions, divestitures, Dispositions, discontinuance of activities or
operations and other specified transactions, restructurings, cost savings
initiatives, operational changes and other initiatives or specified transactions
that are reasonably identifiable and factually supportable and projected by the
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of

 

11



--------------------------------------------------------------------------------

the Borrower) within 12 months thereafter (including any actions taken on or
prior to the Effective Date) in an amount not to exceed 10% of EBITDAX for such
four fiscal quarter period calculated before giving effect to this clause (xi);
minus (c) the following income or gains to the extent included in the
calculation of Consolidated Net Income for such period: (i) all non-cash income
and gains, (ii) all gains (whether cash or non-cash) from Dispositions (other
than Hydrocarbons produced in the ordinary course of business) and
(iii) Liquidations of any Swap Agreement. For the purposes of calculating EBITDA
for any period of four (4) consecutive fiscal quarters (each, a “Reference
Period”), (i) if during such Reference Period, the Borrower or any Consolidated
Restricted Subsidiary shall have made any Material Disposition, EBITDAX for such
Reference Period shall be reduced by an amount equal to the EBITDAX (if
positive) attributable to the Property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDAX (if negative) attributable thereto for such Reference Period, (ii) if
during such Reference Period, the Borrower or any Consolidated Restricted
Subsidiary shall have made a Material Acquisition, EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period and
(iii) if during such Reference Period a Consolidated Subsidiary shall be
redesignated as either a Consolidated Unrestricted Subsidiary or a Consolidated
Restricted Subsidiary, EBITDAX shall be calculated after giving pro forma effect
to such redesignation, as if such redesignation had occurred on the first day of
such Reference Period.

“EDGAR” means the Electronic Data Gathering Analysis and Retrieval system
operated by the SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Enforcement Action” means any action to enforce any Secured Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of account debtors, setoff
or recoupment, Credit Bid, action in a Credit Party’s Insolvency Proceeding or
otherwise).

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to human health and safety (to the extent relating to exposure to
Hazardous Materials), the protection of the environment or the preservation or
reclamation of natural resources, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, and Hazardous
Materials Transportation Act, as amended, and comparable state laws.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization of a Governmental Authority
required under applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Credit Parties would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or Sections 414(b) or (c) of
the Code or, solely for purposes of Section 412 of the Code, Section 414 of the
Code.

“ERISA Event” means (a) a reportable event described in Section 4043(c) of ERISA
and the regulations issued thereunder with respect to which the reporting
requirement has not been waived by applicable regulations, (b) the withdrawal of
the Credit Parties or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt by the Credit
Parties or any ERISA Affiliate of a notice of withdrawal liability pursuant to
Section 4202 of ERISA with respect to any Multiemployer Plan, (f) the failure of
a Plan to meet the minimum funding standards under Section 412 of the Code or
Section 302(c) of ERISA (determined without regard to Section 412(c) of the Code
or Section 303(c) of ERISA), (g) the failure of a Plan to satisfy the
requirements of Section 401(a)(29) of the Code, Section 436 of the Code or
Section 206(g) of ERISA or (h) any other event or condition which would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

13



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not more than 60 days delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, royalty agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not more than 60 days delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Credit Parties or the Restricted Subsidiaries or materially impair the value of
any material Property subject thereto; (e) Liens arising solely by virtue of any
statutory or common law provision or customary deposit account terms (pursuant
to a depository institution’s standard documentation that is provided to its
customers generally or pursuant to Account Control Agreements) relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Credit Parties or the Restricted Subsidiaries
to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Credit Parties or the Restricted
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, zoning restrictions, rights of way, facilities and
equipment, and Liens related to surface leases and surface operations, that do
not secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Credit Parties or

 

14



--------------------------------------------------------------------------------

the Restricted Subsidiaries or materially impair the value of any material
Property subject thereto; (g) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (h) judgment and attachment Liens
on any Property, including Oil and Gas Property, not giving rise to an Event of
Default; provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; (i) Liens
pursuant to merger agreements, stock purchase agreements, asset sale agreements
and similar agreements (1) limiting the transfer of properties and assets
pending consummation of the subject transaction or (2) in respect of earnest
money deposits, good faith deposits, purchase price adjustment escrows and
similar deposits and escrow arrangements made or established thereunder, and
(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings entered into by the Borrower and the Subsidiaries covering Property
under true leases entered into in the ordinary course of business; provided,
further Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced; provided
further, (x) no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of any Excepted Liens and (y) in no event
shall “Excepted Liens” secure Debt for borrowed money.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Accounts” means, with respect to the Credit Parties or any Restricted
Subsidiary, each deposit account set forth on Schedule 7.25 (as the same may be
supplemented by the Borrower from time to time upon delivery of a written
supplement to the Administrative Agent) as an “Excluded Account” and that is not
subject to an Account Control Agreement, to the extent exclusively constituting
(a) payroll accounts, (b) tax withholding accounts, (c) employee benefit trust
accounts, (d) zero balance accounts (other than lockbox accounts, to the extent
Account Control Agreements are permitted by the applicable depository bank),
(e) petty cash accounts containing a balance not exceeding $250,000 for all such
accounts in the aggregate, (f) segregated accounts, the balance of which
consists exclusively of funds due and owing to unaffiliated third parties in
connection with royalty payment obligations owed to such third parties, or
working interest payments received from unaffiliated third parties, solely to
the extent such amounts constitute property of such third party held in trust,
and (g) dedicated cash collateral or surety accounts with respect to Excepted
Liens of the type described in clause (g) of the definition thereof; provided,
however that Excluded Accounts shall not include any Property securing any
Permitted Second Lien Notes or any Permitted Refinancing Debt thereof.

 

15



--------------------------------------------------------------------------------

“Excluded Assets” shall mean:

(a) any fee owned real property and any leasehold rights and interests in real
property (other than Oil and Gas Properties);

(b) motor vehicles (and other assets covered by certificates of title or
ownership) and Letter-of-Credit Rights (as defined in the Uniform Commercial
Code in the State of New York) and Commercial Tort Claims (as defined in the
Uniform Commercial Code in the State of New York), in each case, except to the
extent the security interest in such assets can be perfected by the filing of an
“all assets” Uniform Commercial Code financing statement;

(c) those assets over which the granting of security interests in such assets
would be prohibited by any contract, applicable law or regulation but only to
the extent and for so long as a grant of a security interest therein in favor of
the Administrative Agent would (x) violate or invalidate such contract, cause
the acceleration or the termination thereof or create a right of termination in
favor of any other party thereto (other than the Borrower or any of its
Subsidiaries) or (y) violate such applicable law or regulation, other than to
the extent such prohibition is rendered ineffective under the UCC or other
applicable law notwithstanding such prohibition;

(d) particular assets if and for so long as, if reasonably agreed by the
Administrative Agent and the Borrower, the cost of creating a pledge or security
interest in such assets exceed the practical benefits to be obtained by the
Lenders therefrom; and

(e) except as provided in Section 8.14, any assets located outside the United
States to the extent that such assets require action under the law of any
non-U.S. jurisdiction to create or perfect a security interest in such assets
under such non-U.S. jurisdiction, including any intellectual property registered
in any non-U.S. jurisdiction;

provided, however, that Excluded Assets shall not include (i) any proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses
(a) through (d) (unless such proceeds, substitutions or replacements would
independently constitute Excluded Assets referred to in clauses (a) through (d))
and (ii) any Property securing any Permitted Second Lien Notes or any Permitted
Refinancing Debt thereof.

“Excluded Subsidiary” means any direct or indirect subsidiary of any Credit
Party (a) that is a “controlled foreign corporation” (as that term is defined in
Section 957(a) of the Code) (“CFC”), (b) that owns no material assets other than
equity, or equity and indebtedness, of a CFC, (c) of a subsidiary described in
clauses (a) or (b) above, (d) with respect to which the provision of a guarantee
by it would result in material and adverse Tax consequences to the Borrower or
any of the Borrower’s direct or indirect Subsidiaries, as reasonably determined
by the Borrower in consultation with the Administrative Agent or
(e) Unrestricted Subsidiaries.

“Excluded Swap Obligation” has the meaning assigned to such term in the Guaranty
and Collateral Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) its net income (however
denominated), franchise Taxes, and branch profit Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any U.S. federal withholding Tax that is imposed

 

16



--------------------------------------------------------------------------------

on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan, Letter of
Credit, or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04(b)), or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office (c) any Taxes attributable to a Recipient’s failure
to comply with Section 5.03(e) and (d) any withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

“Existing Notes” means the 8.000% Senior Notes due 2020 issued by the Borrower
outstanding on the Effective Date.

“Extraordinary Expenses” means all costs, expenses or advances that the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of a Credit Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the
Administrative Agent, any Lender, any Credit Party, any representative of
creditors of a Credit Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidance of the
Administrative Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or other Secured Obligations, including any lender liability
or other claims; (c) the exercise of any rights or remedies of the
Administrative Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; and (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Secured Obligations. Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees of outside counsel, appraisal
fees, brokers’ and auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Credit
Party or independent contractors in liquidating any Collateral, and reasonable
travel and other expenses.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor provisions that are substantively
comparable and which do not impose criteria that are materially more onerous to
comply with than those contained in such Sections), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means that certain Amended and Restated Fee Letter dated the
Effective Date between RBC and the Borrower.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person (or in the
case of any Person that is a partnership, of such Person’s general partner).
Unless otherwise specified, all references to a Financial Officer herein mean a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary (whether a Restricted Subsidiary or an
Unrestricted Subsidiary) that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect of any
Governmental Authority.

“Guarantor” means each Restricted Subsidiary that is a party to the Guaranty and
Collateral Agreement as a “Guarantor” and “Grantor” (as such terms are defined
in the Guaranty and Collateral Agreement) and guarantees the Secured Obligations
(including pursuant to Section 6.01 and Section 8.14(b)); provided that no
Excluded Subsidiary or Immaterial Subsidiary shall be a Guarantor unless such
Excluded Subsidiary or Immaterial Subsidiary guarantees any Permitted Debt, any
Permitted Refinancing Debt or the Debt, in each case, of the Borrower or any
Domestic Subsidiary, any other Person.

 

18



--------------------------------------------------------------------------------

“Guaranty and Collateral Agreement” means the Amended and Restated Guaranty and
Collateral Agreement, substantially in the form attached hereto as Exhibit C,
executed by the Borrower, the Guarantors and the Administrative Agent, as the
same may be amended, restated, amended and restated, modified or supplemented
from time to time.

“Hazardous Material” means any substance regulated or as to which liability may
be imposed under any applicable Environmental Law due to their hazardous or
dangerous properties or characteristics and including, without limitation:
(a) any chemical, compound, material, product, byproduct, substance or waste
defined as, or included in the definition or meaning of, “hazardous substance,”
“hazardous material,” “hazardous waste,” “solid waste,” “toxic waste,”
“extremely hazardous substance,” “toxic substance,” “contaminant,” “pollutant,”
found in any applicable Environmental Law; (b) petroleum hydrocarbons, petroleum
products, petroleum substances, natural gas, oil, oil and gas waste, and crude
oil; and (c) radioactive materials, asbestos containing materials,
polychlorinated biphenyls, or radon.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum non-usurious interest
rate than applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower and the Restricted
Subsidiaries, as the context requires.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Credit Parties, including all oil in tanks, and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests of the Credit Parties or other properties constituting Oil
and Gas Properties of the Credit Parties.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary that is (a) not a
Material Subsidiary, (b) an Excluded Subsidiary, (c) a captive insurance
company, (d) a not-for-profit Subsidiary, (e) a special purpose entity, (f) any
Subsidiary that is prohibited by applicable law, rule or regulation or by any
contractual obligation existing on the Effective Date or at the time such
Restricted Subsidiary is acquired (and not entered into in contemplation of such
acquisition), as applicable, from guaranteeing the Secured Obligations or which
would require consent, approval, license or authorization from a Governmental
Authority unless such consent, approval, license or authorization has been
received or (g) any Subsidiary excluded from the guarantee requirements under
this Agreement where the Borrower and the Administrative Agent reasonably agree
that the cost of providing such guarantee is excessive in relation to the value
afforded thereby.

 

19



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Information” has the meaning assigned to such term in Section 12.11.

“Initial Reserve Report” means, collectively, (a) the Reserve Report as of
June 30, 2018 audited by Cawley, Gillespie & Associates, Inc. with respect to
the oil and gas reserves attributable to the Oil and Gas Properties of the
Borrower and the Restricted Subsidiaries, (b) the Pivotal Acquisition Reserve
Report and (c) the WR Acquisition Reserve Report.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.

“Intercreditor Agreements” means the Second Lien Intercreditor Agreement and the
Swap Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04 in substantially the form
of Exhibit F.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Restricted Subsidiaries for such period, including (a) to the
extent included in interest expense under GAAP, unless otherwise provided in
(iii) below: (i) amortization of debt discount, (ii) capitalized interest and
(iii) the portion of any payments or accruals under Capital Leases allocable to
interest expense, plus the portion of any payments or accruals under Synthetic
Leases allocable to interest expense whether or not the same constitutes
interest expense under GAAP and (b) cash dividend payments made by any Credit
Party or the Restricted Subsidiaries in respect of any Disqualified Capital
Stock; but excluding non-cash gains, losses or adjustments under FASB ASC Topic
815 as a result of changes in the fair market value of derivatives.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

20



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months (or,
with the consent of each Lender, twelve months) thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) an acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person; (b) the making of any advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt of any other Person and
(without duplication) any amount committed to be advanced, lent, or extended to
such Person (valued at the lesser of the amount of the Debt that is the subject
of such guarantee or contingent obligation and the maximum stated amount of such
guarantee or contingent obligation).

“Issuing Bank” means (a) RBC and (b) any other Lender reasonably acceptable to
the Administrative Agent and the Borrower that has agreed in its sole discretion
to become an Issuing Bank hereunder pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, in each case, in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.08(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” shall be deemed to be a reference to the
relevant Issuing Bank.

“LC Commitment” at any time means $10,000,000.

 

21



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent, each Issuing Bank or any Lender.

“Lenders” means the Persons listed on Annex I, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption, and any
Person that shall have become a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, notwithstanding the foregoing, if the LIBO Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas

 

22



--------------------------------------------------------------------------------

Properties. The term “Lien” shall include easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations. For the purposes of
this Agreement, the Credit Parties and the Restricted Subsidiaries shall be
deemed to be the owner of any Property which they have acquired or hold subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Liquidate” means, with respect to any Swap Agreement, (a) the sale, assignment,
novation, unwind or termination of all or any part of such Swap Agreement or
(b) the creation of an offsetting position against all or any part of such Swap
Agreement. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter and
any other document, instrument or agreement (other than Secured Swap Agreements
or Secured Cash Management Agreements) now or hereafter delivered by or on
behalf of a Credit Party under this Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50.0%) of the sum of the
Aggregate Maximum Credit Amounts; and at any time while any Loans or LC Exposure
are outstanding, Lenders holding more than fifty percent (50.0%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that, if at any time there are two
or fewer Lenders, then all Lenders shall constitute the Majority Lenders;
provided further that the Maximum Credit Amount and the outstanding principal
amount of the Loans of, and the participation interests in Letters of Credit
held by, each Defaulting Lender (if any) shall be excluded from the
determination of Majority Lenders to the extent set forth in
Section 4.04(b)(ii).

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and the Consolidated Restricted Subsidiaries in excess of $10,000,000.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Credit Parties, taken as a whole, (b) the ability of the Credit Parties,
taken as a whole, to perform their obligations under the Loan Documents
(including payment obligations), (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of the Administrative Agent, any Issuing
Bank or any Lender under the Loan Documents.

“Material Debt” means Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Credit Parties and the Restricted Subsidiaries, in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Debt, the “principal
amount” of the obligations of the Credit Parties and the Restricted Subsidiaries
in respect of any Swap Agreement at any time shall be the Swap Termination Value
of such Swap Agreement.

 

23



--------------------------------------------------------------------------------

“Material Disposition” means any Disposition of Property or series of related
Dispositions of Property that yields gross proceeds to the Borrower and the
Consolidated Restricted Subsidiaries in excess of $10,000,000.

“Material Subsidiary” means, as of any date, any Restricted Subsidiary (a) that
owns or has an interest in any Property assigned value in the Borrowing Base
then in effect, as determined by the Administrative Agent; (b) that has any
outstanding Debt for borrowed money or guarantees any Permitted Debt, any
Permitted Refinancing Debt or the Debt of any other Person; or (c) that
contributed greater than (i) two and a half percent (2.5%) of EBITDA for the
period of four consecutive fiscal quarters most recently ended for which
financial statements have been delivered pursuant to Section 8.01(a) or
Section 8.01(b) or (ii) two and a half percent (2.5%) of Consolidated Total
Assets as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 8.01(a) or Section 8.01(b);
provided that, if at any time the aggregate amount of EBITDA or Consolidated
Total Assets attributable to all Restricted Subsidiaries that are not Material
Subsidiaries exceeds two and a half percent (2.5%) of EBITDA for any such period
or two and a half percent (2.5%) of Consolidated Total Assets as of the last day
of any such fiscal quarter, then the Borrower shall (or, in the event the
Borrower has failed to do so, the Administrative Agent shall), on the date on
which financial statements for such fiscal quarter are delivered pursuant to
Section 8.01(a) or Section 8.01(b), designate in writing to the Administrative
Agent one or more of such Restricted Subsidiaries as “Material Subsidiaries” to
eliminate any such excess, and such designated Subsidiaries shall for all
purposes of this Agreement constitute Material Subsidiaries.

“Maturity Date” means October 5, 2023; provided that the Maturity Date shall be
91 days prior to the scheduled maturity date of the earlier of (a) the Permitted
Second Lien Notes if any principal amount of Permitted Second Lien Notes is
outstanding on such date and (b) the Existing Notes if any principal amount of
such Existing Notes is outstanding on such date.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b), or (c) otherwise modified pursuant to the terms
of this Agreement (including Section 2.07 hereof).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real Property and other Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, which shall be in
a form reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to a Mortgage.

 

24



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001
(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within the six calendar
years preceding the date hereof, made or accrued an obligation to make
contributions and liability to a Credit Party remains.

“Net Leverage Ratio” means, with respect to the Borrower and its Consolidated
Restricted Subsidiaries, as of any date of determination, the ratio of (a) Total
Net Debt as of such date to (b) EBITDAX for the period of four consecutive
fiscal quarters ending on such date; provided, that (i) for the first full
fiscal quarter ending after the Effective Date, EBITDAX shall be calculated by
multiplying EBITDAX for such fiscal quarter by 4, (ii) for the period of the
first two full fiscal quarters ending after the Effective Date, EBITDAX shall be
calculated by multiplying EBITDAX for such two fiscal quarters by 2, and
(iii) for the period of the first three full fiscal quarters ending after the
Effective Date, EBITDAX shall be calculated by multiplying EBITDAX for such
three fiscal quarters by 4/3.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, discharge, termination or amendment to any provision of this Agreement
or any other Loan Document requested by the Borrower (including any
reaffirmation or decrease in the Borrowing Base) that (i) requires the approval
of all Lenders or all affected Lenders in accordance with the terms of
Section 2.07 or Section 12.02(b) and (ii) has been approved by the Majority
Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the lands pooled or unitized therewith, or the production, sale, purchase,
exchange, treatment, processing, handling, storage, transporting or marketing of
Hydrocarbons from or attributable to such Hydrocarbon Interests or the lands
pooled or unitized therewith; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests or the lands
pooled or unitized therewith, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests or the lands pooled or unitized therewith; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests or
the lands pooled or

 

25



--------------------------------------------------------------------------------

unitized therewith and (g) all Properties, rights, titles, interests and
estates, real or personal, now owned or hereafter acquired and situated upon, or
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests (excluding drilling rigs,
automotive equipment, rental equipment or other personal Property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses) or the lands pooled or unitized therewith, or with the
production, sale, purchase, exchange, treatment, processing, handling, storage,
transporting or marketing of Hydrocarbons from or attributable to such
Hydrocarbon Interests or the lands pooled or unitized therewith, including any
and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, pipelines, sales and flow lines, gathering lines and systems,
field gathering systems, salt water disposal facilities, tanks and tank
batteries, processing plants, fixtures, valves, fittings, machinery and parts,
engines, boilers, meters, apparatus, equipment, facilities, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements, servitudes, licenses and other surface and subsurface
rights together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing. Unless otherwise indicated herein,
each reference to the term “Oil and Gas Properties” shall mean Oil and Gas
Properties of the Borrower and the Restricted Subsidiaries.

“Organizational Documents” means, with respect to any Person, its charter,
certificate or articles of incorporation or formation, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(k)).

“Participant” has the meaning assigned to such term in Section 12.04(c).

“Participant Register” has the meaning assigned to such term in
Section 12.04(c).

“Patriot Act” has the meaning assigned to such term in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

26



--------------------------------------------------------------------------------

“Permitted Debt” means Permitted Second Lien Notes, Permitted Senior Notes and
any Permitted Refinancing Debt thereof.

“Permitted Refinancing Debt” means senior or senior subordinated Debt or Debt
securities (whether registered or privately placed and whether convertible into
Equity Interests or not), in each case whether secured or unsecured, issued or
incurred by the Borrower (for purposes of this definition, “new Debt”) incurred
in exchange for, or proceeds of which are used to refinance, refund, renew,
replace or extend all or any portion of the Permitted Debt (the “Refinanced
Debt”) or all or any portion of any Refinanced Debt; provided that (a)
[reserved]; (b) such new Debt is in an aggregate principal amount not in excess
of the aggregate principal amount then outstanding of the Refinanced Debt, plus
an amount necessary to pay accrued and unpaid interest and any fees and
expenses, including premiums (and, for the avoidance of doubt, make-whole
amounts) related to such exchange, refinancing, refunding, renewal, replacement
or extension and original issue discount, related to such new Debt; (c) such new
Debt does not have any scheduled principal amortization prior to the date that
is 91 days after the Maturity Date; (d) such new Debt does not mature sooner
than the date that is 91 days after the Maturity Date; (e) no Subsidiary is
required to guarantee such new Debt unless such Subsidiary has guaranteed the
Secured Obligations pursuant to the Guaranty and Collateral Agreement; (f) the
terms and conditions of such new Debt and any guarantees thereof, taken as a
whole, are not materially less favorable to the Borrower and its Restricted
Subsidiaries as market terms for issuers of similar size and credit quality
given the then prevailing market conditions as reasonably determined by the
Borrower in good faith and are not more restrictive, taken as a whole, than
those contained in this Agreement and the other Loan Documents or the Refinanced
Debt, as reasonably determined by the Borrower in good faith; (g) no Subsidiary
or other Person is required to guarantee such new Debt unless such Subsidiary or
other Person has guaranteed the Secured Obligations pursuant to the Guaranty and
Collateral Agreement; (h) if such new Debt is senior subordinated Debt, such
Debt is expressly subordinate to the payment in full of all of the Secured
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent; (i) if the Refinanced Debt is unsecured, such new Debt
shall be unsecured; or (j) if the Refinanced Debt is Permitted Second Lien
Notes, the Second Lien Agent shall become a party to the Second Lien
Intercreditor Agreement.

“Permitted Second Lien Notes” means the Second Lien Notes and any additional
Second Lien Notes issued or incurred by the Borrower, as issuer, to the extent
permitted by Section 9.02(g) and any Permitted Refinancing Debt in respect
thereof.

“Permitted Senior Notes” means any unsecured senior or unsecured senior
subordinated Debt securities (whether registered or privately placed and whether
convertible into Equity Interests or not) issued or incurred by the Borrower, as
issuer, to the extent permitted by Section 9.02(f).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity of whatever nature.

“Pivotal Acquisition Agreement” means, collectively (i) the Purchase and Sale
Agreement dated as of July 17, 2018 between the Borrower, as purchaser, and
Pivotal Williston Basin, LP, as seller, together with all exhibits and schedules
thereto and (ii) the Purchase and Sale Agreement dated as of July 17, 2018
between the Borrower, as purchaser, and Pivotal Williston Basin II, LP, as
seller, together with all exhibits and schedules thereto.

 

27



--------------------------------------------------------------------------------

“Pivotal Acquisition Properties” means the “Assets” as defined in the Pivotal
Acquisition Agreement.

“Pivotal Acquisition Reserve Report” means the Reserve Report as of June 30,
2018 audited by Cawley, Gillespie & Associates, Inc. with respect to the oil and
gas reserves attributable to the Pivotal Acquisition Properties acquired as of
September 17, 2018 by the Borrower and the Restricted Subsidiaries.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, that is subject to Title IV of ERISA or Section 412 of the Code, other
than a Multiemployer Plan, which (a) is currently or during the period of
applicability of this Agreement sponsored, maintained or contributed to by a
Credit Party or an ERISA Affiliate or (b) was at any time during the six
calendar years preceding the date hereof, sponsored, maintained or contributed
to by a Credit Party or an ERISA Affiliate if liability to a Credit Party
remains.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Royal Bank of Canada as its prime rate in effect for dollar
denominated loans in the United States for such day; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective. Such rate is set by Royal Bank of Canada as a
general reference rate of interest, taking into account such factors as Royal
Bank of Canada may deem appropriate; it being understood that many of the
commercial or other loans of Royal Bank of Canada are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that Royal Bank of Canada may make various commercial or other
loans at rates of interest having no relationship to such rate.

“Pro Forma Net Leverage Ratio” means, with respect to the Borrower and its
Consolidated Restricted Subsidiaries, as of any date of determination, the ratio
of (a) Total Net Debt as of such date determined on a pro forma basis after
giving effect to any applicable transactions to occur on such date to (b) EBITDA
for the period of four consecutive fiscal quarters most recently ended prior to
such date for which financial statements have been delivered pursuant to
Section 8.01(a) or (b).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“proved”, with respect to any Oil and Gas Properties, has the meaning assigned
to the term “Proved Reserves” in the Definitions of Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

28



--------------------------------------------------------------------------------

“Proved Reserves” has the meaning assigned to the term “Proved Reserves” in the
Definitions of Oil and Gas Reserves (in this paragraph, the “Definitions”) as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question. “Proved Developed Producing
Reserves” means Proved Reserves which are categorized as both “Developed” and
“Producing” in the Definitions.

“RBC” has the meaning assigned to such term in the preamble.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Reference Period” has the meaning assigned to such term in the definition of
Consolidated Net Income.

“Register” has the meaning assigned to such term in Section 12.04(b)(ii).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts), controlling Persons,
holders of Equity Interests, partners, members, trustees, managers,
administrators and other representatives of such Person and such Person’s
Affiliates, and the respective successors and assigns of each of the foregoing.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having at least sixty-six and two-thirds percent (66- 2⁄3%)
of the sum of the Aggregate Maximum Credit Amounts; and at any time while any
Loans or LC Exposure are outstanding, Lenders holding at least sixty-six and
two-thirds percent (66- 2⁄3%) of the outstanding aggregate principal amount of
the Loans and participation interests in Letters of Credit (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Maximum Credit Amount and the outstanding principal amount of
the Loans of, and the participation interests in Letters of Credit held by, each
Defaulting Lender (if any) shall be excluded from the determination of Required
Lenders to the extent set forth in Section 4.04(b)(ii).

 

29



--------------------------------------------------------------------------------

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Technical Agents, setting forth, as of each December 31st or June 30th
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries, together with a projection of the rate of production
and future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the Strip Price on such date of
determination, adjusted for historical basis differential, quality and gravity,
without giving effect to non-property related expenses such as general and
administrative expenses, debt service, future income tax expense and
depreciation, depletion and amortization, and adjusted to give effect to the
Swap Agreements with Approved Counterparties then in effect; provided that in
connection with any Interim Redeterminations of the Borrowing Base pursuant to
the last sentence of Section 2.04(b), (i.e., as a result of the Borrower having
acquired Oil and Gas Properties with Proved Reserves which are to be Borrowing
Base Properties having an aggregate value in excess of 5% of the Borrowing Base
in effect immediately prior to such acquisition), the Borrower shall be
required, for purposes of updating the Reserve Report, to set forth only such
additional Proved Reserves and related information as are the subject of such
acquisition.

“Reserve Report Certificate” has the meaning assigned to such term in
Section 8.12(c).

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person (or in the
case of any Person that is a partnership, of such Person’s general partner).
Unless otherwise specified, all references to a Responsible Officer herein means
a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the Credit
Parties or the Restricted Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Credit Parties or the Restricted
Subsidiaries or any option, warrant or other right to acquire any such Equity
Interests in the Credit Parties or the Restricted Subsidiaries.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“RP/Investment Conditions” means that: (a) no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would result
therefrom; (b) at least 15% of the Commitments are unused; and (c) the Pro Forma
Net Leverage Ratio is equal to or less than 3.00 to 1.00.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto that is a nationally recognized rating agency.

 

30



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any Property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such Property or other Property that it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions
comprehensively restricting or prohibiting dealings with such country, region,
territory or government.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated or identified Persons maintained by the
United States (including by OFAC, the U.S. Department of State, or the U.S.
Department of Commerce), the United Nations Security Council, (b) any Person
located, organized or resident in, or any Governmental Authority or governmental
instrumentality of, a Sanctioned Country or (c) any Person directly or
indirectly owned or controlled by any Person described in clauses (a) or (b)
hereof.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including OFAC, the U.S. Department of State,
or the U.S. Department of Commerce (b) the United Nations Security Council; or
(c) any other relevant authority of a jurisdiction applicable to the Borrower,
the Borrower’s Subsidiaries or any other Credit Party or its Subsidiaries.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which the Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien Agent” means Wilmington Trust, National Association, in its
capacity as “Trustee” and “Collateral Agent” under and as defined in the Second
Lien Indenture, together with its successors and assigns in such capacity under
the Second Lien Loan Documents.

“Second Lien Indenture” means the Indenture dated as of May 15, 2018 between the
Borrower and the Second Lien Agent, as modified by the First Supplemental
Indenture dated as of September 18, 2018 (the “First Supplemental Indenture”),
and that certain Second Supplemental Indenture dates as of the Effective Date
pursuant to which the Second Lien Notes are issued.

“Second Lien Intercreditor Agreement” means the Intercreditor Agreement dated as
of May 15, 2018 between the Administrative Agent, as successor to TPG Specialty
Lending, Inc., as Priority Lien Agent (as defined therein), and the Second Lien
Agent, as Original Second Lien Agent (as defined therein), as modified by the
Priority Confirmation Joinder dated as of the Effective Date executed by the
Administrative Agent and acknowledged by the Second Lien Agent and the Borrower.

 

31



--------------------------------------------------------------------------------

“Second Lien Loan Documents” means the “Note Documents” as defined in the Second
Lien Indenture.

“Second Lien Notes” means (a) the Borrower’s 8.50% Senior Secured Second Lien
Notes due 2023 in an original aggregate principal amount of $344,279,000 and any
PIK Notes issued by the Borrower in connection with such notes, (b) the
Borrower’s 8.50% Senior Secured Second Lien Notes due 2023 issued in an
aggregate principal amount of $350,000,000 on the Effective Date and (c) any
additional notes of the Borrower, in each case issued pursuant to the Second
Lien Indenture.

“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) any Credit Party or any Restricted Subsidiary and (b) a Secured Cash
Management Provider.

“Secured Cash Management Obligations” means any and all amounts and other
obligations owing by any Credit Party to any Secured Cash Management Provider
under any Secured Cash Management Agreement.

“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent.

“Secured Obligations” means, without duplication, any and all amounts owing or
to be owing by the Borrower or any other Credit Party (whether direct or
indirect (including those acquired by assumption or novation), absolute or
contingent, due or to become due, now existing or hereafter arising): (a) to the
Administrative Agent, the Arrangers, any Issuing Bank or any Lender or any
Related Party of any of the foregoing under any Loan Document; and all renewals,
extensions and/or rearrangements of any of the above, (b) all Secured Swap
Obligations and (c) all Secured Cash Management Obligations. For the avoidance
of doubt, Secured Obligations shall include all (a) principal of and premium, if
any, on the Loans, (b) LC Disbursements, LC Exposure, reimbursement obligations
(including, without limitation, to reimburse LC Disbursements), obligations to
post cash collateral in respect of Letters of Credit and other obligations of
the Credit Parties with respect to Letters of Credit, (c) interest, expenses,
fees, indemnification obligations, Extraordinary Expenses and other amounts
payable by the Credit Parties under Loan Documents (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and LC Exposure and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Credit Parties, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
(d) payments in respect of an early termination of Secured Swap Obligations, and
(e) other Debts, amounts, fees, expenses, indemnities, costs, obligations and
liabilities of any kind owing by Credit Parties pursuant to the Loan Documents,
any Secured Swap Agreement or any Secured Cash Management Agreement, whether now
existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.

 

32



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Secured Swap Parties, the Secured Cash Management
Providers and for purposes of Section 12.03(b), each Related Party thereof.

“Secured Swap Agreement” means any Swap Agreement between any Credit Party or
any Restricted Subsidiary and any Person that was an Approved Counterparty
(a) at the time it entered into such Swap Agreement or (b) on the Effective Date
with respect to Swap Agreements in existence as of the Effective Date, in each
case, even if such Person subsequently ceases to be an Approved Counterparty for
any reason; provided that, for the avoidance of doubt, the term “Secured Swap
Agreement” shall not include any Swap Agreement entered into after the time that
such Secured Swap Party ceases to be an Approved Counterparty (any such Person
referenced above, a “Secured Swap Party”).

“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

“Securities Account” has the meaning assigned to such term in the UCC.

“Security Instruments” means collectively (a) the Guaranty and Collateral
Agreement, (b) the Mortgages, (c) each Account Control Agreement, (d) the
Intercreditor Agreements and any and all other agreements or instruments now or
hereafter executed by the Borrower or any other Credit Party (other than Secured
Swap Agreements or Secured Cash Management Agreements or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Secured Obligations pursuant to this Agreement) pursuant to
Section 8.11 or Section 8.14 in connection with, or as security for the payment
or performance of the Secured Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

“Solvency Certificate” means the Solvency Certificate substantially in the form
of Exhibit H.

“Solvent” means with respect to any Person, that (a) the aggregate assets of
such Person at a fair valuation exceed the aggregate Debt of such Person,
(b) such Person has not incurred, and does not intend to incur, and does not
believe that they will incur or have incurred Debt beyond their ability to pay
such Debt (after taking into account the timing and amounts of cash to be
received by such Person and the timing and amounts to be payable on or in
respect of such Person’s liabilities) as such Debt becomes absolute and matures,
and (c) such Person does not have (and does not have reason to believe such
Person will have at any time) unreasonably small capital for the conduct of its
business.

 

33



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Strip Price” means, as of any date, (a) for the 60-month period commencing with
the month in which such date occurs, as quoted on the New York Mercantile
Exchange (the “NYMEX”) and published in a nationally recognized publication for
such pricing reasonably acceptable to the Administrative Agent (as such prices
may be corrected or revised from time to time by the NYMEX in accordance with
its rules and regulations), the corresponding monthly quoted futures contract
price for months 0–60 and (b) for periods after such 60 month period, the
average corresponding monthly quoted futures contract price for months 49–60;
provided, however, in the event that the NYMEX no longer provides futures
contract price quotes for 60 month periods, the longest period of quotes of less
than 60 months shall be used to determine the strip period and held constant
thereafter based on the average of contract prices for the last twelve months of
such period, and, if the NYMEX no longer provides such futures contract quotes
or has ceased to operate, the Administrative Agent shall designate another
nationally recognized commodities exchange to replace the NYMEX for purposes of
the references to the NYMEX herein which in the Administrative Agent’s
reasonable opinion is the most comparable exchange to the NYMEX at such time.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (a) of which Equity Interests representing more than 50% of the
ordinary voting power for the election of the board of directors (or equivalent
governing body) (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) or, in the case of a partnership,
any general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, in each case, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a Guarantor.

“Super Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than eighty percent (80%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than eighty percent (80%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amount and the
outstanding principal amount of the Loans of, and the participation interests in
Letters of Credit held by, each Defaulting Lender (if any) shall be excluded
from the determination of Super Majority Lenders to the extent set forth in
Section 4.04(b)(ii).

 

34



--------------------------------------------------------------------------------

“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, emissions
reduction, carbon sequestration or other environmental protection credits,
equity or debt instruments or securities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Credit Parties or the Restricted Subsidiaries shall be a Swap Agreement.

“Swap Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Effective Date among the Credit Parties, the Administrative Agent and Fifth
Third Bank.

“Swap Obligations” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap PV” means, with respect to any Swap Agreement, the present value as of the
applicable measurement date, discounted at 9% per annum, of the future receipts
expected to be paid to the Credit Parties or any Restricted Subsidiary under
such Swap Agreement netted against the Bank Price Deck in effect as of the most
recent Proposed Borrowing Base Notice, as reasonably determined by the
Administrative Agent; provided, however, that the “Swap PV” shall never be less
than $0.00.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80%
of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed, administered or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

35



--------------------------------------------------------------------------------

“Technical Agents” means each of Royal Bank of Canada and Wells Fargo Bank,
N.A., each in its capacity as a technical agent hereunder.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Debt” means, on any date of determination, all Debt of the Borrower and
the Consolidated Restricted Subsidiaries of the type described in (i) clauses
(a), (b) and (d) of the definition of “Debt” and (ii) clauses (f), (g) and
(k) of the definition of “Debt”, but only to the extent such liabilities relate
to Debt described in clause (i) of this definition.

“Total Net Debt” means, on any date of determination, (a) Total Debt minus
(b) the positive difference (if any) between (i) the aggregate amount, not to
exceed $50,000,000, of cash and Cash Equivalents held in Deposit Accounts or
Securities Accounts of the Credit Parties that are subject to Account Control
Agreements and (ii) the amount of any Borrowing Base Deficiency existing as of
such date of determination.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments, (b) each Guarantor, the execution, delivery and performance by such
Guarantor of each Loan Document to which it is a party, the guaranteeing of the
Secured Obligations under the Guaranty and Collateral Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (c) each Credit Party, the payment of fees and expenses in
connection with all of the foregoing.

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e)(ii)(B).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary after the date hereof in accordance with,
and subject to the satisfaction of the conditions set forth in, Section 1.06.

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries of the Borrower or are owned by
the Borrower and one or more of the Wholly-Owned Subsidiaries of the Borrower.

 

36



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party and the Administrative Agent.

“WR Acquisition” means the acquisition of the WR Acquisition Properties pursuant
to the terms and conditions of the WR Acquisition Agreement.

“WR Acquisition Agreement” means the Purchase and Sale Agreement dated as of
July 27, 2018 between the Borrower, as purchaser, and WR Operating LLC, a
Delaware limited liability company, as seller, together with all exhibits and
schedules thereto.

“WR Acquisition Properties” means the “Assets” as defined in the WR Acquisition
Agreement.

“WR Acquisition Reserve Report” means the Reserve Report as of June 30, 2018
audited by Cawley, Gillespie & Associates, Inc. with respect to the oil and gas
reserves attributable to the WR Acquisition Properties to be acquired by the
Borrower and the Restricted Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings For purposes of this Agreement, Loans
and Borrowings, respectively, may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated, replaced, substituted or otherwise modified (subject to
any restrictions on such amendments, supplements, restatements, replacements,
substitutions or modifications set forth in the Loan Documents), (b) any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

37



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants set forth in Section 9.01 are computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods. In the event that any Accounting Change shall occur and such
change results in a change in the method or result of calculation of financial
covenants, standards or terms, then the Lenders and the Credit Parties shall
enter into negotiations in order to amend such provisions of the Loan Documents
so as to equitably reflect such Accounting Changes with the desired result that
the criteria for evaluating the Credit Parties’ financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Credit Parties, the Administrative Agent and the Majority
Lenders, all financial covenants, standards and terms in the Loan Documents
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.

Section 1.06 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated in writing to the Administrative Agent by the Borrower in
accordance with clause (b) below, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries after the date hereof (whether by
formation, acquisition or merger) shall be classified as a Restricted
Subsidiary. On the date hereof, all Subsidiaries of the Borrower are Restricted
Subsidiaries.

(b) The Borrower may designate, by prior or concurrent written notice thereof to
the Administrative Agent, any Restricted Subsidiary (including a newly formed or
newly acquired Subsidiary) as an Unrestricted Subsidiary, provided that (i) both
before, and immediately after giving effect, to such designation, (A) no
Default, Event of Default or Borrowing Base Deficiency exists or would result
from such designation, (B) the Pro Forma Net Leverage Ratio shall not exceed
4.00 to 1.00 and the Borrower shall be in compliance, on a pro forma basis, with
the financial covenant set forth in Section 9.01(b) (determined on a pro forma
basis using Current Assets and Current Liabilities as of the last day of the
Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 8.01(a) or (b)) and (C) the
representations and warranties of the Credit Parties and the Restricted
Subsidiaries contained in this Agreement and each of the other Loan Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of such date as if made on and as of the date
of such designation (or, if stated to have been made expressly as of an earlier
date, were true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) as of such date); (ii) such Subsidiary is not a
“restricted

 

38



--------------------------------------------------------------------------------

subsidiary” for purposes of any indenture or other agreement governing Debt of
the Credit Parties or a Restricted Subsidiary; (iii) such designation shall be
deemed to be an Investment in an amount equal to the fair market value of the
Borrower’s direct and indirect ownership interest in such Subsidiary on the date
of such designation and such designation shall be permitted only to the extent
such Investment is permitted under Section 9.05 on the date of such designation;
(iv) such designation shall be deemed to be a Disposition pursuant to which the
provisions of Section 2.07(f) shall apply; (v) after giving effect to such
designation, the Borrower is in compliance with the requirements of
Section 9.20; and (vi) the Administrative Agent shall have received a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the satisfaction of
the conditions and matters set forth in clauses (i)-(v) above (and in the case
of clause (i)(B) above, setting forth reasonably detailed calculations
demonstrating that the Pro Forma Net Leverage Ratio will not exceed 4.00 to 1.00
and the Borrower will be in compliance, on a pro forma basis, with the financial
covenant set forth in Section 9.01(b) (determined on a pro forma basis using
Current Assets and Current Liabilities as of the last day of the Borrower’s most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 8.01(a) or (b))). Except as provided in this Section 1.06,
no Subsidiary may be designated (and no Restricted Subsidiary may be
redesignated) as an Unrestricted Subsidiary.

(c) If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements for an Unrestricted Subsidiary set forth in Section 9.20, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
(and, for the avoidance of doubt, any Investment, Debt and Liens of such
Subsidiary existing at such time shall be deemed to be incurred by such
Subsidiary as of such time and, if such Investments, Debt and Liens are not
permitted to be incurred as of such time under Article IX, an Event of Default
shall occur).

(d) The Borrower may designate, by prior or concurrent written notice thereof to
the Administrative Agent any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that (i) both before, and immediately after giving effect,
to such designation, (A) no Default, Event of Default or Borrowing Base
Deficiency exists or would result from such designation, (B) the Pro Forma Net
Leverage Ratio shall not exceed 4.00 to 1.00 and the Borrower shall be in
compliance, on a pro forma basis, with the financial covenant set forth in
Section 9.01(b) (determined on a pro forma basis using Current Assets and
Current Liabilities as of the last day of the Borrower’s most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 8.01(a) or (b)) and (C) the representations and warranties of the Credit
Parties and the Restricted Subsidiaries contained in this Agreement and each of
the other Loan Documents shall be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) on and as of such date as if made on
and as of the date of such designation (or, if stated to have been made
expressly as of an earlier date, were true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) as of such date), (ii) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Investment, Debt, or
Liens of such Subsidiary existing at such time, and the Borrower shall be in
compliance with Article IX after giving effect to such designation,
(iii) immediately after giving effect to such designation, the Borrower and such
Subsidiary shall be in compliance with the requirements of Section 8.14 and
(iv) the Administrative Agent shall have received a certificate of a Responsible
Officer, in form and

 

39



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent, certifying as to
the satisfaction of the conditions and matters set forth in clauses (i)-(iii)
above (and in the case of clause (i)(B) above, setting forth reasonably detailed
calculations demonstrating that the Pro Forma Net Leverage Ratio will not exceed
4.00 to 1.00 and the Borrower will be in compliance, on a pro forma basis, with
the financial covenant set forth in Section 9.01(b) (determined on a pro forma
basis using Current Assets and Current Liabilities as of the last day of the
Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 8.01(a) or (b))).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the total Revolving Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

40



--------------------------------------------------------------------------------

(d) Notes. Upon the request of a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated (i) as of the date of this Agreement in the case of any
Lender party hereto as of the date of this Agreement, and (ii) as of the
effective date of the Assignment and Assumption in the case of any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, in each case
payable to such Lender in a principal amount equal to its Maximum Credit Amount
as in effect on such date, and otherwise duly completed. In the event that any
Lender’s Maximum Credit Amount increases or decreases for any reason (whether
pursuant to Section 2.06, Section 12.04(b) or otherwise), the Borrower shall,
upon the request of such Lender, deliver or cause to be delivered on the
effective date of such increase or decrease, a new Note payable to such Lender
in a principal amount equal to its Maximum Credit Amount after giving effect to
such increase or decrease, and otherwise duly completed, and such Lender shall
promptly return to the Borrower the previously issued Note held by such Lender.
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on a Schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a Schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. Each Borrowing shall be subject to each of
the conditions set forth in Section 6.02. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, Houston time, one Business Day before
the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(e). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or electronic communication to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the amount of the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

 

41



--------------------------------------------------------------------------------

(f) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05; and

(g) each of the conditions set forth in Section 6.02 has been satisfied.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall deliver to the Administrative Agent by hand
delivery, fax or electronic communication an Interest Election Request signed by
the Borrower by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

42



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurodollar Loan having an Interest
Period of one month. Notwithstanding any contrary provision hereof, (i) if an
Event of Default has occurred and is continuing: (A) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (B) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto; and (ii) if a
Borrowing Base Deficiency exists: (A) outstanding Borrowings in excess of the
Borrowing Base then in effect may not be converted or continued as Eurodollar
Borrowings and (B) unless sooner repaid, any Eurodollar Borrowing in excess of
the Borrowing Base then in effect shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an Account of the Borrower
subject to an Account Control Agreement and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank that made such LC
Disbursement. Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available

 

43



--------------------------------------------------------------------------------

on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts are terminated or reduced to zero, then the Commitments
shall terminate on the effective date of such termination or reduction.

(b) Optional Termination and Reduction of Aggregate Maximum Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) by delivery of a notice of cancellation in substantially the
form of Exhibit J hereto at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable; provided that a notice of reduction or termination of the Aggregate
Maximum Credit Amounts delivered by the Borrower may state that such notice is
conditioned upon (i) the effectiveness of other credit facilities or other
securities offerings or (ii) the consummation of a Change in Control, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Aggregate Maximum Credit Amounts
shall be permanent and may not be reinstated. Each reduction of the Aggregate
Maximum Credit Amounts shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.

 

44



--------------------------------------------------------------------------------

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $425,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.07(e), Section 2.07(f) or Section 8.13(c).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined in accordance with this Section 2.07 and subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, each Issuing Bank and the
Lenders semi-annually on April 1st and October 1st of each year, commencing
April 1, 2019 (each a “Scheduled Redetermination”). In addition, the Borrower
may, by notifying the Administrative Agent thereof, and the Administrative Agent
may, at the direction of the Required Lenders, by notifying the Borrower
thereof, one time each calendar year, each elect to cause the Borrowing Base to
be redetermined (each, an “Interim Redetermination”) in accordance with this
Section 2.07. In addition to, and not including and/or limited by the annual
Interim Redetermination allowed above, the Borrower may, by notice to the
Administrative Agent thereof, at any time between Scheduled Redeterminations,
request an additional Interim Redetermination upon any acquisition of proved Oil
and Gas Properties having an aggregate value attributable to such Oil and Gas
Properties in excess of 5% of the Borrowing Base in effect immediately prior to
such acquisition (it being understood that for purposes of the foregoing, the
designation of an Unrestricted Subsidiary owning Oil and Gas Properties with
Proved Reserves as a Restricted Subsidiary shall be deemed to constitute an
acquisition by the Borrower of Oil and Gas Properties with Proved Reserves);
provided that, in connection with an Interim Redetermination occurring in
connection with such threshold being satisfied, the Borrower, may, as set forth
in the definition of Reserve Report, elect only to provide a Reserve Report in
respect of the acquired properties (in which case the most recent Reserve Report
shall be used for the existing Borrowing Base Properties).

(c) Scheduled and Interim Redetermination Procedure. Each Scheduled
Redetermination and each Interim Redetermination shall be effectuated as
follows:

(i) Upon receipt by the Technical Agents of (A) the Reserve Report and the
certificate required to be delivered by the Borrower to the Administrative
Agent, in the case of a Scheduled Redetermination, pursuant to Section 8.12(a)
and (c), and, in the case of an Interim Redetermination, pursuant to
Section 8.12(b) and (c), and (B) such other reports, data and supplemental
information, including, without limitation, the information provided pursuant to
Section 8.12(c), as may, from time to time, be reasonably requested by any
Technical Agent or the Required Lenders (the Reserve Report, such certificate
and such other reports, data and supplemental information being the “Engineering
Reports”), the Technical Agents shall evaluate the information contained in the
Engineering Reports and shall, in good faith, propose a new Borrowing Base (the
“Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt)

 

45



--------------------------------------------------------------------------------

as such Technical Agent, in good faith, deems appropriate and consistent with
its normal oil and gas lending criteria as it exists at the particular time and
include adjustments to reflect hedging activities of the Credit Parties. If the
Technical Agents cannot agree on the amount of the Proposed Borrowing Base, then
the Proposed Borrowing Base shall be the lowest Proposed Borrowing Base proposed
by a Technical Agent. In no event shall the Proposed Borrowing Base exceed the
Aggregate Maximum Credit Amounts. For the avoidance of doubt, in the case of an
Interim Redetermination, the Technical Agents may utilize the Engineering
Reports delivered in connection with the last Scheduled Redetermination,
provided, however, either Technical Agent may in its sole discretion request
Borrower-generated supplemental Engineering Reports in connection with such
Interim Redetermination.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Technical Agents shall
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on or
before March 15th and September 15th of such year following the date of delivery
of such Engineering Reports or (2) if the Technical Agents shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Technical Agents have received complete Engineering Reports
from the Borrower and have had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i) and in any event,
within fifteen (15) days after the Technical Agents have received the required
Engineering Reports; and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Technical Agents have received the required
Engineering Reports.

(iii) Any Proposed Borrowing Base must be approved or deemed to have been
approved by the Lenders (in each Lender’s sole discretion) as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be (A) if the Proposed Borrowing Base would increase the
Borrowing Base then in effect, a disapproval of the Proposed Borrowing Base, or
(B) if the Proposed Borrowing Base would maintain or decrease the Borrowing Base
then in effect, an approval of the Proposed Borrowing Base. If, at the end of
such 15-day period, all of the Lenders, in the case of a Proposed Borrowing Base
that would increase the Borrowing Base then in effect, or the Required Lenders,
in the case of a Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, have approved or deemed to have approved, as
aforesaid, then the Proposed Borrowing Base shall become the new Borrowing Base
effective on the date specified in Section 2.07(d). If, however, at the end of
such fifteen (15) day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or been deemed to have approved the Proposed

 

46



--------------------------------------------------------------------------------

Borrowing Base, as aforesaid, then the Administrative Agent shall poll the
Lenders to ascertain the highest Borrowing Base then acceptable to (x) in the
case of a decrease or reaffirmation, a number of Lenders sufficient to
constitute the Required Lenders and (y) in the case of an increase, all of the
Lenders, and such amount shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d); provided, however that nothing contained
herein shall require that the Commitment of any Lender be increased without its
prior written consent in connection therewith and Annex I and the Register shall
each be amended to reflect such changes in Commitments and the Applicable
Percentages of the Lenders.

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders (the “New Borrowing Base Notice”) of the amount of the redetermined
Borrowing Base, and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Technical Agents
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the April 1st or October 1st, as applicable, following delivery of the
New Borrowing Base Notice, or (B) if the Technical Agents shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of the New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of the New Borrowing Base Notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
reduction or adjustment to the Borrowing Base, as applicable, under
Section 2.07(e), Section 2.07(f) or Section 8.13(c), whichever occurs first.

(e) Reduction of Borrowing Base Upon Issuance of Permitted Debt. After the
Effective Date, if any Credit Party incurs any Debt constituting Permitted Debt
in reliance on Section 9.02(f) or Section 9.02(g) (other than up to $100,000,000
of Permitted Second Lien Notes or Permitted Senior Notes, in the aggregate,
issued after the Effective Date), then the Borrowing Base then in effect shall
be reduced immediately upon the date of such incurrence by an amount equal to
the product of 0.25 multiplied by an amount equal to the stated principal amount
of such Permitted Debt. The Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such incurrence, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders on such date until the next redetermination or modification thereof
hereunder. For purposes of this Section 2.07(e), if any such Debt is issued at a
discount or otherwise sold for less than “par”, the reduction shall be
calculated based upon the stated principal amount without reference to such
discount.

 

47



--------------------------------------------------------------------------------

(f) Reduction of Borrowing Base Related to Dispositions of Borrowing Base
Properties and/or Liquidation of Swap Agreements. If (i) any Swap Agreement to
which the Borrower, any Credit Party or any Restricted Subsidiary is a party is
Liquidated or (ii) the Borrower, any Credit Party or any Restricted Subsidiary
Disposes of any Borrowing Base Properties or Equity Interests in any Restricted
Subsidiary owning Borrowing Base Properties, and (A) the Swap PV of the
Liquidated portion of such Swap Agreement or (B) the value attributable to such
Disposed Borrowing Base Properties in the most recently delivered Reserve Report
hereunder (or in the case of any Disposition of Equity Interests in any
Restricted Subsidiary owning Borrowing Base Properties, the value attributable
to such Borrowing Base Properties in the most recently delivered Reserve Report
hereunder), as applicable, when combined with the sum of (I) the aggregate Swap
PV of the Liquidated portion of all other Swap Agreements Liquidated since the
most recent Scheduled Redetermination Date and (II) the aggregate value in the
most recently delivered Reserve Report of all other Borrowing Base Properties
Disposed of since the most recent Scheduled Redetermination Date (including in
the case of any Disposition of Equity Interests in Restricted Subsidiaries
owning Borrowing Base Properties in the most recently delivered Reserve Report
hereunder, the aggregate value attributable to such Borrowing Base Properties),
exceeds five percent (5%) of the Borrowing Base as then in effect (as determined
by the Technical Agents), individually or in the aggregate, then the Borrowing
Base then in effect shall be reduced by the Swap PV of the Liquidated portion of
such Swap Agreement in the then effective Borrowing Base and/or the value
assigned to such Disposed Borrowing Base Properties in the then effective
Borrowing Base (as determined in good faith by the Technical Agents), as the
case may be. The Borrowing Base as so reduced shall become the new Borrowing
Base immediately upon the date of such Disposition or Liquidation, as the case
may be, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders on such date until the next redetermination or
adjustment of the Borrowing Base hereunder. Notwithstanding the foregoing, the
Liquidation of any Swap Agreement required pursuant to Section 9.16 shall not
constitute a Liquidation of a Swap Agreement solely for the purposes of this
Section 2.07(f).

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request any Issuing Bank to, and such Issuing Bank shall, issue
dollar-denominated Letters of Credit for the account of the Borrower or the
Restricted Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and such Issuing Bank, at any time and from time to time during the
Availability Period; provided further that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. Each
issuance, amendment, renewal or extension of a Letter of Credit shall be subject
to the conditions set forth in Section 6.02. To request the issuance of a Letter
of Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to any Issuing Bank and the Administrative Agent (not less than
three (3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

 

48



--------------------------------------------------------------------------------

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit issued by such Issuing Bank to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit;

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit); and

(vii) confirming the conditions set for in Section 6.02 have been satisfied.

A Letter of Credit shall be issued, amended, renewed or extended only if (and
each notice shall constitute a representation and warranty by the Borrower that)
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (i) the LC Exposure shall not exceed the LC Commitment and
(ii) the total Revolving Credit Exposures shall not exceed the total
Commitments.

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application and the terms of this Agreement, the terms of this
Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless satisfactorily collateralized or
backstopped in the applicable Issuing Bank’s sole discretion, the date selected
by the Borrower that is no more than one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, no
more than one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such

 

49



--------------------------------------------------------------------------------

Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of any Issuing Bank that issues a Letter of Credit
hereunder, such Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in Section 2.08(e), or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.08(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default, the
existence of a Borrowing Base Deficiency or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 1:00 p.m., Houston time, on the date such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., Houston time, on (i) the Business Day the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Houston
time, or (ii) the Business Day immediately following the day the Borrower
receives such notice, if such notice is not received prior to such time;
provided that, unless the Borrower has notified the Administrative Agent that it
intends to reimburse all or part of such LC Disbursement without using Loan
proceeds or has submitted a Borrowing Request with respect thereto, if such LC
Disbursement is not less than $1,000,000, the Borrower shall be deemed to have
requested, and the Borrower does hereby request under such circumstances, that
such payment be financed with an ABR Borrowing in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank that issued such Letter of Credit the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Administrative
Agent shall distribute such payment to the Issuing Bank that issued such Letter
of Credit or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Borrowings as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. Any LC Disbursement not reimbursed by the
Borrower or funded as a Loan prior to 1:00 p.m., Houston time, shall bear
interest for such day at the Alternate Base Rate plus the Applicable Margin.

 

50



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit issued by such Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by fax or electronic communication) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

51



--------------------------------------------------------------------------------

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced or resign
at any time by written agreement among the Borrower, the Administrative Agent,
such resigning or replaced Issuing Bank and, in the case of a replacement, the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such resignation or replacement of an Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or replaced Issuing Bank
pursuant to Section 3.05(b). In the case of the replacement of an Issuing Bank,
from and after the effective date of such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to cash collateralize the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c) or (iii) the Borrower is required to cash collateralize a
Defaulting Lender’s LC Exposure pursuant to Section 4.04(b)(iii)(B), then the
Borrower shall deposit with or deliver to the Administrative Agent (as a first
priority, perfected security interest (subject to Excepted Liens of the type
described in clause (e) of the definition thereof)), in the name of the
Administrative Agent and for the benefit of the Issuing Banks and the Lenders,
at a location and pursuant to documentation in form and substance satisfactory
to the Administrative Agent, an amount in cash equal to, in the case of an Event
of Default, the LC Exposure, in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c) or in
the case of a Defaulting Lender’s LC Exposure, pursuant to
Section 4.04(b)(iii)(B), such Defaulting Lender’s LC Exposure, as applicable, as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of each Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account,

 

52



--------------------------------------------------------------------------------

all interest, dividends, cash, instruments, financial assets and other Property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Credit Parties or their respective Subsidiaries may now or hereafter have
against any such beneficiary, any Issuing Bank, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such deposit shall be
held as collateral securing the payment and performance of the Credit Parties’
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account; provided that investments of
funds in such account in investments of the type described in clause (a) and (b)
of the definition of Cash Equivalents as permitted by Section 9.05(c) may be
made at the option of the Borrower at its direction, risk and expense;
otherwise, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse, on a pro rata basis,
each Issuing Bank for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors, if any, under this Agreement or
the other Loan Documents. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default
or pursuant to Section 4.04(b)(iii)(B) as a result of a Defaulting Lender’s LC
Exposure, and the Borrower is not otherwise required to cash collateralize the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after (i) all
Events of Default have been waived or the events giving rise to such cash
collateralization pursuant to Section 4.04(b)(iii)(B) have been satisfied or
resolved or (ii) or arrangements satisfactory to the relevant Issuing Bank have
been made for the substitution of new payment assurances.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

53



--------------------------------------------------------------------------------

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, if either (A) an Event of Default pursuant to Section 10.01(a), (b),
(h), (i) or (j) has occurred and is continuing, or (B) any other Event of
Default has occurred and the Majority Lenders, or the Administrative Agent at
the direction of the Majority Lenders, has delivered a notice to the Borrower
notifying the Borrower of an election to charge default interest hereunder, then
all Loans outstanding shall bear interest, after as well as before judgment, at
a rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate (such interest to be retroactive to the date of such Event of Default).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date, and in any case, on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

54



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Notwithstanding the foregoing, if the Administrative Agent (i) determines that
the circumstances described in clause (a) of this section have arisen and such
circumstances are unlikely to be temporary, (ii) determines that the
circumstances described in clause (a) of this section have not arisen but the
supervisor for the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans, (iii) is advised by the Majority
Lenders of their determination in accordance with clause (b) of this
Section 3.03, or (iv) new syndicated loans have started to adopt a new benchmark
interest rate, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable, provided
that to the extent that the Administrative Agent determines that adoption of any
portion of such market convention is not administratively feasible or that no
market convention for the administration of such alternate rate of interest
exists, the Administrative Agent shall administer such alternate rate of
interest in a manner determined by the Administrative Agent in consultation with
the Borrower. Notwithstanding anything to the contrary, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Majority Lenders
stating that such Majority Lenders object to such amendment. If a notice of an
alternate rate of interest has been given and no such alternate rate of interest
has been determined, and (x) the circumstances under clause (i) or (iii) above
exist or (y) the specific date referred to in clause (ii) has occurred (as
applicable), Alternate Base Rate shall apply without regard to clause (c) of the
definition thereof. Provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b) and payment of applicable breakage
costs, if any, under Section 5.02.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by delivery of a notice of
prepayment in substantially the form of Exhibit J hereto via fax or electronic
communication) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, Houston time, three Business
Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, Houston time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of

 

55



--------------------------------------------------------------------------------

prepayment delivered by the Borrower may state that such notice is conditioned
upon (i) the effectiveness of other credit facilities or other securities
offerings or (ii) the consummation of a Change in Control, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02 and payment of
applicable breakage costs, if any, under Section 5.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposure exceeds the total Commitments, then the Borrower shall, on the same
Business Day, (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, cash collateralize such excess as provided in Section 2.08(j).

(ii) Upon any Scheduled Redetermination or Interim Redetermination or adjustment
to the amount of the Borrowing Base in accordance with Section 8.13(c) or any
Borrowing Base reduction in accordance with Section 8.13(c), if the total
Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing Base,
then, after receiving a New Borrowing Base Notice in accordance with
Section 2.07(d) or a notice of adjustment pursuant to Section 8.13(c), as the
case may be (the date of receipt of any such notice, the “Deficiency
Notification Date”), the Borrower shall at its option take one of the following
actions:

(A) prepay the Borrowings in an aggregate principal amount equal to such
Borrowing Base Deficiency (and to the extent that any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.08(j)) within thirty
(30) days following the Deficiency Notification Date;

(B) prepay the Borrowings in six consecutive equal monthly installments, the
first installment being due and payable on the 30th day after the Deficiency
Notification Date and each subsequent installment being due and payable on the
same day in each of the subsequent calendar months, with each payment being
equal to one-sixth (1/6th) of such Borrowing Base Deficiency, so that the
Borrowing Base Deficiency is reduced to zero within six months of the Deficiency
Notification Date; provided that, if any excess remains after prepaying all of
the Borrowings as a result of any LC Exposure, the Borrower shall pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j);

 

56



--------------------------------------------------------------------------------

(C) grant, within thirty (30) days following the Deficiency Notification Date,
to the Administrative Agent as security for the Secured Obligations a
first-priority Lien on additional Oil and Gas Properties acceptable to the
Required Lenders in their sole discretion not evaluated in the most recently
delivered Reserve Report (and not already subject to a Lien of the Security
Instruments) pursuant to Security Instruments acceptable to the Administrative
Agent with sufficient Borrowing Base value (as determined by the Required
Lenders) to cure the Borrowing Base Deficiency; provided that in no event may
the Borrower elect the option specified in this clause (C) if fewer than ninety
(90) days remain until the Maturity Date; or

(D) (i) deliver, within ten (10) Business Days after the Deficiency Notification
Date, written notice to the Administrative Agent indicating the Borrower’s
election to combine the options provided in clauses (B) and (C) above, and
indicating the amount to be prepaid and the amount to be provided as additional
Collateral, and (ii) make such payment and deliver such additional Collateral
within the time periods required under clauses (B), (C) and/or (D) above;

provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date.

The Borrower shall provide to the Administrative Agent, within ten (10) days
following its receipt of the applicable New Borrowing Base Notice in accordance
with Section 2.07(d) or the date the adjustment occurs pursuant to
Section 8.13(c), as applicable, written notice indicating which of the options
specified in clauses (A), (B), (C) or (D) the Borrower elects to take in order
to eliminate the Borrowing Base Deficiency. In the event the Borrower fails to
provide such written notice to the Administrative Agent within the ten (10) day
period referred to above, the Borrower shall be deemed to have irrevocably
elected the option set forth in clause (B) above. The failure of the Borrower to
comply with any of the options elected (including any deemed election) pursuant
to the provisions of this Section 3.04(c)(ii) and specified in such notice (or
relating to such deemed election) shall constitute an Event of Default; provided
that, once the Borrowing Base Deficiency is cured, the Borrower shall not be
required to continue to take any such actions specified in clauses (A) through
(D).

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e) or
Section 2.07(f) if the total Revolving Credit Exposures exceeds the Borrowing
Base as adjusted, then the Borrower shall (A) prepay the Borrowings in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or cash collateralize such excess on the
Business Day immediately following the date that any Credit Party or any
Restricted Subsidiary receives any net, after-Tax cash proceeds as a result of
(1) the applicable issuance of Debt, in the case of any adjustment to the
Borrowing Base pursuant to Section 2.07(e), or (2) the consummation of a
Disposition of Oil and Gas Properties or Liquidation of Swap Agreement, as
applicable, in the case of any adjustment to the Borrowing Base pursuant to
Section 2.07(f); provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.

 

57



--------------------------------------------------------------------------------

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued and unpaid
interest to the extent required by Section 3.02. Nothing in this Section 3.04(c)
shall require any Credit Party to cause any amounts to be repatriated to the
United States.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (subject to Section 4.04(b)(i)) a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
amount of the unused amount of the Commitment of such Lender during the period
from and including the date of this Agreement to but excluding the Termination
Date. Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, unless such
computation would cause interest on the Secured Obligations to exceed the
Highest Lawful Rate, in which case such commitment fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender (subject to Section 4.04(b)(iii)) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.25% per annum on the average daily amount of such Issuing Bank’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure; provided that in no event shall such fee be less
than $500 during any quarter and (iii) to each Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and

 

58



--------------------------------------------------------------------------------

December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand. During the continuation of an Event of Default, if the Majority Lenders
(or the Administrative Agent at the direction of the Majority Lenders) have
elected to charge the default rate on the then outstanding Loans pursuant to
Section 3.02(c), the fees payable pursuant to this Section 3.05(b) shall
increase by 2.00% per annum over the then applicable rate (with such increase to
be retroactive to the date of the applicable Event of Default). Any other fees
payable to an Issuing Bank pursuant to this Section 3.05(b) shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case such fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times set
forth in the Fee Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 1:00 p.m., Houston time, on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim (except for Taxes, if any, pursuant to Section 5.03(a),
provided that the Borrower has complied with all of the requirements of such
Section to the extent applicable). Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances, absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

59



--------------------------------------------------------------------------------

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall take an assignment of, or
purchase participations in the Loans and participations in LC Disbursements of
other Lenders, in each case, for cash at face value, to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued but unpaid interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

60



--------------------------------------------------------------------------------

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e), Section 4.01(c), Section 4.02, Section 5.03(h)
or Section 12.03(c), then the Administrative Agent may, in its sole discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender (for the
benefit of the Administrative Agent or the applicable Issuing Bank) to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 4.04 Payments and Deductions to a Defaulting Lender.

(a) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as such
Defaulting Lender shall have complied with Section 4.04(b) and all amounts due
and owing to the Lenders have been equalized in accordance with each Lender’s
respective pro rata share of the Secured Obligations. Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, subject
to the first sentence of this Section 4.04(a), all principal will be paid
ratably as provided in Section 10.02(c).

(b) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05.

(ii) The Commitments, the Maximum Credit Amount and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Lenders,
Super Majority Lenders, the Majority Lenders or the Required Lenders, as
applicable, have taken or may take any action hereunder (including any consent
to any amendment or waiver pursuant to Section 12.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender and which affects such Defaulting Lender, shall require the consent of
such Defaulting Lender; and provided further that no Defaulting Lender shall
participate in any redetermination or affirmation of the Borrowing Base, but the
Commitment of a Defaulting Lender may not be increased without the consent of
such Defaulting Lender.

(iii) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

 

61



--------------------------------------------------------------------------------

(A) all or any part of the LC Exposure of such Defaulting Lender shall be
automatically reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (for the purposes of such reallocation,
the Defaulting Lender’s Commitment shall be disregarded in determining the
Non-Defaulting Lender’s Applicable Percentage) but only to the extent (1) the
sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all Non-Defaulting
Lenders’ Commitments and (2) the sum of each Non-Defaulting Lender’s Revolving
Credit Exposure plus its reallocated share of such Defaulting Lender’s LC
Exposure does not exceed such Non-Defaulting Lender’s Commitment; provided that,
subject to Section 12.19, no such reallocation will constitute a waiver or
release of any claim the Borrower, any other Credit Party, the Administrative
Agent, any Issuing Bank or any Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, then the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of each Issuing Bank such Defaulting Lender’s LC Exposure (after giving effect
to any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.08(e) for so long as such LC Exposure is
outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.04 then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
this Section 4.04(b), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; and

(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.04(b)(iii), then, without prejudice to
any rights or remedies of any Issuing Bank or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and all letter of credit fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (ratably) until such LC Exposure is cash
collateralized and/or reallocated.

(c) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 4.04(b), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 4.04(b)(iii)(A) (and Defaulting Lenders shall not
participate therein).

 

62



--------------------------------------------------------------------------------

(d) In the event that the Administrative Agent, the Borrower and the Issuing
Banks each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender and such Lender is no longer a
Defaulting Lender, then the LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date, if
necessary, such Lender shall purchase at par such of the Loans and/or
participations in Letters of Credit of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans and/or participations in Letters of Credit in accordance with its
Applicable Percentage.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve (including marginal, special,
emergency or supplemental reserves), special deposit, compulsory loan, insurance
charge, or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) on its Loans,
Loan principal, Letters of Credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; and the result of any of the foregoing shall be to increase
the cost to such Lender of making, converting to, continuing or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or otherwise), then, pursuant to Section 5.01(c), upon the
written request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or such
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which

 

63



--------------------------------------------------------------------------------

such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or any Issuing Bank setting forth in
reasonable detail the basis of its request and the amount or amounts necessary
to compensate such Lender or such Issuing Bank or its holding company, as the
case may be, as specified in Section 5.01(a) or (b) shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or any Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. No Lender or Issuing Bank may make any demand pursuant to this
Section 5.01 more than 180 days after the Termination Date.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as the result of the request by the Borrower
pursuant to Section 5.03(k), (c) the conversion of any Eurodollar Loan into an
ABR Loan other than on the last day of the Interest Period applicable thereto,
or (d) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

64



--------------------------------------------------------------------------------

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law. If any Withholding Agent shall be required by applicable law to deduct any
Taxes from such payments, as determined in good faith by the applicable
Withholding Agent, then (i) in the case of Indemnified Taxes, the sum payable
shall be increased as necessary so that after making all required deductions of
Indemnified Taxes (including deductions applicable to additional sums payable
under this Section 5.03(a)), the applicable Recipient receives an amount equal
to the sum it would have received had no such deductions for Indemnified Taxes
been made, (ii) the applicable Withholding Agent shall make all deductions
required by applicable law and (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the written request of the Administrative Agent timely reimburse it
for the payment of such Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes paid by such Recipient on or with respect to any payment
by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the Administrative Agent, a Lender or an Issuing
Bank as to the amount of such payment or liability under this Section 5.03(c)
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. For purposes of this Section 5.03(e), the term “Lender” shall include
the Administrative Agent.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

66



--------------------------------------------------------------------------------

(2) executed IRS Form W-8ECI (or any successor form) and, when applicable in the
case of the Administrative Agent, IRS Form W-8IMY (or successor form) certifying
that it is a “U.S. branch” and that the payments it receives for the account of
others are not effectively connected with the conduct of a trade or business in
the United States and that it is using such form as evidence of its agreement
with the Borrower to be treated as a U.S. Person for U.S. federal withholding
purposes pursuant to Treasury Regulation Section 1.1441-1(b)(2)(iv)(A);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed IRS
Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or any
successor form), IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E
(or any successor form), as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation

 

67



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation and
information reasonably requested by the Borrower or the Administrative Agent as
may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.03 (including by the payment
of additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 5.03
with respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of such indemnified party directly
related to such refund and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Credit Party has paid additional
amounts or indemnification payments, each affected Lender or the Administrative
Agent, as the case may be, shall use reasonable efforts to cooperate with the
Borrower, as the Borrower may reasonably request, in challenging such Tax. The
Borrower shall indemnify and hold each Lender or the Administrative Agent, as
applicable, harmless against any costs and expenses incurred by such person in
connection with any request made by the Borrower pursuant to this
Section 5.03(g). Nothing in this Section 5.03(g) shall obligate any Lender or
Administrative Agent to take any action that such Person, in its sole judgment,
determines may result in a material detriment to such Person.

 

68



--------------------------------------------------------------------------------

(h) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(h).

(i) Defined Terms. For purposes of this Section 5.03, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(j) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(k) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Recipient to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Recipient’s right to demand such
compensation; provided that no Credit Party shall be required to compensate a
Recipient pursuant to this Section 5.01 for any amounts incurred more than 180
days prior to the date that such Recipient notifies the Borrower in writing of
its intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such claim is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. No Recipient may make any demand pursuant to this Section 5.01 more
than 180 days after the Termination Date.

Section 5.04 Designation of Different Lending Office; Replacement of Lenders.

(a) Designation of Different Lending Office. If (i) any Lender requests
compensation under Section 5.01, or (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (B) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

69



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender asserts an illegality under Section 5.05, (iv)
any Lender becomes a Defaulting Lender, (v) any Lender is a Non-Consenting
Lender, or (vi) any Lender does not approve a Proposed Borrowing Base that would
increase the Borrowing Base then in effect pursuant to Section 2.07(c)(iii) when
the Super Majority Lenders have approved such Proposed Borrowing Base pursuant
to Section 2.07(c)(iii), then in any such case, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04), all its interests,
rights and obligations under this Agreement to an assignee or assignees that
shall assume such obligations (which assignee may be another Lender, if such
Lender accepts such assignment); provided that (A) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (B) in the case of any such assignment resulting
from a claim for compensation under Section 5.01, for payments required to be
made pursuant to Section 5.03 or an illegality under Section 5.05, such
assignment will result in a reduction in such compensation or payments or avoid
the illegality, (C) such assignment does not conflict with applicable law,
(D) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent, and (E) in the case of any assignment
resulting from a Lender not approving an increase to or reaffirmation of the
Borrowing Base as contemplated by clause (vi) above, the applicable assignee
shall have consented to the increase or reaffirmation of the Borrowing Base.
Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each Lender hereby agrees to make such
assignment and delegations required under this Section 5.04(b). Notwithstanding
the foregoing, a Lender shall not be required to make any such assignment and
delegation if such Lender (or its Affiliate) is a Secured Swap Party or a
Secured Cash Management Provider with any outstanding Secured Swap Obligations
or Secured Cash Management Obligations, respectively, unless on or prior
thereto, all such Secured Swap Agreements or Secured Cash Management Agreements
have been terminated or novated to another Person and such Lender (or its
Affiliate) shall have received payment of all amounts, if any, payable to it in
connection with such termination or novation (or, in each case, other
arrangements satisfactory to such Secured Swap Party or Secured Cash Management
Provider, as applicable, shall have been made with respect to such outstanding
Secured Swap Obligations or Secured Cash Management Obligations).

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the

 

70



--------------------------------------------------------------------------------

Administrative Agent, all Affected Loans of such Lender then outstanding shall
be automatically converted into ABR Loans either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans) and, to the extent that Affected
Loans are so made as (or converted into) ABR Loans, all payments of principal
which would otherwise be applied to such Lender’s Affected Loans shall be
applied instead to its ABR Loans.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(b) To the extent requested by a Lender, the Administrative Agent shall have
received duly executed Notes payable to such Lender in a principal amount equal
to its Maximum Credit Amount, dated as of the date hereof.

(c) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Guaranty and Collateral Agreement, the Swap Intercreditor
Agreement and the other Security Instruments (other than those listed on
Schedule 6.03, if any) deemed necessary or advisable by the Administrative
Agent. In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:

(i) be reasonably satisfied that the Security Instruments will create first
priority, perfected Liens (subject only to Excepted Liens) on at least 85% of
the total value of the Borrowing Base Properties evaluated in the Initial
Reserve Report;

(ii) have received certificates, together with undated, blank stock powers for
any such certificate, representing all of the issued and outstanding Equity
Interests of the Credit Parties and their respective direct Domestic
Subsidiaries, in each case, owned by the Credit Parties and to the extent such
Equity Interests are certificated; provided, that such pledge shall be limited
to (x) 65% of the voting Equity Interests in any Excluded Subsidiary described
in clauses (a) or (b) of the definition thereof and (y) 0% of the Equity
Interests in any Excluded Subsidiary described in clauses (c) or (d) of the
definition thereof (unless such Equity Interests have been pledged to secure any
Permitted Second Lien Notes); and

(iii) have received from each party thereto duly executed counterparts of an
Account Control Agreement for each Deposit Account and Securities Account listed
on Schedule 7.25 other than any Excluded Accounts.

 

71



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received UCC financing statements for
the Borrower and each Guarantor to be filed in each such Person’s state of
incorporation or formation, or principal place of business, as applicable.

(e) The Administrative Agent shall have received a certificate of the Secretary
or a Responsible Officer of the Borrower and of each Guarantor setting forth
(i) resolutions of the managers, board of directors or other managing body with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
Transactions, (ii) the individuals (A) who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and (B) who will,
until replaced by another individual duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) for the Borrower and each Guarantor, the articles or
certificate of incorporation or formation (certified by the Secretary of State
of the jurisdiction of organization) and the bylaws, operating agreement,
partnership agreement or other Organizational Document, as applicable, in each
case, certified as being true and complete. The Administrative Agent and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

(f) The Administrative Agent shall have received a certificate of the chief
executive officer or chief financial officer of the Borrower and each of the
other Credit Parties certifying that on the Effective Date (i) all
representations and warranties of the Borrower and each such other Credit Party
in the Loan Documents are true and correct in all material respects, except
those representations and warranties which include a materiality qualifier,
which shall be true and correct as so qualified, (ii) no Default or Event of
Default has occurred or is continuing or will result from the making of the
Loans or the Transactions contemplated by the Loan Documents, (iii) the Credit
Parties and the Restricted Subsidiaries have received all consents and approvals
required by Section 7.03 and (iv) since December 31, 2017, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

(g) The Administrative Agent shall have received a Solvency Certificate from the
chief financial officer of the Borrower certifying that (i) the Borrower and
(ii) the Borrower and the other Credit Parties taken as a whole, are Solvent.

(h) The Administrative Agent shall have received certificates with respect to
the existence, qualification and good standing or other comparable status of the
Borrower and each of the other Credit Parties from the appropriate State agency
of such Credit Party’s jurisdiction of organization and such other jurisdictions
as may be reasonably requested by the Administrative Agent.

(i) On the Effective Date, 20% of the Commitments shall be unused.

(j) The Administrative Agent shall have received an opinion of (x) Kirkland &
Ellis LLP, New York counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, as to such customary matters regarding
this Agreement, the Security Instruments and the other Loan Documents and the
Transactions as the Administrative Agent or

 

72



--------------------------------------------------------------------------------

its counsel may reasonably request and (y) (A) Fredrikson & Byron, P.A., North
Dakota counsel to the Borrower, and (B) Browning, Kaleczyc, Berry & Hoven, P.C.,
Montana counsel to the Borrower, in each case, with respect to mortgages and
other recorded instruments to perfect interests in real property in form and
substance reasonably satisfactory to the Administrative Agent.

(k) The Administrative Agent shall have received a customary insurance
certificate evidencing coverage of the Credit Parties and their respective
Subsidiaries evidencing that the Borrower is carrying insurance in accordance
with Section 8.07 and naming the Administrative Agent in such capacity for the
Lenders as loss payee on all property insurance policies and naming the
Administrative Agent and the Lenders as additional insureds on all liability
policies.

(l) The Administrative Agent shall have received (i) the Financial Statements
referred to in Section 7.04(a), (ii) a pro forma unaudited consolidated balance
sheet and related pro forma unaudited consolidated statement of income of the
Borrower as of and for the six-month period ending on June 30, 2018, prepared in
good faith after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income), (iii) a certificate of
a Financial Officer of the Borrower in substantially the form of Exhibit B
hereto setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01 for the fiscal quarter ending June 30, 2018 on a pro forma
basis after giving effect to the Transactions as if the Transactions had
occurred as of such date, and (iv) the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c).

(m) The Administrative Agent shall have received appropriate UCC and other Lien
and judgment search certificates from the jurisdiction of organization
reflecting no prior Liens encumbering the Properties of such Credit Party
(limited, in the case of any Equity Interests of an Excluded Subsidiary, to (x)
65% of the voting Equity Interests in any Excluded Subsidiary described in
clauses (a) or (b) of the definition thereof and (y) 0% of the Equity Interests
in any Excluded Subsidiary described in clauses (c) or (d) of the definition
thereof unless such Equity Interests have been pledged to secure any Permitted
Second Lien Notes) other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.

(n) The Administrative Agent shall have received (i) evidence satisfactory to it
that all loans and other amounts owing under the Existing Credit Agreement have
been (or contemporaneously herewith are being) repaid in full and all
commitments thereunder have been terminated or cancelled and (ii) an Assignment
of Notes and Liens in form and substance reasonably satisfactory to it duly
executed by the parties to the Existing Credit Agreement and the Administrative
Agent.

(o) The Administrative Agent shall have received satisfactory title information
setting forth the status of title to at least 80% of the total value of the
Borrowing Base Properties evaluated in the Initial Reserve Report; provided,
that the Administrative Agent hereby acknowledges that as of the Effective Date,
the requirement under this clause (o) has been satisfied.

 

73



--------------------------------------------------------------------------------

(p) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower.

(q) The Administrative Agent shall have received (i) a fully executed copy of
the First Supplemental Indenture and (ii) evidence satisfactory to it that the
Second Lien Notes to be issued on the Effective Date has occurred (or shall
occur substantially concurrently with the Effective Date) in an aggregate
principal amount of no less than $250,000,000, the proceeds of which, together
with the proceeds of the Loans, will be used to refinance all loans and other
amounts owing under the Existing Credit Agreement and the Permitted Senior
Notes.

(r) The Administrative Agent shall have received fully executed copies of
(i) the Priority Confirmation Joinder dated as of the Effective Date executed by
the Administrative Agent and acknowledged by the Second Lien Agent and (ii) the
Borrower and the officer’s certificates required to be delivered by the Borrower
pursuant to Sections 4.04(a)(i)(A) and 4.04(a)(iii) of the Second Lien
Intercreditor Agreement.

(s) Since December 31, 2017, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(t) The Administrative Agent shall have received certificates from each of the
President and the Chief Financial Officer of the Borrower certifying as to
certain litigation matters, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(u) The Arrangers, the Administrative Agent and the Lenders shall have received
all upfront, arrangement and agency fees and, to the extent invoiced at least
three Business Days prior to the Effective Date, other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least three Business Days prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the reasonable fees and expenses of
Latham & Watkins LLP, counsel to the Administrative Agent).

(v) The Borrower shall have deposited an amount not to exceed $100,000 with
Latham & Watkins LLP, counsel to the Administrative Agent, to be held and
applied toward payment of costs and expenses for recordation of the Security
Instruments, as provided pursuant to Section 12.03(a). If such deposit exceeds
the amount of such costs and expenses, the excess shall be returned to the
Borrower. If such deposit is less than such costs and expenses, the deficit
shall be paid by Borrower pursuant to Section 12.03(a).

(w) The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act.

(x) To the extent the Borrower or any Guarantor qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least three (3) Business
Days prior to the Effective Date, the Administrative Agent or any Lender that
has requested, in a written notice to the Borrower at least five (5) Business
Days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Borrower or Guarantor, shall have received such Beneficial
Ownership Certification.

 

74



--------------------------------------------------------------------------------

(y) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that on or before the Effective Date (i) the
WR Acquisition shall have been consummated in accordance with the terms of the
WR Acquisition Agreement, (ii) the WR Acquisition Agreement shall not have been
modified, amended or waived and the Borrower shall not have granted any consent
thereunder, in each case in a manner that is materially adverse to the Lenders
(in their capacity as such) without the written consent of the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned); provided,
however, it is agreed that there can be amendments or modifications to increase
the Cash Consideration (as defined in the WR Acquisition Agreement) in an amount
not to exceed $20,000,000; (iii) after giving effect to the WR Acquisition, as
to the percentage of the total value of the Proved Reserves attributable to the
WR Acquisition Properties that the Borrower and its subsidiaries acquired as a
result of the WR Acquisition (and identifying a maximum percentage of such Oil
and Gas Properties on a total value basis that were included in the WR
Acquisition Reserve Report with respect to the WR Acquisition Properties, but
which will not be acquired), (iv) attached thereto is a true and complete copy
of the WR Acquisition Agreement (together with all amendments, supplements or
waivers or consents with respect to any provision thereof); (v) that the
aggregate (A) downward adjustment (if any) of the Cash Consideration (as defined
in the WR Acquisition Agreement as of the Effective Date) which results from the
procedures set forth in Articles 4 and 5 of the WR Acquisition Agreement
(excluding adjustments relating to the allocation of ordinary course
pre-and-post-effective date revenues and costs) and (B) Casualty Losses (as
defined in the WR Acquisition Agreement as of the Effective Date) did not exceed
20% of the Total Allocated Value (as defined in the WR Acquisition Agreement);
(vi) the Cash Consideration (as defined in the WR Acquisition Agreement) shall
not have been increased except to the extent provided for in Section 3.2 of the
WR Acquisition Agreement as of the Effective Date; provided, however, it is
agreed that there can also be increases to the Cash Consideration (as defined in
the WR Acquisition Agreement) as provided in clause (ii) above; and (vii) the
Credit Parties have acquired WR Acquisition Properties constituting at least 95%
of the total value of the Proved Reserves attributable to the WR Acquisition
Properties evaluated in the Initial Reserve Report pursuant to the WR
Acquisition.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of each Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., Houston time, on October 11, 2018 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time). For purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

 

75



--------------------------------------------------------------------------------

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default, Event of Default or Borrowing Base Deficiency shall have
occurred and be continuing.

(b) Each of the representations and warranties of the Borrower and the
Guarantors, set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except for those which have a
materiality qualifier, which shall be true and correct in all respects as so
qualified) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (except for those which have a materiality
qualifier, which shall be true and correct in all respects as so qualified) as
of such specified earlier date.

(c) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and Section 6.02(b).

Section 6.03 Post-Closing Obligations. Within the time periods specified on
Schedule 6.03 (as each may be extended in writing by the Administrative Agent in
its sole discretion), each Credit Party shall, and shall cause each Restricted
Subsidiary to, provide the documentation, and complete the undertakings, as are
set forth on Schedule 6.03.

ARTICLE VII

Representations and Warranties

The Credit Parties jointly and severally represent and warrant to the Lenders
that:

Section 7.01 Organization; Powers. Each of the Credit Parties and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

 

76



--------------------------------------------------------------------------------

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate, partnership limited liability company
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, shareholder action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document to which the Borrower or any Guarantor is a party has been
duly executed and delivered by the Borrower or such Guarantor, as applicable,
and constitutes a legal, valid and binding obligation of the Borrower or such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, nor is any such consent, approval, registration, filing
or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the Transactions, except (i) such as have been
obtained or made and are in full force and effect, (ii) the filings and
recordings necessary to perfect the Liens created hereby and by the Security
Instruments, (iii) those third party approvals or consents which, if not made or
obtained, would not cause a Default hereunder or could not reasonably be
expected to have a Material Adverse Effect and (iv) the filing of any required
documents with the SEC, (b) will not violate any applicable law or regulation or
the charter, by-laws or other Organizational Documents of the Credit Parties or
any Restricted Subsidiary or any order of any Governmental Authority (except,
with respect to applicable law or regulations, for such violations that would
not reasonably be expected to have a Material Adverse Effect), (c) will not
violate or result in a default under any indenture, agreement or other
instrument evidencing or governing Material Debt binding upon the Credit
Parties, the Restricted Subsidiaries or their respective Properties, or give
rise to a right thereunder to require any payment to be made by the Credit
Parties or any Restricted Subsidiary and (d) will not result in the creation or
imposition of any Lien on any Property of the Credit Parties or any Restricted
Subsidiary (other than the Liens created by the Loan Documents).

Section 7.04 Financial Position; No Material Adverse Effect.

(a) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and statements of operations, stockholders’ equity and cash flows
for the Borrower and its Consolidated Subsidiaries (i) as of and for the fiscal
year ended December 31, 2017, reported on by Grant Thornton LLP, independent
public accounts and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2018, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2017, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

77



--------------------------------------------------------------------------------

(c) As of the Effective Date, no Credit Party or any Restricted Subsidiary has
any Material Debt (including Disqualified Capital Stock), or any contingent
liabilities, off-balance sheet liabilities or partnerships, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except (i) the Secured Obligations or (ii) as referred to or
reflected or provided for in the Financial Statements delivered under
Section 7.04(a).

Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Credit
Parties or the Restricted Subsidiaries, threatened in writing against or
affecting the Credit Parties or the Restricted Subsidiaries (a) not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (b) that involve any Loan Document or the
Transactions. Since the Effective Date, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.

Section 7.06 Environmental Matters. Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) the Credit Parties and their respective Subsidiaries and each of their
respective Properties and operations thereon are, and for the last three
(3) years have been, in compliance with all applicable Environmental Laws;

(b) the Credit Parties and their respective Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of the Credit Parties and their respective Subsidiaries has
received any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that are pending or,
to the knowledge of any Credit Party, threatened against the Credit Parties and
their respective Subsidiaries or any of their respective Properties or as a
result of any operations at the Properties;

(d) there has been no unauthorized Release or threatened unauthorized Release of
Hazardous Materials at, on, under or from any of the Credit Parties’ or their
respective Subsidiaries’ Properties; and there is no investigation, remediation,
abatement, removal, or monitoring of Hazardous Materials required under
applicable Environmental Laws at such Properties, in each case so as to give
rise to liability to the Credit Parties or their Subsidiaries; and

(e) neither the Credit Parties nor their respective Subsidiaries has received
any written notice asserting an alleged liability or obligation under any
applicable Environmental Laws with respect to the investigation, remediation,
abatement, removal, or monitoring of any Hazardous Materials at, under, or
Released or threatened to be Released from any real properties offsite the
Credit Parties or their respective Subsidiaries’ Properties.

 

78



--------------------------------------------------------------------------------

The representations and warranties set forth in this Section 7.06 constitute the
sole representations and warranties of the Credit Parties and their Subsidiaries
relating to environmental matters, including Environmental Laws, Environmental
Permits and Hazardous Materials.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Credit Parties and the Restricted Subsidiaries is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. None of the Credit Parties or any of the
Restricted Subsidiaries is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of, or subject to regulation under,
the Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each of the Credit Parties and other Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed by it (taking into account all applicable extensions) and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the applicable Credit Party and the applicable Restricted Subsidiary,
as applicable, has set aside on their books adequate reserves or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. The Borrower is treated as a corporation for U.S.
federal income Tax purposes.

Section 7.10 ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect:

(a) The Credit Parties and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any.

(b) Each Plan, if any, is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.

(c) No ERISA Event has occurred or is reasonably expected by the Credit Parties
or any ERISA Affiliate to occur.

(d) No failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, whether or not waived, exists with respect to any Plan.

(e) None of the Credit Parties or any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any Multiemployer Plan.

 

79



--------------------------------------------------------------------------------

(f) None of the Credit Parties sponsors, maintains or contributes to an employee
welfare benefit plan, as defined in Section 3(1) of ERISA, which is maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Credit Parties in their sole discretion without any material
liability.

Section 7.11 Disclosure; No Material Misstatements. None of the reports,
financial statements, certificates or other written information furnished by or
on behalf of the Credit Parties and their respective Subsidiaries to the
Administrative Agent or any Lender pursuant to this Agreement or any other Loan
Document or delivered by the Borrower, any other Credit Party or any of their
respective Subsidiaries to the Administrative Agent or any Lender hereunder or
under any other Loan Document (as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading on the date
when furnished; provided that with respect to financial estimates, projected or
forecasted financial information and other forward-looking information, the
Credit Parties each represents and warrants only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that (a) such projections and
forecasts, as to future events, are not to be viewed as facts, that actual
results during the period(s) covered by any such projections or forecasts may
differ significantly from the projected or forecasted results and that such
differences may be material and that such projections and forecasts are not a
guarantee of financial performance, and (b) no representation is made with
respect to information of a general economic or general industry nature. There
are no statements or conclusions in any Reserve Report or in any information
delivered in connection therewith which are based upon or include materially
misleading information of a material fact or fail to take into account material
information regarding the material matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
of the Borrower and the Restricted Subsidiaries and production and cost
estimates contained in each Reserve Report and in other information delivered in
connection therewith are necessarily based upon professional opinions, estimates
and projections and that no warranty is made with respect to such opinions,
estimates and projections.

Section 7.12 Insurance. The Credit Parties have, and have caused all of the
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Credit Parties and the
Restricted Subsidiaries. The Administrative Agent has been named as additional
insured in respect of such liability insurance policies and the Administrative
Agent has been named as loss payee with respect to property loss insurance.

Section 7.13 Restriction on Liens. Except as permitted by Section 9.13(f),
neither the Credit Parties nor the Restricted Subsidiaries is a party to any
agreement or arrangement or is subject to any order, judgment, writ or decree,
which either prohibits or purports to prohibit any of the Credit Parties or the
Restricted Subsidiaries from granting Liens to the Administrative Agent and the
Lenders on or in respect of their Properties to secure the Secured Obligations,
or restricts any Restricted Subsidiary from paying dividends or making any other
distributions in respect of its Equity Interests to the Credit Parties or any
Restricted Subsidiary, or restricts any Restricted Subsidiary from making loans
or advances or transferring any Property to the Credit Parties or any Restricted
Subsidiary, or which requires the consent of or notice to other Persons in
connection therewith.

 

80



--------------------------------------------------------------------------------

Section 7.14 Subsidiaries. As of the date hereof or as of the date of the most
recent certificate delivered pursuant to Section 8.01(c), except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), and which disclosure (including
updates included in certificates delivered pursuant to Section 8.01(c)) shall be
a supplement to Schedule 7.14, none of the Credit Parties has any direct or
indirect Subsidiaries or Unrestricted Subsidiaries. The Borrower does not have
any direct or indirect Foreign Subsidiaries. Each Subsidiary Guarantor is a
Wholly-Owned Subsidiary of the Borrower. Each Subsidiary listed on Schedule 7.14
(as supplemented) is (a) a Restricted Subsidiary unless specifically designated
as an Unrestricted Subsidiary therein and (b) a Material Subsidiary unless
specifically designated as an Immaterial Subsidiary therein.

Section 7.15 Location of Business and Offices. As of the date hereof or as of
the date of the most recent certificate delivered pursuant to Section 8.01(l),
the jurisdiction of organization, correct legal name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its respective jurisdiction of organization, federal tax
identification number, if applicable, and the principal place of business and
chief executive office, in each case of each Credit Party and its respective
Subsidiaries is set forth on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(l) and delivered in accordance with
Section 12.01).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the Restricted Subsidiaries has good and defensible
title to its Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (other than those disposed of in compliance with Section 9.11
since delivery of such Reserve Report) and good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, the Borrower or
the Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate it to bear the costs and expenses relating
to the maintenance, development and operations of each such Property in an
amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in its net revenue interest in such Property.

(b) All leases and agreements necessary for the conduct of the business of the
Credit Parties and the Restricted Subsidiaries are valid and subsisting, in full
force and effect, except to the extent any failure to be valid and subsisting
and in full force and effect could not reasonably be expected to have a Material
Adverse Effect, and there exists no default or event or circumstance which with
the giving of notice or the passage of time or both would give rise to a default
under any such lease or agreement, which could reasonably be expected to have a
Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

(c) The rights and Properties presently owned, leased or licensed by the Credit
Parties and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties reasonably
necessary to permit the Credit Parties and the Restricted Subsidiaries to
conduct their business, except to the extent any failure to satisfy the
foregoing could not reasonably be expected to have a Material Adverse Effect.

(d) All of the Properties of the Credit Parties and the Restricted Subsidiaries
(other than the Oil and Gas Properties, which are addressed in Section 7.17)
which are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing could not
reasonably be expected to have a Material Adverse Effect.

(e) Each of the Credit Parties and the Restricted Subsidiaries owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Credit Parties and the Restricted Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Credit Parties and the Restricted Subsidiaries either own or have
valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and the
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries. Specifically in connection with the foregoing, except
as could not reasonably be expected to have a Material Adverse Effect, (a) no
Oil and Gas Property of the Borrower and the Restricted Subsidiaries is subject
to having allowable production reduced below the full and regular allowable
production (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower and the Restricted Subsidiaries
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, such Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties). All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower and the Restricted Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower and the Restricted Subsidiaries, in a manner consistent with the
Borrower’s and the Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).

 

82



--------------------------------------------------------------------------------

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent Reserve Report Certificate, on a net basis there are no
gas imbalances, take or pay or other prepayments which would require the
Borrower and the Restricted Subsidiaries to deliver, in the aggregate, two
percent (2%) or more of the monthly production from Hydrocarbons produced from
the Oil and Gas Properties of the Borrower and the Restricted Subsidiaries at
some future time without then or thereafter receiving full payment therefor.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the Effective Date on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report Certificate (with respect to all of which contracts the Borrower
represents that it or its Restricted Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on sixty (60) days’ notice or less
without penalty or detriment for the sale of production from the Borrower’s and
the Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls
on or other rights to purchase, production, whether or not the same are
currently being exercised) that (a) pertain to the sale of production at a fixed
price and (b) have a maturity or expiry date of more than six (6) months from
the date of delivery of such Reserve Report Certificate.

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d) (as of the relevant period end), sets forth, a true and
complete list of all Swap Agreements of the Borrower, any other Credit Party and
each of the Restricted Subsidiaries, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value thereof, all credit support agreements relating
thereto (including any margin required or supplied), if applicable, and the
counterparty to each such agreement.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to provide working capital for lease
acquisitions, for exploration and production operations and for development
(including the drilling and completion of producing wells), (b) for the
acquisition, exploration and development of Oil and Gas Properties permitted
hereunder, (c) for the issuance of Letters of Credit, (d) to refinance
obligations outstanding under the Existing Credit Agreement, (e) to pay certain
fees and expenses hereunder and (f) for other lawful general corporate purposes,
including Restricted Payments permitted hereunder. The Credit Parties and the
Restricted Subsidiaries are not engaged principally, or as one of its or their
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates Regulation T, U or X of the Board.

 

83



--------------------------------------------------------------------------------

Section 7.22 Solvency. Immediately after giving effect to the Transactions and
immediately prior to and after giving effect to each Borrowing and each
issuance, amendment, renewal, or extension of a Letter of Credit, (i) the
Borrower is Solvent and (ii) the Borrower and the other Credit Parties taken as
a whole, are Solvent.

Section 7.23 Anti-Corruption. Neither the Credit Parties nor their respective
Subsidiaries, nor any director, officer, or employee, nor to the knowledge of
the Credit Parties, any agent of the Credit Parties or their respective
Subsidiaries is in violation of or is aware of or is taking any action, directly
or knowingly, indirectly, in violation of any applicable Anti-Corruption Laws,
including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA.

Section 7.24 AML and Sanctions. Neither any of the Credit Parties nor any of
their respective Subsidiaries, nor any director, officer, or employee, nor to
the knowledge of the Credit Parties, any agent of the Credit Parties or their
respective Subsidiaries is (i) a Sanctioned Person or (ii) in violation of any
AML Laws or Sanctions. The Borrower will not directly or, knowingly, indirectly
use the proceeds from the Loans or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, in a
manner that will cause a violation of AML Laws, Anti-Corruption Laws or
applicable Sanctions by any Person participating in the transactions
contemplated by this Agreement, whether as lender, issuing bank, borrower,
guarantor, agent, or otherwise. The Borrower represents that neither it nor any
of the other Credit Parties nor any of their respective Subsidiaries or
Affiliates is engaging in or intends to engage in any dealings or transactions
with, or for the benefit of, any Sanctioned Person or with or in any Sanctioned
Country in violation of Sanctions. No Borrowing or Letter of Credit relates,
directly or, knowingly, indirectly, to any unlawful activities or business of or
with a Sanctioned Person or with or in a Sanctioned Country; and, the Credit
Parties and their respective Subsidiaries are conducting their business in
material compliance with all applicable Anti-Corruption Laws.

Section 7.25 Accounts. Set forth on Schedule 7.25 lists all Deposit Accounts,
including any Excluded Accounts, and Securities Accounts maintained by or for
the benefit of the Credit Parties or any Restricted Subsidiary as of the
Effective Date.

Section 7.26 Security Instruments.

(a) Guaranty and Collateral Agreement. The provisions of the Guaranty and
Collateral Agreement are effective to create, in favor of the Administrative
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on, and security interest in, all of the Collateral covered thereby, and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified in the Guaranty and Collateral Agreement and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Guaranty and Collateral Agreement or hereunder), the Liens created by the
Guaranty and Collateral Agreement shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Credit Parties in the Collateral covered thereby

 

84



--------------------------------------------------------------------------------

(other than such Collateral in which a security interest cannot be perfected
under the Uniform Commercial Code as in effect at the relevant time in the
relevant jurisdiction), in each case free of all Liens other than Excepted Liens
and other Liens permitted by Section 9.03, and prior and superior to all other
Liens other than Liens permitted by Section 9.03.

(b) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Mortgaged Property thereunder
and the proceeds thereof, subject only to Excepted Liens and other Liens
permitted by Section 9.03, and when the Mortgages are recorded or filed in the
offices specified on Schedule 7.26 (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of
Section 8.11 and Section 8.14, when such Mortgage is recorded or filed in the
appropriate offices), the Mortgages shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Borrower and Subsidiaries in the Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Liens permitted by Section 9.03.

(c) Valid Liens. Each Security Instrument delivered pursuant to Section 8.11 and
Section 8.14, upon execution and delivery thereof, is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Collateral thereunder, and when all appropriate filings or recordings are made
in the appropriate offices as may be required under applicable Governmental
Requirements, such Security Instruments will constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Credit Parties in such Collateral, in each case with no other Liens except
for Liens permitted by Section 9.03.

Section 7.27 International Operations. None of the Borrower and its Restricted
Subsidiaries own, and have not acquired or made any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties located outside of the geographical boundaries of the United
States or in the offshore federal waters of the United States of America.

Section 7.28 Casualty Events. Since December 31, 2017, neither the business nor
any Properties of any Credit Party has been materially and adversely affected as
a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, permits or concessions by any domestic or
foreign Governmental Authority, riot, activities or armed forces or acts of God
or of any public enemy.

Section 7.29 Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

85



--------------------------------------------------------------------------------

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and each Issuing
Bank shall have been made) and all LC Disbursements shall have been reimbursed,
each of the Credit Parties covenants and agrees with the Lenders, and covenants
and agrees with the Lenders to cause the Restricted Subsidiaries, that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available and not later than ninety
(90) days after the end of each fiscal year of the Borrower, the Borrower and
its Consolidated Subsidiaries’ audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in comparative form the figures for the
previous fiscal year, all reported on by Grant Thornton LLP or other independent
public accountants of recognized national standing, without a “going concern” or
like qualification, emphasis on the matter or exception (except to the extent
such “going concern” qualification is solely attributable to the Maturity Date
or the maturity date of the Permitted Second Lien Notes occurring within the
next twelve months or an actual or projected financial covenant default within
the next twelve months) and without any qualification or exception as to the
scope of such audit to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event and
not later than forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, the Borrower and its
Consolidated Subsidiaries’ consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer as presenting fairly in all material
respects the financial position and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b),
commencing with the fiscal year ending December 31, 2018, a certificate of a
Financial Officer of the Borrower in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and is continuing as of the
date of such certificate and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto,

 

86



--------------------------------------------------------------------------------

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the Effective Date which materially
changes the calculation of any covenant or affects compliance with the terms of
this Agreement and, if applicable, specifying the effect of such change on the
financial statements accompanying such certificate, (iv) if, during the
applicable period, all of the Consolidated Subsidiaries of the Borrower are not
Consolidated Restricted Subsidiaries, additional financial information (which
may be in the form of footnotes to the consolidated financial statements
referred to in Section 8.01(a) or Section 8.01(b) above) setting forth
calculations excluding the effects of any Unrestricted Subsidiaries that
constitute Consolidated Subsidiaries and containing such calculations for any
Unrestricted Subsidiaries as reasonably requested by the Administrative Agent,
including any supporting documents used to prepare such calculations, and
(v) setting forth a specification of any change in the identity of the
Restricted Subsidiaries, Material Subsidiaries, Guarantors, and Unrestricted
Subsidiaries as of the end of such period, as the case may be, from the
Restricted Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted
Subsidiaries, respectively, identified on the Effective Date or in the most
recently delivered certificate pursuant to this Section 8.01(c) (and, to the
extent necessary, designating sufficient additional Restricted Subsidiaries as
Material Subsidiaries so as to comply with the definition of “Material
Subsidiary”).

(d) Certificate of Accounting Firm — Defaults. Concurrently with any delivery of
financial statements under Section 8.01(a), a certificate of the accounting firm
that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines).

(e) Swap Agreements. Concurrently with any delivery of financial statements
under Section 8.01(a) and Section 8.01(b), a true and complete list of all Swap
Agreements, as of the last Business Day of such fiscal quarter or fiscal year,
of the Borrower, each other Credit Party and each of the Restricted
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefore, any new credit support agreements relating thereto not listed
on Schedule 7.20, if applicable, any margin required or supplied under any
credit support document, if applicable, and the counterparty to each such
agreement.

(f) Certificate of Insurer – Insurance Coverage. Concurrently with the renewal
of each insurance policy maintained by the Credit Parties and the Restricted
Subsidiaries required by Section 8.07, an ACORD evidence of insurance
certificate of such insurance coverage from the insurer providing such insurance
in form and substance reasonably satisfactory to the Administrative Agent, and,
if requested by the Administrative Agent or any Lender, copies of all of the
applicable policies.

(g) SEC and Other Filings. To the extent applicable, promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Credit Parties and the Restricted
Subsidiaries with the SEC, or with any national securities exchange, or
distributed by the Credit Parties and the Restricted Subsidiaries to
shareholders generally, as the case may be.

 

87



--------------------------------------------------------------------------------

(h) Notices Under Material Instruments. Promptly after the furnishing or receipt
thereof, a copy of any notice of default received from any holder or holders of
any Material Debt (other than the Secured Obligations but including, without
limitation, the Second Lien Loan Documents) or any trustee or agent on its or
their behalf, to the extent such notice has not otherwise been delivered to the
Administrative Agent hereunder.

(i) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to the Borrower or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower or any such Subsidiary, and a copy of any response by, or on
behalf of, the Borrower or any such Subsidiary to such letter or report.

(j) Notice of Sales or Acquisitions of Oil and Gas Properties or Liquidation of
Swap Agreements. In the event the Borrower or any Restricted Subsidiary intends
to (i) Dispose of any Borrowing Base Properties (or any Equity Interests in any
Restricted Subsidiary owning interests in Borrowing Base Properties)having an
aggregate value in excess of 5% of the Borrowing Base in effect immediately
prior to such Disposition or (ii) acquire any Oil and Gas Properties (or any
Equity Interests in any Person owning interests in Oil and Gas Properties)
having an aggregate value in excess of 5% of the Borrowing Base in effect
immediately prior to such acquisition, prior written notice of such Disposition
or acquisition, the price thereof, the anticipated date of closing, and any
other details thereof reasonably requested by the Administrative Agent or any
Lender. In the event that the Borrower, any other Credit Party or any Restricted
Subsidiary receives any notice of early termination of any Swap Agreement to
which it is a party from any of its counterparties, or any Swap Agreement to
which the Borrower, any other Credit Party or any Restricted Subsidiary is a
party is Liquidated (other than the Liquidation of any Swap Agreement required
pursuant to Section 6.03 and Schedule 6.03), in each case, upon which the
Lenders relied in determining the most recent Borrowing Base, and the aggregate
Swap PV of all such terminations or Liquidations exceeds five percent (5%) of
the Borrowing Base as then in effect, prompt written notice of the receipt of
such early termination notice or such Liquidation (and in the case of a
voluntary Liquidation of any Swap Agreement, prior written notice thereof), as
the case may be, together with a reasonably detailed description or explanation
thereof and any other details thereof requested by the Administrative Agent or
any Lender.

(k) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days (or such later date as the Administrative Agent may agree to
in its sole discretion), of the occurrence of any Casualty Event in respect of
Borrowing Base Properties having an aggregate value in excess of 5% of the
Borrowing Base in effect immediately prior to such Casualty Event.

(l) Information Regarding Credit Parties. Prompt written notice of (and in any
event within five (5) days after (or such later date as the Administrative Agent
may agree to in its sole discretion)) any change (i) in any Credit Party’s
corporate name or in any trade name used to identify such Person in the conduct
of its business or in the ownership of its Properties, (ii) in the location of
any Credit Party’s chief executive office or principal place of business,
(iii) in any Credit Party’s identity or corporate structure, (iv) in any Credit
Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in any
Credit Party’s federal taxpayer identification number, if any.

 

88



--------------------------------------------------------------------------------

(m) Production Report and Lease Operating Statements. Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12(a), a report setting forth, for each calendar month during the
then-current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties of the Borrower and the Restricted Subsidiaries, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.

(n) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to any agreement governing any Material Debt, or any
amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Credit Parties or the Restricted Subsidiaries.

(o) Annual Budgets. Concurrently with any delivery of financial statements under
Section 8.01(a), a detailed quarterly business plan and budget, reasonably
satisfactory to the Administrative Agent, for such fiscal year of the Borrower
and its Consolidated Restricted Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Borrower.

(p) Notice of Permitted Debt Issuance. Written notice on or prior to the
offering of any Permitted Debt incurred in reliance on Section 9.02(f) or
Section 9.02(h), the amount thereof and the anticipated date of closing and any
material agreements governing such Permitted Debt.

(q) Non-Consent Elections. At the Administrative Agent’s reasonable request, a
list of any elections to withhold consent to participate in any wells located on
Oil and Gas Properties of the Borrower and its Restricted Subsidiaries during
the prior twelve month period.

(r) Tax Returns. As soon as available and in any event within fifteen (15) days
after the filing of any federal income Tax return of the Borrower or any
Restricted Subsidiary with the Internal Revenue Service, a copy of such filed
federal income Tax return, together with all exhibits and attachments thereto.

(s) Surface Acreage Reports. As soon as available and in any event within
forty-five (45) days after the last day of each calendar quarter, a report
certified as true and complete in all material respects by a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of the last Business Day of such calendar quarter an
accounting of all surface acreage sold by any Credit Party, the gross and net
proceeds received therefore and the amount of such proceeds distributed to the
partners of the Borrower.

(t) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Credit Parties or the Restricted Subsidiaries (including,
without limitation, any Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.

 

89



--------------------------------------------------------------------------------

(u) EDGAR Postings. In lieu of delivery of paper counterparts of financial
statements or other information required to be delivered to the Administrative
Agent and each Lender pursuant to this Section 8.01, to the extent such
financial statements or other information has been published on EDGAR and/or on
its website (at the date of this Agreement located at www.northernoil.com), the
Borrower may send to the Administrative Agent and each Lender notice that such
financial statements or other information is available on EDGAR or its website
and delivery of such notice shall satisfy the Borrower’s requirements under this
Section 8.01 to deliver to the Administrative Agent and each Lender paper
counterparts of such financial statements and other information; provided,
however, that if any Lender is unable to access EDGAR or the Borrower’s website,
the Borrower agrees to provide such Lender with paper copies of the information
required to be furnished pursuant to this Section 8.01 promptly following notice
from the Administrative Agent that such Lender has requested the same. Any other
information required to be delivered pursuant to this Section 8.01 shall be
deemed to have been delivered on the date on which the Borrower provides notice
to the Administrative Agent that such information has been posted on “EDGAR” or
the Borrower’s website or another website identified in such notice and
accessible by the Administrative Agent without charge (and the Borrower hereby
agrees to provide such notice).

Section 8.02 Notices of Material Events. The Credit Parties will furnish to the
Administrative Agent and each Lender, promptly after any Credit Party obtains
knowledge thereof, but in any event within five (5) Business Days thereof,
written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) (i) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against the Credit Parties or any Subsidiary not
previously disclosed in writing to the Administrative Agent as to which there is
a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
and (ii) any material adverse development in any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority against the Credit Parties or any Subsidiary (whether or not
previously disclosed to the Lenders) that, in the case of either (i) or (ii)
above, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and

(c) any other development that has had or could reasonably be expected to result
in a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Each Credit Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of its business and maintain, if necessary, its qualification to do
business in each other jurisdiction in which any of its Oil and Gas Properties
is located or the ownership of its Properties requires such qualification,
except in the case of clause

 

90



--------------------------------------------------------------------------------

(b) only, where the failure to so satisfy the foregoing requirements could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10 or any Disposition permitted under
Section 9.11.

Section 8.04 Payment of Obligations. The Credit Parties will, and will cause
each of the Restricted Subsidiaries to, pay or discharge their obligations,
including Tax liabilities, before the same shall become delinquent except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Credit Party or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to pay or discharge the same could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
repay the Loans according to the terms thereof, and the Credit Parties will, and
will cause each of the Restricted Subsidiaries to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including this Agreement, at the time or times and in the
manner specified.

Section 8.06 Operation and Maintenance of Properties. Each Credit Party will,
and will cause each of the Restricted Subsidiaries to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) except to the extent disposed of pursuant to a transaction permitted by this
Agreement, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
obligations accruing under the leases or other agreements affecting or
pertaining to its material Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects,
the obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties and other Properties except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(e) to the extent neither the Borrower nor one of its Restricted Subsidiaries is
the operator of any of its Oil and Gas Property, the Borrower shall use
reasonable efforts to cause the operator to comply with this Section 8.06.

Section 8.07 Insurance. The Borrower and each other Credit Party will, and will
cause each of the Restricted Subsidiaries to, maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
Collateral shall be endorsed in favor of and made payable to the Administrative
Agent as its interests may appear and such policies shall name or otherwise
include the Administrative Agent and the Lenders as “additional insureds” and
provide that the insurer will endeavor to give at least thirty (30) days prior
notice of any cancellation thereof to the Administrative Agent (or ten (10) days
prior notice of any cancelation on account of non-payment).

Section 8.08 Books and Records; Inspection Rights. The Borrower and each other
Credit Party will, and will cause each of the Restricted Subsidiaries to, keep
proper books of record and account in accordance with GAAP. The Borrower and
each other Credit Party will, and will cause each of the Restricted Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

Section 8.09 Compliance with Laws. The Borrower and each other Credit Party
will, and will cause each of the Restricted Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
them or their Property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Credit Parties will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Credit Parties, their
respective Subsidiaries and their respective directors, officers, employees and
agents with AML Laws, Anti-Corruption Laws and applicable Sanctions.

Section 8.10 Environmental Matters.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, the Borrower and each other Credit Party and each of their Subsidiaries
shall at its sole expense (including such contribution from third parties as may
be available): (i) comply, and shall cause its Properties and operations and
each Subsidiary and each Subsidiary’s Properties and operations to comply, with
all applicable Environmental Laws; (ii) not dispose of or otherwise Release, and
shall cause each Subsidiary not to dispose of or otherwise Release, any
Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other Property to the extent caused by the
Borrower’s or any of its Subsidiaries’ operations except

 

92



--------------------------------------------------------------------------------

in compliance with applicable Environmental Laws; (iii) obtain or file, and
shall cause each Subsidiary to obtain or file, applications for all
Environmental Permits required to be obtained or filed in connection with the
operation or use of the Borrower’s, any other Credit Parties’, or their
respective Subsidiaries’ Properties; and (iv) commence and prosecute to
completion, and shall cause each Subsidiary to commence and prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, Release of Hazardous Material on, under, about or from any of
the Borrower’s, any other Credit Parties’, or their respective Subsidiaries’
Properties; provided, however, that the Borrower and each other Credit Party and
each of the Restricted Subsidiaries shall not be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

(b) Each Credit Party will promptly, but in any event within ten (10) Business
Days thereof, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against the
Borrower, any other Credit Party or their respective Subsidiaries or their
Properties of which the Borrower or any other Credit Party has knowledge in
connection with any Environmental Laws (excluding routine testing and corrective
action) if the Borrower reasonably anticipates that such action will result in
liability (whether individually or in the aggregate) in excess of 5% of the
Borrowing Base in effect immediately prior to such event, not fully covered by
insurance, subject to normal deductibles.

(c) The Credit Parties will, and will cause each Restricted Subsidiary to,
provide such environmental audits, studies and tests as may be reasonably
requested by the Administrative Agent and the Lenders and no more than once per
year in the absence of any Event of Default (or as otherwise reasonably required
to be obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in each case in connection with any Material Acquisition.

Section 8.11 Further Assurances.

(a) The Borrower and each other Credit Party at its sole expense will, and will
cause each of its Restricted Subsidiaries to, promptly execute and deliver to
the Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects (in regards to errors and mistakes), or accomplish the conditions
precedent, covenants and agreements of the Credit Parties or the Restricted
Subsidiaries, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Secured Obligations, or to correct any mistakes in this Agreement or the
Security Instruments or to perfect, protect or preserve any Liens created
pursuant to this Agreement or any of the Security Instruments or the priority
thereof, or to make any recordings, file any notices or obtain any consents, all
as may be reasonably necessary or appropriate, in the reasonable discretion of
the Administrative Agent, in connection therewith.

 

93



--------------------------------------------------------------------------------

(b) The Borrower and each other Credit Party hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Credit Party where permitted
by law. A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law. Each Credit
Party acknowledges and agrees that any financing statement may describe the
Collateral as “all assets” of the Borrower or the applicable Guarantor or words
of similar effect as may be required by the Administrative Agent. The
Administrative Agent will promptly send the Borrower any financing or
continuation statements it files without the signature of the Borrower or any
other Credit Party and the Administrative Agent will promptly send the Borrower
the filing or recordation information with respect thereto.

Section 8.12 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing March 1,
2019, the Borrower shall furnish to the Administrative Agent, the Technical
Agents and the Lenders a Reserve Report as of the immediately preceding
December 31 or June 30, as applicable. The Reserve Report as of December 31 of
each year shall be prepared by one or more Approved Petroleum Engineers and the
June 30 Reserve Report of each year shall be prepared by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report to be true and accurate in all material respects and to have been
prepared, except as otherwise specified therein, in accordance with the
procedures used in the immediately preceding December 31 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent, the Technical Agents and the Lenders a Reserve Report
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared, except as otherwise specified therein, in
accordance with the procedures used in the immediately preceding December 31
Reserve Report. For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 2.07(b), the Borrower shall provide
such Reserve Report with an “as of” date as reasonably required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer,
in substantially the form of Exhibit G hereto (the “Reserve Report
Certificate”), certifying that in all material respects: (i) the information
provided by the Borrower in connection with the preparation of such Reserve
Report and any other information delivered in connection therewith by the
Borrower is true and correct, and any projections based upon such information
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable, subject to uncertainties inherent in all projections, (ii) the
Borrower and the Restricted Subsidiaries own good and defensible title to the
Oil and Gas Properties evaluated in such Reserve Report and such Properties are
free of all Liens except for Liens permitted by Section 9.03, (iii) except as
set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to the Oil and Gas Properties evaluated in

 

94



--------------------------------------------------------------------------------

such Reserve Report that would require the Borrower or the Restricted
Subsidiaries to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of the Oil and Gas Properties evaluated in the
immediately preceding Reserve Report have been sold since the date of the last
Borrowing Base redetermination except as set forth on an exhibit to the
certificate, which certificate shall list all of the Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent,
(v) attached to the certificate is a list of all marketing agreements entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.19 had such agreement been in effect on the date
hereof and (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
that the percentage of the total value of the Oil and Gas Properties evaluated
by such Reserve Report that such Mortgaged Properties represent is in compliance
with Section 8.14(a).

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12, to the extent requested by the
Administrative Agent, the Borrower will deliver title information in form and
substance reasonably acceptable to the Administrative Agent covering enough of
the Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 80% of the total value of the proved Oil and Gas Properties evaluated by
such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions (other than Liens which are permitted by Section 9.03
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 80% of the total value of the proved Oil and Gas
Properties evaluated by such Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information as required by Section 8.13(a) and Section 8.13(b), such default
shall not be a Default, but instead the Administrative Agent and/or the Majority
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Majority Lenders are not reasonably satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the requirements of Section 8.13(a) and
Section 8.13(b), and the

 

95



--------------------------------------------------------------------------------

Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information pursuant to Section 8.13(a)
and Section 8.13(b). Such new Borrowing Base shall become effective immediately
after receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 85% of the total value of the proved Oil and Gas Properties
of the Borrower and the Restricted Subsidiaries evaluated in the most recently
completed Reserve Report, after giving effect to exploration and production
activities, acquisitions, dispositions and production. In the event that the
Mortgaged Properties represent less than 85% of the total value of the proved
Oil and Gas Properties of the Borrower and the Restricted Subsidiaries evaluated
in the most recently completed Reserve Report delivered to the Administrative
Agent, then the Borrower shall, and shall cause each of its Restricted
Subsidiaries to, grant, within sixty (60) days (or such later date as the
Administrative Agent may agree to in its sole discretion) of the delivery of the
Reserve Report Certificate, to the Administrative Agent or its designee as
security for the Secured Obligations a first-priority Lien interest (subject to
Liens permitted by Section 9.03 which may attach to Mortgaged Property) on
additional Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the value of the Mortgaged Properties is equal to
or greater than 85% of the total value of the proved Oil and Gas Properties of
the Borrower and the Restricted Subsidiaries evaluated in such Reserve Report.
All such Liens will be created and perfected by and in accordance with the
provisions of the Guaranty and Collateral Agreement, deeds of trust, mortgages,
security agreements and financing statements or other Security Instruments, all
in form and substance reasonably satisfactory to the Administrative Agent or its
designee and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes. In order to comply with the
foregoing, if any Restricted Subsidiary places a Lien on its Oil and Gas
Properties and such Restricted Subsidiary is not a Guarantor, then it shall
become a Guarantor and comply with Section 8.14(b).

(b) The Borrower shall promptly cause each Material Subsidiary (other than an
Excluded Subsidiary or Immaterial Subsidiary) to become a Guarantor and
guarantee the Secured Obligations pursuant to the Guaranty and Collateral
Agreement. In connection with any such guaranty, the Borrower shall, or shall
cause the Restricted Subsidiaries to, promptly, but in any event no later than
15 days (or such later date as the Administrative Agent may agree to in its sole
discretion) after the formation or acquisition (or other similar event,
including an Immaterial Subsidiary becoming a Material Subsidiary or upon the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) of any
Material Subsidiary (other than an Excluded Subsidiary or Immaterial Subsidiary)
to, (i) cause such Material Subsidiary to execute and deliver a joinder and
supplement to the Guaranty and Collateral Agreement, (ii) (A) pledge all of the
Equity Interests issued by such Material Subsidiary and (B) cause such Material
Subsidiary to pledge all of the Equity Interests directly owned by such Material
Subsidiary in its respective Subsidiaries (including, without limitation,
delivery of original stock certificates evidencing such Equity

 

96



--------------------------------------------------------------------------------

Interests, together with an appropriate undated stock power for each certificate
duly executed in blank by the registered owner thereof); provided, that such
pledge shall be limited to (x) 65% of the voting Equity Interests in any
Excluded Subsidiary described in clauses (a) or (b) of the definition thereof
and (y) 0% of the Equity Interests in any Excluded Subsidiary described in
clauses (c) or (d) of the definition thereof (unless such Equity Interests are
pledged to secure any Permitted Second Lien Notes or any Permitted Refinancing
Debt thereof), and (iii) execute and deliver such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent or its designee.

(c) In the event that the Borrower or any Subsidiary intends to grant any Lien
on any Property to secure any Permitted Second Lien Notes or any Permitted
Refinancing Debt thereof, the Borrower will provide at least five (5) Business
Days’ prior written notice thereof to the Administrative Agent (or such shorter
time as the Administrative Agent may agree in its sole discretion), and the
Borrower will, and will cause its Subsidiaries to, first (or contemporaneously
therewith) grant to the Administrative Agent to secure the Secured Obligations a
first-priority Lien on the same Property (unless the Administrative Agent
declines such Lien), pursuant to Security Instruments in form and substance
satisfactory to the Administrative Agent, to the extent a prior Lien has not
already been granted to the Administrative Agent on such Property. In connection
therewith, the Borrower shall, or shall cause its Subsidiaries to, execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent. The Borrower will
cause any Subsidiary and any other Person guaranteeing any Permitted Second Lien
Notes or any Permitted Refinancing Debt to contemporaneously guarantee the
Secured Obligations pursuant to the Guaranty and Collateral Agreement.

Section 8.15 ERISA Event. The Credit Parties will promptly furnish, and will
cause any ERISA Affiliate to promptly furnish, to the Administrative Agent
(a) upon becoming aware of the occurrence of any ERISA Event that would
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, what action such Credit Party or ERISA Affiliate
is taking or proposes to take with respect thereto, and, if then known, any
action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (b) upon receipt thereof, copies of
any notice of the PBGC’s intention to terminate or to have a trustee appointed
to administer any Plan.

Section 8.16 Reserved.

Section 8.17 Accounts. The Credit Parties shall, and shall cause each Restricted
Subsidiary to, (i) in connection with any Deposit Account or Securities Account
established by a Credit Party (other than Excluded Accounts, but only for so
long as it is an Excluded Account) promptly, but in any event within thirty
(30) days of the establishment of such account (or, in the case of a Deposit
Account or Securities Account that ceases to be an Excluded Account, within
thirty (30) days after cessation of its status as an Excluded Account) or by
such later date as the Administrative Agent shall reasonably agree, cause such
Deposit Account or Securities Account to become and thereafter be maintained
subject to an Account Control Agreement: (ii) subject to clause (i) hereof,
deposit or cause to be deposited directly, all Cash Receipts into one or more
Deposit Accounts in which the Administrative Agent has been granted a
first-priority Lien (subject to Excepted Liens of the type described in clause
(e) of the definition thereof) and is subject to an

 

97



--------------------------------------------------------------------------------

Account Control Agreement (in each case, other than amounts referred to in the
definition of “Excluded Accounts”, which may be deposited in Excluded Accounts)
and (iii) subject to clause (i) hereof, deposit or credit or cause to be
deposited or credited directly, all securities and financial assets held or
owned by (whether directly or indirectly), credited to the account of, or
otherwise reflected as an asset on the balance sheet of, the Borrower and the
Consolidated Restricted Subsidiaries (including, without limitation, all
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper) into one or more
Securities Accounts in which the Administrative Agent has been granted a
first-priority Lien (subject to Excepted Liens of the type described in clause
(e) of the definition thereof) and that is subject to an Account Control
Agreement.

Section 8.18 Most Favored Lender Provisions.

(a) If, on the Effective Date or at any time thereafter, any Second Lien Loan
Document shall include any covenant or event of default (whether set forth as a
covenant, undertaking, event of default, restriction or other such provision
(but which, for the avoidance of doubt, excludes applicable interest rates,
margins, premiums and fees)) not set forth in this Agreement or that would be
more beneficial to the holders of the Second Lien Notes than any analogous
provision contained in this Agreement (any such covenant or event of default, an
“Additional Provision”), then, with respect to any such Additional Provision
arising at any time after the Effective Date, the Borrower shall provide a Most
Favored Lender Notice to the Administrative Agent. Any Additional Provision (and
any related definitions and cross references), whether in effect before or after
the Effective Date, shall be deemed automatically incorporated by reference into
this Agreement, mutatis mutandis, for such purpose only as if set forth fully in
this Agreement, without any further action required on the part of any Person,
effective as of the date when such Additional Provision became effective under
such Second Lien Loan Document (or, in the case of any Additional Provision
existing on the Effective Date, effective as of the Effective Date) (each such
Additional Provision, as so incorporated, an “Incorporated Provision”). As used
herein, “Most Favored Lender Notice” means, in respect of any Additional
Provision arising at any time after the Effective Date, a written notice to the
Administrative Agent promptly and in any event within 30 days after the
inclusion of such Additional Provision in any Second Lien Loan Document
(including by way of amendment or other modification of any existing provision
thereof), by a Responsible Officer of the Borrower referring to the provisions
of this Section 8.18 and setting forth a description of such Additional
Provision (including any defined terms used therein) and related explanatory
calculations, as applicable.

(b) If any Additional Provision is amended, waived or otherwise modified in each
relevant Second Lien Loan Document with the effect that such Additional
Provision is made less restrictive, such Additional Provision is removed from
each relevant Second Lien Loan Document or each Second Lien Loan Document
containing such Additional Provision shall be terminated, such Additional
Provision incorporated into this Agreement pursuant to this Section 8.18: (x)
shall automatically be deemed amended, waived, modified or removed
simultaneously with any amendment, waiver, modification or removal of such
Additional Provision under each relevant Second Lien Loan Document or (y) shall
automatically be deemed deleted from this Agreement at such time as each
relevant Second Lien Loan Document shall be terminated and no amounts shall be
outstanding thereunder, as applicable, in each case without any further action
by the Borrower.

 

98



--------------------------------------------------------------------------------

ARTICLE IX

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and each Issuing
Bank shall have been made) and all LC Disbursements shall have been reimbursed,
each of the Credit Parties covenants and agrees with the Lenders that, and
covenants and agrees to cause the Restricted Subsidiaries that:

Section 9.01 Financial Covenants.

(a) Maximum Net Leverage Ratio. The Borrower will not permit, as of the last day
of each fiscal quarter, beginning with the fiscal quarter ending December 31,
2018, the Net Leverage Ratio to exceed 4.00 to 1.00.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, beginning with the fiscal quarter ending December 31, 2018, the
Current Ratio to be less than 1.00 to 1.00.

Section 9.02 Debt. The Credit Parties will not, and will not permit any of the
Restricted Subsidiaries to, incur, create, assume or suffer to exist any Debt,
except:

(a) the Loans, other Secured Obligations and any guaranty of or suretyship
arrangement in respect thereof.

(b) intercompany Debt between or among (i) the Borrower and any Subsidiary
Guarantor, (ii) any Restricted Subsidiary that is not a Guarantor and any other
Restricted Subsidiary that is not a Guarantor or (iii) the Borrower or any
Subsidiary Guarantor to any Restricted Subsidiary that is not a Guarantor to the
extent permitted by Section 9.05(g); provided that such Debt is not held,
assigned, transferred, negotiated or pledged to any Person other than the
Administrative Agent for the benefit of the Lenders, the Borrower or a
Subsidiary Guarantor, and, provided further, that any such Debt for borrowed
money (including without limitation intercompany receivables or other
obligations) owed by either the Borrower or any Credit Party shall be
subordinated to the Secured Obligations on the terms set forth in the Guaranty
and Collateral Agreement.

(c) endorsements of negotiable instruments for collection in the ordinary course
of business.

 

99



--------------------------------------------------------------------------------

(d) Debt of the Borrower or the Restricted Subsidiaries (i) associated with
bonds or surety obligations required by Governmental Requirements in connection
with the operation of the Oil and Gas Properties in the ordinary course of
business and (ii) comprised of guarantees of obligations of Restricted
Subsidiaries under marketing agreements entered into in the ordinary course of
business and which do not constitute Debt for borrowed money.

(e) Debt of the Borrower and the Restricted Subsidiaries under Capital Leases
and Debt incurred to finance the purchase, construction or improvement of such
capital assets (excluding real property interests) secured by Liens permitted by
Section 9.03(c) in an aggregate principal amount not to exceed $2,000,000.

(f) Permitted Senior Notes and any guarantees thereof incurred after the
Effective Date; provided that (i) both before and immediately after giving
effect to the incurrence of such Debt, no Default or Event of Default has
occurred and is continuing or would result therefrom (after giving effect to any
concurrent repayment of Debt with the proceeds thereof, any Borrowing Base
adjustment under Section 2.07(e) and any prepayment made pursuant to
Section 3.04(c)(iii)); (ii) such Debt and any guarantees thereof (A) are on
terms and conditions that are not more restrictive, taken as a whole, than those
contained in this Agreement and the other Loan Documents, as reasonably
determined by the Borrower in good faith, and (B) do not contain financial
covenants that are more restrictive than those contained in this Agreement and
the other Loan Documents, unless in the case of clause (A) or (B), such more
restrictive terms are incorporated into this Agreement, mutatis mutandis, are
offered to the Lenders in good faith or are otherwise applicable only after the
payment in full of the Loans; (iii) immediately after the incurrence of such
Debt, the Borrowing Base shall be adjusted in accordance with and to the extent
required by Section 2.07(e) and prepayment shall be made to the extent required
by Section 3.04(c)(iii); (iv) such Debt does not have any scheduled principal
amortization prior to the date that is 91 days after the Maturity Date; (v) such
Debt does not mature sooner than the date that is 91 days after the Maturity
Date; (vi) the economic terms of such Debt and any guarantees thereof, taken as
a whole, are on market terms for issuers of similar size and credit quality
given the then prevailing market conditions as reasonably determined by the
Borrower in good faith; (vii) immediately after giving effect to the incurrence
of such Debt and any guarantees thereof, the Pro Forma Net Leverage Ratio shall
not exceed 4.00 to 1.00; (viii) such Debt does not have any mandatory prepayment
or redemption provisions which would require a mandatory prepayment or
redemption thereof in priority to the Secured Obligations (other than
(A) customary offers to purchase upon (i) a change of control, to the extent
such offer is subject to the previous payment in full of the Secured Obligations
and (ii) asset sale or casualty or condemnation event to the extent the terms of
such Debt provide that such Debt shall not be required to be repurchased or
redeemed until the Maturity Date has occurred or such repurchase or redemption
is otherwise permitted by this Agreement and (B) customary acceleration rights
after an event of default); (ix) no Subsidiary or other Person is required to
guarantee such Debt unless such Subsidiary or other Person has guaranteed the
Secured Obligations pursuant to the Guaranty and Collateral Agreement; (x) if
such Debt is senior subordinated Debt, such Debt is expressly subordinate to the
payment in full of all of the Secured Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent and (xi) the Borrower shall
have complied with Section 8.01(p).

 

100



--------------------------------------------------------------------------------

(g) Permitted Second Lien Notes and any guarantees thereof existing on or
incurred after the Effective Date; provided that (i) the stated principal amount
of such Debt incurred after the Effective Date does not exceed $150,000,000,
(ii) both before and immediately after giving effect to the incurrence of such
Debt, no Default or Event of Default has occurred and is continuing or would
result therefrom (after giving effect to any concurrent repayment of Debt with
the proceeds thereof, any Borrowing Base adjustment under Section 2.07(e) and
any prepayment made pursuant to Section 3.04(c)(iii)); (iii) immediately after
the incurrence of such Debt, the Borrowing Base shall be adjusted in accordance
with and to the extent required by Section 2.07(e) and prepayment shall be made
to the extent required by Section 3.04(c)(iii); (iv) immediately after giving
effect to the incurrence of such Debt and any guarantees thereof, the Pro Forma
Net Leverage Ratio shall not exceed 4.00 to 1.00; (v) the Borrower shall have
complied with Section 8.01(p); (vi) such Debt shall be at all times subject to
the Second Lien Intercreditor Agreement and the Secured Obligations shall be
secured on a senior priority basis to such Debt (except with respect to any
unsecured Permitted Refinancing Debt); (vii) such Debt does not have any
scheduled principal amortization; (viii) such Debt does not mature sooner than
the date that is 91 days after the Maturity Date; (ix) the economic terms of
such Debt and any guarantees thereof, taken as a whole, are on market terms for
issuers of similar size and credit quality given the then prevailing market
conditions as reasonably determined by the Borrower in good faith; (x) such Debt
does not have any mandatory prepayment or redemption provisions which would
require a mandatory prepayment or redemption thereof in priority to the Secured
Obligations (other than (A) customary offers to purchase upon (i) a change of
control, to the extent such offer is subject to the previous payment in full of
the Secured Obligations and (ii) asset sale or casualty or condemnation event to
the extent the terms of such Debt provide that such Debt shall not be required
to be repurchased or redeemed until the Maturity Date has occurred or such
repurchase or redemption is otherwise permitted by this Agreement and
(B) customary acceleration rights after an event of default); and (xi) no
Subsidiary or other Person is required to guarantee such Debt unless such
Subsidiary or other Person has guaranteed the Secured Obligations pursuant to
the Guaranty and Collateral Agreement.

(h) Permitted Refinancing Debt and any guarantees thereof, the proceeds of which
shall be used concurrently with the incurrence thereof to refinance any
outstanding Permitted Debt permitted under Section 9.02(f) or Section 9.02(g) or
to refinance any outstanding Refinanced Debt, as the case may be.

(i) Debt in the form of guaranties by the Credit Parties of Debt of (i) the
Borrower or any Subsidiary Guarantor permitted under this Section 9.02 or
(ii) other Persons to the extent an Investment would be permitted in such Person
under Section 9.05(g).

(j) other Debt in an aggregate principal amount not to exceed $30,000,000 at any
one time outstanding.

(k) the Existing Notes outstanding on the Effective Date; provided that the
remaining outstanding principal balance of the Existing Notes shall be no
greater than $0 at all times on or after November 5, 2018.

(l) Indebtedness existing on the Effective Date and set forth on Schedule 9.02.

 

101



--------------------------------------------------------------------------------

Section 9.03 Liens. The Credit Parties will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any of their respective Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Secured Obligations.

(b) Excepted Liens.

(c) Liens securing Capital Leases and Liens encumbering assets (and those
described in subclause (ii) below) securing Debt incurred to finance the
purchase, construction or improvement of such assets (and any refinancings
thereof which do not increase the principal amount thereof); provided that
(i) the principal amount of the Debt secured by a purchased asset shall not
exceed one hundred percent (100%) of the purchase price of such asset, (ii) such
Liens shall not extend to or encumber any other asset of the Credit Parties or
the Restricted Subsidiaries other than the agreement, any related contracts,
intangibles and other assets that are incidental thereto, including accessions
thereto and replacements thereof, and proceeds and individual financings may be
cross-collateralized with other asset specific acquisition/construction
financings provided by such Person or its Affiliates, and (iii) such Liens shall
attach to such purchased, constructed or improved asset within 180 days after
such acquisition or the completion of such construction or improvement (or
substantially contemporaneously with refinancings of such Debt which do not
increase the principal amount thereof).

(d) Liens on Property securing Permitted Second Lien Notes and Permitted
Refinancing Debt, in each case to the extent permitted by Section 9.02(g);
provided however, that (i) such Liens are subordinate to the Liens securing the
Secured Obligations pursuant to the Second Lien Intercreditor Agreement and
(ii) both before and immediately after giving effect to the incurrence of any
such Lien, the Borrower is in compliance with Section 8.14(c) and the Second
Lien Intercreditor Agreement.

(e) Liens on Property of the Borrower and the Restricted Subsidiaries (other
than proved Oil and Gas Properties or Property constituting Collateral) not
otherwise permitted by any other clause of this Section 9.03; provided that the
aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $15,000,000 at any time.

(f) Liens existing on the Effective Date and set forth on Schedule 9.03.

Section 9.04 Dividends, Distributions and Redemptions.

(a) Restricted Payments. The Credit Parties will not, and will not permit any of
the Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to holders of
its Equity Interests or make any distribution of its Property to its respective
Equity Interest holders, except:

(i) the Borrower may declare and pay dividends or distributions with respect to
its Equity Interests payable solely in additional shares (or the right to
acquire additional shares) of its Equity Interests (other than Disqualified
Capital Stock);

 

102



--------------------------------------------------------------------------------

(ii) Restricted Subsidiaries of the Borrower may declare and pay dividends or
distributions ratably with respect to their Equity Interests to its direct
parent that is the Borrower or a Subsidiary Guarantor;

(iii) so long as, both before and immediately after giving effect thereto, each
of the RP/Investment Conditions is satisfied, the Borrower may declare and pay
dividends or distributions, in each case in cash, ratably with respect to its
Equity Interests;

(iv) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries; and

(v) the Borrower may pay dividends or distributions in an aggregate amount not
to exceed $7,500,000 to certain of its Equity Interest holders in connection
with the exchange of the Borrower’s 8.00% senior unsecured notes due 2020 into
Equity Interests of the Borrower.

(b) Redemption or Repayment of Permitted Debt or Permitted Refinancing Debt. The
Credit Parties will not, and will not permit any Restricted Subsidiary to:

(i) call, make or offer to make any optional Redemption of or otherwise
optionally Redeem whether in whole or in part or repay any Permitted Debt,
except so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom (A) with the proceeds of
Permitted Refinancing Debt, or (B) with the net cash proceeds of any issuance or
sale of or the exchange or conversion into Equity Interests (other than
Disqualified Capital Stock) of the Borrower; or

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
notes evidencing, or any indenture, agreement, instrument, certificate or other
document relating to, any Permitted Debt if:

(A) the effect of such amendment, modification or waiver is to shorten the final
maturity to a date that is earlier than the date that is 91 days after the
Maturity Date, or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or
modify the method of calculating the interest rate;

(B) such action adds, amends, changes or otherwise modifies covenants, events of
default or other agreements to the extent such covenants, events of default or
other agreements are more restrictive, taken as a whole, than those contained in
this Agreement or the other Loan Documents, or financial covenants that are more
restrictive than those contained in this Agreement, in each case, as reasonably
determined by the Borrower in good faith, unless such covenants, events of
default or agreements or more restrictive terms are incorporated into this
Agreement, mutatis mutandis, are offered to the Lenders in good faith or are
otherwise applicable only after the payment in full of the Loans;

 

103



--------------------------------------------------------------------------------

(C) unless permitted by Section 9.03(d) or, in the case of the Permitted Second
Lien Notes, by the Second Lien Intercreditor Agreement, such action creates a
security interest or adds collateral in favor of the holder;

(D) the effect of such amendment, modification or waiver is to designate any
Permitted Debt as subordinate to any other Debt (other than the Secured
Obligations) unless such Permitted Debt is expressly subordinate to the payment
in full of all of the Secured Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent; or

(E) with respect to the Permitted Second Lien Notes, such amendment,
modification or waiver would violate the Second Lien Intercreditor Agreement.

Section 9.05 Investments, Loans and Advances. The Credit Parties will not, and
will not permit any of the Restricted Subsidiaries to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

(a) Investments existing on the Effective Date set forth on Schedule 9.05.

(b) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss.

(c) cash and Cash Equivalents.

(d) Investments (i) the consideration of which consists solely of Equity
Interests (other than Disqualified Stock) of the Borrower, or warrants options
or other rights to purchase or acquire Equity Interests (other than Disqualified
Stock) of the Borrower or (ii) in an amount not to exceed the net cash proceeds
of one or more offerings of Equity Interests (other than Disqualified Stock) of
the Borrower (the “Qualifying Net Cash Proceeds”), in each case, to the extent
not constituting a Change in Control; provided that, in the case of clause
(ii) above: (A) both before, and immediately after giving effect to, any such
Investment, no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom and (B) any such Investment
is made within 90 days after the receipt by the Borrower of the Qualifying Net
Cash Proceeds (provided that Qualifying Net Cash Proceeds shall be reduced on a
dollar-for-dollar basis by any Restricted Payments made by the Borrower in cash
during such 90 day period prior to the making of Investments with such
Qualifying Net Cash Proceeds).

(e) Investments (i) made by the Borrower in or to any other Person that, prior
to such Investment, is a Subsidiary Guarantor; (ii) made by any Restricted
Subsidiary in or to the Borrower or any other Person that, prior to such
Investment, is a Subsidiary Guarantor; (iii) made by any Restricted Subsidiary
that is not a Guarantor in or to the Borrower or any other Restricted
Subsidiary; or (iv) made by any Credit Party in any Restricted Subsidiary that
is not a Subsidiary Guarantor; provided, that the aggregate amount at any time
outstanding pursuant to this clause (iv) shall not exceed $1,000,000.

 

104



--------------------------------------------------------------------------------

(f) consideration (other than cash consideration) received by a Credit Party or
a Restricted Subsidiary pursuant to a Disposition permitted under Section 9.11,
to the extent such consideration is permitted pursuant to Section 9.11.

(g) loans or advances to employees, officers or directors in the ordinary course
of business of the Credit Parties or the Restricted Subsidiaries, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley
Act of 2002, but in any event not to exceed $2,500,000 in the aggregate at any
time.

(h) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Credit Parties or the Restricted Subsidiaries as a result of a bankruptcy or
other insolvency proceeding of the Credit Party in respect of such debts or upon
the enforcement of any Lien in favor of the Credit Parties or the Restricted
Subsidiaries, provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(h) exceeds $1,000,000.

(i) Investments made in connection with the purchase, lease or other acquisition
of tangible assets of any Person, and Investments made in connection with the
purchase, lease or other acquisition of all or substantially all of the business
of any Person, or all of the Equity Interests of any Person, so long as such
Person becomes a Restricted Subsidiary immediately after giving effect to such
Investment, or any division, line of business or business unit of any Person
(including by the merger or consolidation of such Person into the Borrower or
any Guarantor); provided that (i) the Borrower promptly complies with the
requirements of Section 8.14 in connection with any newly acquired Restricted
Subsidiary to the extent required thereby, (ii) no Default, Event of Default or
Borrowing Base Deficiency exists both before and after giving effect to any such
Investment and (iii) immediately after giving effect to any such Investment, the
Pro Forma Net Leverage Ratio shall not exceed 4.00 to 1.00.

(j) Investments permitted by Section 9.10.

(k) other Investments not to exceed in the aggregate at any time outstanding an
amount equal to $25,000,000.

(l) other Investments, so long as, both before and immediately after giving
effect thereto, each of the RP/Investment Conditions is satisfied.

(m) any guarantee permitted under Section 9.02.

Section 9.06 Nature of Business. The Credit Parties will not, and will not
permit any of the Restricted Subsidiaries to, allow any material change to be
made in the character of its business as an independent oil and gas exploration
and production company and activities reasonably incidental or related thereto.
The Borrower and Credit Parties will not, and will not permit any of the
Restricted Subsidiaries to, operate its business outside the geographical
boundaries of the United States.

 

105



--------------------------------------------------------------------------------

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans and Letters of Credit to be used for any purpose other than those
permitted by Section 7.21. None of the Borrower, its Subsidiaries or any Person
acting on behalf of the Borrower or its Subsidiaries has taken or will take any
action which would cause any of the Loan Documents to violate Regulations T, U
or X or any other regulation of the Board or to violate Section 7 of the
Exchange Act. If requested by the Administrative Agent, the Borrower will
furnish to the Administrative Agent a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Borrower will not request any Borrowing or Letter of Credit, and the
proceeds of any Borrowing or Letter of Credit shall not, directly or, knowingly,
indirectly, be used, or lent, contributed or otherwise made available to any
Subsidiary, other Affiliate, joint venture partner or other Person, (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or AML Laws, (B) for the purpose of
funding, financing or facilitating any activity, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country (including, but not
limited to, transshipment or transit through a Sanctioned Country), or involving
any goods originating in or with a Sanctioned Person or Sanctioned Country in
violation of Sanctions, or (C) in any manner that would result in the violation
of any Sanctions by any Person (including any Person participating in the
transactions contemplated hereunder, whether as underwriter, advisor, lender,
issuing bank, investor or otherwise).

Section 9.08 ERISA Compliance. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the Credit
Parties will not at any time:

(a) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability of the Credit Parties to the PBGC;

(b) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan;

(c) permit to exist, or allow any ERISA Affiliate to permit to exist, any
failure to comply with the rules regarding minimum required contributions under
Section 302 or 303 of ERISA or Section 412, 430 or 436 of the Code with respect
to any Plan;

(d) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan or Multiemployer Plan under Sections 515, 4062, 4063, 4064, 4201 or
4204 of ERISA; and

(e) permit any Plan to (i) fail to satisfy the minimum funding standard
applicable to the Plan for any plan year pursuant to Section 412 of the Code or
Section 302 of ERISA (determined without regard to Section 412(c) of the Code or
Section 302(c) of ERISA), (ii) be in at-risk status (within the meaning of
Section 430 of the Code or Section 303 of ERISA) for a plan year, or (iii) fail
to satisfy the requirements of Section 436 of the Code or Section 206(g) of
ERISA.

 

106



--------------------------------------------------------------------------------

Section 9.09 Sale or Discount of Receivables. Except for receivables obtained by
the Credit Parties or the Restricted Subsidiaries out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, none of the Credit Parties or any of
the Restricted Subsidiaries will discount or sell (with or without recourse) any
of its notes receivable or accounts receivable.

Section 9.10 Mergers, Etc. The Credit Parties will not, and will not permit any
of the Restricted Subsidiaries to, merge into or with or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, lease or otherwise dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its Property to any
other Person (any such transaction, a “consolidation”) or liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), terminate or discontinue
its business (any such transaction, a “wind-up”); provided that (a) so long as
no Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing or would result therefrom, any Restricted Subsidiary of the Borrower
may participate in a consolidation with the Borrower in a transaction in which
the Borrower is the surviving entity or transferee and in which the Borrower
remains a domestic entity, (b) so long as no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would result
therefrom, any Subsidiary Guarantor may participate in a merger or consolidation
with any other Subsidiary Guarantor, (c) so long as (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) after giving
effect thereto, the Credit Parties are in compliance with Section 8.14, any
Restricted Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to a Subsidiary Guarantor, (d) any Restricted
Subsidiary may wind-up if the Borrower determines in good faith that such
wind-up is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (i) with respect to any Subsidiary Guarantor,
provides written notice to the Administrative Agent not less than five (5) days
(or less, as the Administrative Agent may agree in its sole discretion) prior to
such wind-up, (ii) distributes all Property of the entity subject of the wind-up
to the Borrower or another Restricted Subsidiary, and (iii) complies in all
respects with all covenants and agreements in the Loan Documents to provide the
Administrative Agent with perfected first-priority liens (subject to Excepted
Liens) on all Property so distributed, (e) any Restricted Subsidiary that is not
a Guarantor may participate in a merger or consolidation with any other
Restricted Subsidiary; provided that if any Guarantor participates in such
merger or consolidation, a Guarantor shall be the surviving Person; and
(f) Credit Parties and their Restricted Subsidiaries may engage in Dispositions
permitted by Section 9.11.

Section 9.11 Disposition of Properties. The Credit Parties will not, and will
not permit any of the Restricted Subsidiaries to, Dispose of any Property,
except the below listed transactions:

(a) the Disposition of inventory, including Hydrocarbons and geological and
seismic data, in the ordinary course of business.

(b) unless a Default or an Event of Default has occurred and is continuing or
would result therefrom,

(i) Disposition of Properties to the extent permitted by Section 9.04(a),
Section 9.05, and Section 9.10;

 

107



--------------------------------------------------------------------------------

(ii) the Disposition of equipment or other Property (other than Oil and Gas
Properties) that is either obsolete, worn-out or no longer necessary or useful
for the business of the Borrower or any Restricted Subsidiary or is promptly
replaced by equipment or Property of at least comparable value; and

(iii) subject to Section 2.07(f) and the Borrower’s compliance with
Section 3.04(c)(iii), Dispositions of any Oil and Gas Properties or any interest
therein or the Disposition of any Equity Interests of any Restricted Subsidiary
directly or indirectly owning Oil and Gas Properties; provided that (A) at least
seventy-five percent (75%) of the consideration received in respect of such
Disposition shall be cash or Cash Equivalents, (B) the consideration received in
respect of such Disposition shall be equal to or greater than the fair market
value of the Oil and Gas Property, interest therein or Restricted Subsidiary
subject of such Disposition (as reasonably determined by a Financial Officer of
the Borrower, or if the aggregate consideration received in respect of such
Disposition exceeds $50,000,000, the board of directors (or equivalent body) of
the Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect) and (C) if any such Disposition is of a Restricted Subsidiary
owning Oil and Gas Properties, such Disposition shall include all the Equity
Interests of such Restricted Subsidiary.

(c) Farm-outs of undeveloped acreage or acreage to which no proved reserves in
which the Borrower or any Restricted Subsidiary has an interest are attributable
and assignments in connection with such farm-outs, in each case in the ordinary
course of business (for purposes of this clause, farm-out means any contract
whereby any Oil and Gas Property, or any interest therein, may be earned by one
party, by the drilling or committing to drill one or more wells by that party,
whether directly or indirectly).

(d) so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing, (i) any Credit Party or any Restricted Subsidiary
may Dispose of its Properties to the Borrower or to a Subsidiary Guarantor, so
long as, after giving effect thereto, the Credit Parties are in compliance with
Section 8.14 without giving effect to any grace periods specified in such
section, and (y) any Restricted Subsidiary that is not a Guarantor may Dispose
of its Properties to any other Restricted Subsidiary that is not a Subsidiary
Guarantor.

(e) the Disposition of cash and Cash Equivalents in the ordinary course of
business.

(f) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business.

(g) Casualty Events; provided that with respect to any Casualty Event of a
Borrowing Base Property, Section 2.07(f) and Section 3.04(c)(iii) shall apply.

(h) Dispositions of Properties not regulated by Section 9.11(a) through
(g) having a fair market value not to exceed $10,000,000 during any 12-month
period.

 

108



--------------------------------------------------------------------------------

(i) the trade or exchange of Oil and Gas Properties for Oil and Gas Properties
of equivalent or higher reserve classification and equivalent discounted present
value in the ordinary course of business; provided, that, the aggregate value of
Dispositions of Borrowing Base Properties pursuant to this Section 9.11(i) shall
not exceed $10,000,000.

Section 9.12 Environmental Matters. The Credit Parties will not, and will not
permit any Restricted Subsidiary to, cause or permit Release of Hazardous
Materials on any of its Properties in violation of any Environmental Laws, where
such Release could reasonably be expected to have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates. The Credit Parties will not, and will
not permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors, the
Borrower, and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon terms
substantially as favorable to it as it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided that the foregoing shall
not apply to:

(a) any Restricted Payment permitted by Section 9.04 or Investment permitted by
Section 9.05.

(b) the payment of reasonable and customary directors’ and officers’ fees and
other benefits to Persons who are not otherwise Affiliates of the Borrower or
any Subsidiary.

(c) any employment or severance or other employee compensation, arrangement or
plan or any amendment thereto, entered into by the Credit Parties or the
Restricted Subsidiaries in the ordinary course of business or which is customary
in the oil and gas business, and payments, awards, grants or issuances of Equity
Interests pursuant thereto.

(d) provision of officers’ and directors’ indemnification and insurance in the
ordinary course of business to the extent permitted by law.

(e) transactions described in Section 9.05(e) or Section 9.11(d); provided that
such transactions are on fair and reasonable financial terms from the
perspective of the applicable Credit Party or Restricted Subsidiary, as
applicable, as reasonably determined in good faith by a Financial Officer of the
Borrower, or if the aggregate value of such transaction (or series of related
transactions) exceeds or is expected to exceed $50,000,000, the board of
directors (or equivalent body) of the Borrower.

(f) transactions pursuant to permitted agreements in existence on the Effective
Date and set forth on Schedule 9.13 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect.

Section 9.14 Negative Pledge Agreements; Dividend Restrictions. The Credit
Parties will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any contract, agreement or
understanding (other than this Agreement, the Security Instruments, the
Permitted Second Lien Notes and any Permitted Refinancing Debt thereof provided
that such Permitted Refinancing Debt does not expand the scope of such
prohibition or restriction) that in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders to secure the

 

109



--------------------------------------------------------------------------------

Secured Obligations or restricts any Restricted Subsidiary from paying dividends
or making distributions to the Borrower or any Guarantor, or which requires the
consent of or notice to other Persons in connection therewith; provided,
however, that the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (a) any leases (other than leases of
Oil and Gas Properties) or licenses or similar contracts as they affect any
Property or Lien subject to such lease or license, (b) any restriction imposed
pursuant to any agreement entered into for the Disposition of any Property
otherwise permitted hereunder prior to the closing of such Disposition as they
affect the Property subject to such pending Disposition, (c) any restriction
imposed on the granting, conveying, creation or imposition of any Lien on any
Property of the Credit Parties or the Restricted Subsidiaries imposed by any
contract, agreement or understanding related to the Liens permitted under
Section 9.03(c) so long as such restriction only applies to the Property
permitted to be encumbered by such Liens, (d) restrictions imposed by any
Governmental Authority or under any Governmental Requirement, (e) restrictions
in the instruments creating an Excepted Lien of the type described in clause
(f) of the definition thereof, so long as such restriction only applies to the
Property permitted to be encumbered by such Liens, (f) customary supermajority
voting provisions and other customary provisions with respect to the disposition
or distribution of assets, each contained in corporate charters, bylaws,
stockholders’ agreements, limited liability company agreements, partnership
agreements, joint venture agreements and other similar agreements entered into
in the ordinary course of business of the Credit Parties or the Restricted
Subsidiaries, and (g) solely with respect to restrictions on the paying of
dividends or making distributions to the Borrower or Guarantor, obligations that
are binding on a Person at the time such Person first becomes a Restricted
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Restricted Subsidiary and such
Restricted Subsidiary is an Immaterial Subsidiary hereunder.

Section 9.15 Gas Imbalances, Take-or-Pay or Other Prepayments. The Credit
Parties will not, and will not permit any of the Restricted Subsidiaries to,
allow gas imbalances, take-or-pay or other prepayments (excluding firm
transportation contracts entered into in the ordinary course of business) with
respect to the Oil and Gas Properties of the Borrower or the Restricted
Subsidiaries that would require the Borrower or such Restricted Subsidiary to
deliver, in the aggregate, two percent (2%) or more of the monthly production of
Hydrocarbons at some future time without then or thereafter receiving full
payment therefore.

Section 9.16 Swap Agreements.

(a) The Credit Parties will not, and will not permit any of the Restricted
Subsidiaries to, enter into (or, in the case of Section 9.16(a)(ii) below,
permit to exist) any Swap Agreements with any Person, except:

(i) Swap Agreements in respect of oil and gas commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with the
notional volumes under all other commodity Swap Agreements then in effect other
than swaps covering (A) basis differential or (B) oil spread timing risks, in
each case on volumes already hedged pursuant to other Swap Agreements) do not
exceed, as of the date such Swap Agreement is executed, for each calendar month
in the remainder of the then current calendar year and for the period of four
calendar years thereafter (I) the greater of (1) 100% of the reasonably
anticipated projected production from the Borrower’s proved developed producing
Oil and Gas Properties and

 

110



--------------------------------------------------------------------------------

(2) 75% of the reasonably anticipated projected production from the Borrower’s
proved Oil and Gas Properties for each such month of the first twenty-four
months during the period such Swap Agreement is in effect, and (II) the greater
of (1) 100% of the reasonably anticipated projected production from the
Borrower’s proved developed producing Oil and Gas Properties and (2) 65% of the
reasonably anticipated projected production from the Borrower’s proved Oil and
Gas Properties for each such month of the next twenty-four months during the
period such Swap Agreement is in effect, in each case, for each of crude oil and
natural gas, calculated separately, and as determined by reference to the
Reserve Report most recently delivered pursuant to Section 8.12 (the “Ongoing
Hedges”);

(ii) In addition to the Ongoing Hedges, in connection with a proposed or pending
acquisition of Oil and Gas Properties (a “Proposed Acquisition”), the Credit
Parties may, upon consultation with and approval from the Administrative Agent
(such approval not to be unreasonably withheld, conditioned or delayed) also
enter into incremental Swap Agreements (the “Acquisition Hedges”) with respect
to the Credit Parties’ reasonably anticipated projected production from the
Borrower’s proved Oil and Gas Properties to be acquired (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with the
notional volumes under all other commodity Swap Agreements then in effect other
than swaps covering (A) basis differential or (B) oil spread timing risks, in
each case on volumes already hedged pursuant to other Swap Agreements) do not
exceed, as of the date such Swap Agreement is executed, (I) the greater of (1)
100% of the reasonably anticipated projected production from the Borrower’s
proved developed producing Oil and Gas Properties and (2) 75% of the reasonably
anticipated projected production from the Borrower’s proved Oil and Gas
Properties for each such month of the first twenty-four months during the period
such Swap Agreement is in effect, and (II) the greater of (1) 100% of the
reasonably anticipated projected production from the Borrower’s proved developed
producing Oil and Gas Properties and (2) 65% of the reasonably anticipated
projected production from the Borrower’s proved Oil and Gas Properties, in each
case, upon giving effect to such acquisition for each such month of the next
twenty-four months during the period such Swap Agreement is in effect, in each
case, for each of crude oil and natural gas, calculated separately, and as
determined by reference to the Reserve Report most recently delivered pursuant
to Section 8.12, during the period between (i) the date on which such Credit
Party signs a definitive acquisition agreement in connection with a Proposed
Acquisition and (ii) the earliest of (A) the date of consummation of such
Proposed Acquisition, (B) the date of termination of such Proposed Acquisition
and (C) ninety (90) days after the date of execution of such definitive
acquisition agreement (or such longer period as the Administrative Agent may
agree in its reasonable discretion). However, all such incremental Swap
Agreements entered into with respect to a Proposed Acquisition must be
terminated or unwound within ninety (90) days following the date of termination
of such Proposed Acquisition (it being understood, for avoidance of doubt, that
the Acquisition Hedges may be permitted as Ongoing Hedges to the extent such
Acquisition Hedges could be entered into pursuant to this Section 9.16(a) in the
absence of a Proposed Acquisition); and

(iii) Swap Agreements in respect of interest rates with an Approved
Counterparty, (i) effectively converting interest rates from fixed to floating,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Credit Parties or any Restricted Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which

 

111



--------------------------------------------------------------------------------

bears interest at a fixed rate and (ii) effectively converting interest rates
from floating to fixed, the notional amounts of which (when aggregated with all
other Swap Agreements of the Credit Parties or their respective Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed at any time 100% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a floating rate.

(b) If, at any time, the Borrower determines that the notional amounts of Swap
Agreements in respect of interest rates exceed 100% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate, then the Borrower shall, within thirty (30) days of such
determination, terminate, create off-setting positions or otherwise unwind
existing Swap Agreements in order to comply with this Section 9.16.

(c) If, as of the end of any fiscal quarter, the Borrower determines that the
aggregate volume of all commodity Swap Agreements (other than swaps covering
(A) basis differential or (B) oil spread timing risks, in each case on volumes
already hedged pursuant to other Swap Agreements) for which settlement payments
were calculated in such fiscal quarter exceeded the actual production of
Hydrocarbons in such fiscal quarter, then the Borrower shall, within thirty
(30) days of such determination, terminate, create off-setting positions or
otherwise unwind existing Swap Agreements such that, at such time, future
hedging volumes will not exceed, on a quarterly basis, the volume limitations
imposed in Section 9.16(a) above for each subsequent monthly period after such
fiscal quarter.

(d) Notwithstanding anything to the contrary in this Section 9.16, there shall
be no prohibition against the Borrower, any other Credit Party or any Restricted
Subsidiary entering into any “put” contracts or commodity price floors with an
Approved Counterparty so long as (i) such agreements are entered into for
non-speculative purposes and in the ordinary course of business for the purpose
of hedging against fluctuations of commodity prices, (ii) such agreements are
not related to corresponding calls, collars or swaps and (iii) neither the
Borrower nor any Restricted Subsidiary has any payment obligation other than
premiums and charges the total amount of which are fixed and known at the time
such agreement is entered into.

Section 9.17 [Reserved].

Section 9.18 Subsidiaries. Neither the Borrower nor any Restricted Subsidiary
shall have any Restricted Subsidiary (a) that is a Foreign Subsidiary or
(b) that is not a Wholly-Owned Subsidiary.

Section 9.19 Account Control Agreements. The Credit Parties will not, and will
not permit any Restricted Subsidiary to deposit, credit or otherwise transfer
any Cash Receipts, securities, financial assets or any other Property into, any
Deposit Account or Securities Account other than (a) Deposit Accounts and
Securities Accounts in which the Administrative Agent has been granted a
first-priority Lien (subject to Excepted Liens of the type described in clause
(e) of the definition thereof) and that, in each case, is listed on Schedule
7.25 and is subject to an Account Control Agreement and (b) Excluded Accounts
(solely with respect to amounts referred to in the definition thereof).

 

112



--------------------------------------------------------------------------------

Section 9.20 Certain Restrictions with respect to Unrestricted Subsidiaries.
Notwithstanding any other provision in this Agreement to the contrary, the
Credit Parties:

(a) will cause the management, business and affairs of its Unrestricted
Subsidiaries to be conducted in such a manner, including, without limitation, by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and shall
not permit Properties of Credit Parties and the Restricted Subsidiaries to be
commingled with Properties of Unrestricted Subsidiaries; in each case, so that
each Unrestricted Subsidiary that is a corporation will be treated as a
corporate entity separate and distinct from Credit Parties and the Restricted
Subsidiaries;

(b) will not, and will not permit any of their Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries;

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, any Credit Party or any Restricted Subsidiary; and

(d) will not engage in any transactions with, or permit any the Restricted
Subsidiaries to engage in any transaction with an Unrestricted Subsidiary other
than transactions that are permitted by Section 9.13.

Section 9.21 Sale and Leaseback Transactions. The Credit Parties will not, and
will not permit any Restricted Subsidiaries to, enter into any Sale and
Leaseback Transactions.

Section 9.22 Organizational Documents; Fiscal Year End. The Credit Parties will
not, and will not permit any of the Restricted Subsidiaries to, amend, modify or
supplement in any material respect (or vote to enable, or take any other action
to permit, such amendment, modification or supplement of) any Organizational
Document of the Credit Parties or such Restricted Subsidiaries in any manner
materially adverse to the interests of the Administrative Agent and the Lenders.
The Credit Parties will not, and will not permit any of the Restricted
Subsidiaries to, change the last day of its fiscal year from December 31 of each
year, or the last days of the first three fiscal quarters in each of its fiscal
years from March 31, June 30 and September 30 of each year, respectively.

Section 9.23 Limitation on Leases. The Credit Parties will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases, compressor leases,
leases of Hydrocarbon Interests and leases of drilling rigs), under leases or
lease agreements which would cause the aggregate amount of all payments made by
the Borrower and the Subsidiaries pursuant to all such leases or lease
agreements, including any residual payments at the end of any lease, to exceed
$2,000,000 in any period of twelve (12) consecutive calendar months during the
life of such leases.

Section 9.24 Marketing Activities. The Credit Parties will not, and will not
permit any of the Restricted Subsidiaries to, engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than
(a) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during

 

113



--------------------------------------------------------------------------------

the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Subsidiaries that the
Borrower or one of its Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (c) other contracts for the
purchase and/or sale of Hydrocarbons of third parties (i) which have generally
offsetting provisions (i.e. corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and (ii) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Borrower, any Guarantor or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in, Schedule
6.03, Section 8.02(a), Section 8.03 (with respect to the legal existence of the
Borrower or any Guarantor), Section 8.14, Section 8.17 or in Article IX.

(e) the Borrower, any Guarantor or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a) to (d) or (f) to (n))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Credit Parties or any
Restricted Subsidiary otherwise becoming aware of such failure.

 

114



--------------------------------------------------------------------------------

(f) the Borrower or any Guarantor shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material Debt,
when and as the same shall become due and payable (after the expiration of any
applicable period of grace and/or notice and cure period).

(g) any event or condition occurs (after the expiration of any applicable period
of grace and/or notice and cure period) that (i) results in any Material Debt
becoming due prior to its scheduled maturity or (ii) that enables or permits the
holder or holders of any Material Debt or any trustee or agent on its or their
behalf to cause any Material Debt to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Credit Parties to make an offer in respect
thereof, in each case other than with respect to (1) Debt consisting of any Swap
Obligations, if the event or condition is a termination event rather than an
event of default under the applicable Swap Agreements and (2) secured Debt that
becomes due as a result of a Disposition (including as a result of a Casualty
Event) of the property or assets securing such Debt permitted under this
Agreement.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its or their respective debts, or of a
substantial part of its or their respective assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or for a substantial part
of its or their respective assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.

(i) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its or their respective assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or the
holders of any Equity Interests of the Borrower shall make any request or take
any action for the purpose of calling a meeting of the shareholders or members
of the Borrower to consider a resolution to dissolve and wind-up the Borrower’s
affairs.

(j) any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due.

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third-party
insurance provided by reputable and financially sound insurers as to which the
insurer has not issued a notice denying coverage and is not subject to an
insolvency proceeding) or (ii) any one or more non-monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered by a court of competent jurisdiction
against any Credit

 

115



--------------------------------------------------------------------------------

Party or any Restricted Subsidiary or any combination thereof and the same shall
remain undischarged or unsatisfied for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any material assets
of any Credit Party or any Restricted Subsidiary to enforce any such judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Credit Party party thereto or shall be repudiated by any of them, or any Credit
Party shall so state in writing; or the Loan Documents after delivery thereof
cease to create a valid and perfected Lien of the priority required thereby on
any material portion of Collateral purported to be covered thereby, except to
the extent permitted by the terms of this Agreement, or any Credit Party shall
so state in writing.

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.

(n) a Change in Control shall occur.

(o) the Second Lien Intercreditor Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms against the parties
thereto, or shall be repudiated by any of them, or cease to establish the
relative Lien priorities required or purported thereby, or any party thereto
shall so state in writing.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i) at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

 

116



--------------------------------------------------------------------------------

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) Except as provided in Section 4.04, all proceeds realized from the
liquidation or other disposition of Collateral or otherwise received after
maturity of the Loans, whether by acceleration or otherwise, shall be applied:
first, to payment or reimbursement of that portion of the Secured Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such; second, pro rata to payment or reimbursement of that
portion of the Secured Obligations constituting fees, expenses and indemnities
payable to the Lenders; third, pro rata to payment of accrued interest on the
Loans; fourth, pro rata to payment of (i) principal outstanding on the Loans,
(ii) reimbursement obligations in respect of Letters of Credit pursuant to
Section 2.08(e) (and cash collateralization of LC Exposure hereunder), (iii)
Secured Swap Obligations owing to Secured Swap Parties and (iv) Secured Cash
Management Obligations owing to Secured Cash Management Providers; fifth, pro
rata to any other Secured Obligations; and sixth, any excess, after all of the
Secured Obligations shall have been paid in full in cash, shall be paid to the
Borrower or as otherwise required by any Governmental Requirement; provided
that, for the avoidance of doubt, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
the Borrower and any other Guarantors to preserve the allocation to Secured
Obligations otherwise set forth above in this Section 10.02(c).

(d) Without limiting any other provision of this Article X, after the occurrence
of, and during the continuation of, an Event of Default, the Administrative
Agent may give instructions directing the disposition of funds, securities or
other Property credited or deposited into any Deposit Account or Securities
Account subject to an Account Control Agreement (including without limitation
sweeping such proceeds for payment of the Secured Obligations) and/or withhold
any withdrawal rights of any Credit Party with respect to any or all funds,
securities or other Property credited or deposited into any Deposit Account or
Securities Account subject to an Account Control Agreement.

Section 10.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and the Credit Parties unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s and
each Credit Party’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Secured Obligations and other obligations
described therein and secured thereby. Notwithstanding the assignment contained
in such Security Instruments, except after the occurrence and during the
continuance of an Event of Default, (a) the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower or its Subsidiaries, as applicable and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower or its
Subsidiaries, as applicable.

 

117



--------------------------------------------------------------------------------

Section 10.04 Credit Bidding. Each of the Borrower, the other Credit Parties,
the Restricted Subsidiaries and the Lenders hereby irrevocably authorize (and by
entering into a Swap Agreement, each Approved Counterparty shall be deemed to
authorize) the Administrative Agent, based upon the instruction of the Majority
Lenders, to Credit Bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (and the Borrower,
each other Credit Party and the Restricted Subsidiaries shall approve the
Administrative Agent as a qualified bidder and such Credit Bid as a qualified
bid) at any sale thereof conducted by the Administrative Agent, based upon the
instruction of the Majority Lenders, under any provisions of the Uniform
Commercial Code, as part of any sale or investor solicitation process conducted
by the Borrower the other Credit Parties or the Restricted Subsidiaries, any
interim receiver, manager, receiver and manager, administrative receiver,
trustee, agent or other Person pursuant or under any insolvency laws; provided,
however, that (a) the Majority Lenders may not direct the Administrative Agent
in any manner that does not treat each of the Lenders equally, without
preference or discrimination, in respect of consideration received as a result
of the Credit Bid, (b) the acquisition documents shall be commercially
reasonable and contain customary protections for minority holders, such as,
among other things, anti-dilution and tag-along rights, (c) the exchanged debt
or equity securities must be freely transferable, without restriction (subject
to applicable securities laws) and (d) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations).

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and each Issuing Bank, and neither the
Credit Parties nor any Subsidiary shall have rights as a third party beneficiary
of any of such provisions.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall have no duties or obligations except those expressly set forth in
the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent

 

118



--------------------------------------------------------------------------------

shall have no duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Credit Parties or their respective
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Credit Parties or their respective
Subsidiaries or any other Credit Party or guarantor, or (vii) any failure by the
Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein. For purposes of determining compliance with the conditions
specified in Article VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02), as
applicable, specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the

 

119



--------------------------------------------------------------------------------

consent or at the request of the Majority Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and each Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, each Issuing Bank and the Borrower and the Administrative Agent may
be removed at any time with or without cause by the Majority Lenders. Upon any
such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower and with the consent of the Borrower (unless an
Event of Default has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Lenders and each
Issuing Bank, appoint a successor Administrative Agent; provided that in no
event shall any such successor Administrative Agent be a Defaulting Lender. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations

 

120



--------------------------------------------------------------------------------

hereunder. The fees payable by the Borrower to the successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07 Administrative Agent and Lenders. The Administrative Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
the Administrative Agent and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

Section 11.08 No Reliance.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is a party. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Credit Parties or their respective Subsidiaries of this Agreement, the Loan
Documents or any other document referred to or provided for herein or to inspect
the Properties or books of the Borrower or its Subsidiaries. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, none of the Administrative
Agent, the Technical Agents and the Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of the Administrative
Agent, the Arrangers or any of their respective Affiliates. In this regard, each
Lender acknowledges that Latham & Watkins LLP is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

(b) The Lenders acknowledge that the Administrative Agent, the Technical Agents
and the Arrangers are acting solely in administrative capacities with respect to
the structuring and syndication of this facility and have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their administrative duties, responsibilities and
liabilities specifically as set forth in the Loan Documents and in their
capacity as Lenders hereunder. In structuring, arranging or syndicating this
facility, each Lender acknowledges that the Administrative Agent, the Technical
Agents and/or the Arrangers may be agents or lenders under this Agreement, other
loans or other securities and waives any existing or future conflicts of
interest associated with their role in such other debt instruments.

 

121



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Credit Parties or their respective Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender, each Issuing Bank, each Secured Swap Party and Secured Cash
Management Provider hereby authorizes the Administrative Agent to release any
Collateral and the guarantees of any Guarantor under the Guaranty and Collateral
Agreement, and to execute and deliver to the Borrower, at the Borrower’s sole
cost and expense, any and all releases of Liens, releases of guaranty from the
Guaranty and Collateral Agreement, termination statements, assignments or other
documents reasonably requested by the Borrower, in accordance with
Section 12.20.

Section 11.11 The Arrangers. The Arrangers shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than its duties, responsibilities and liabilities in its
individual capacity as a Lender hereunder to the extent it is a party to this
Agreement as a Lender.

 

122



--------------------------------------------------------------------------------

Section 11.12 Disqualified Institutions. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

  (i)

if to the Borrower or any Guarantor, to it at:

Northern Oil and Gas, Inc.

601 Carlson Parkway, Suite 990

Minnetonka, MN 55305

Attention: Nick O’Grady

Telephone: 952-476-9800

Facsimile: 952-885-7434

Electronic Mail: nogrady@northernoil.com

with a copy to:

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention: Mary Kogut Brawley

Telephone: 713-836-3650

Facsimile: 713-836-3601

Electronic Mail: mkogut@kirkland.com

 

  (ii)

if to the Administrative Agent, to it at:

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, ON M5H 1C4

Attention: Manager, Agency Services

Facsimile: 416-842-4023

 

123



--------------------------------------------------------------------------------

with a copy to the Administrative Agent at:

Royal Bank of Canada

609 Main Street, Suite 3600

Houston, TX 77002

Attention: Don McKinnerney

E-mail: Don.McKinnerney@rbccm.com

(iii) if to any other Lender, in their capacity as such, or any other Lender in
its capacity as an Issuing Bank, to it at its address (or fax number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other agent, any
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Credit
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

124



--------------------------------------------------------------------------------

(b) Subject to Section 4.04(b)(ii), neither this Agreement nor any provision
hereof nor any Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the written consent of the Majority Lenders.
Notwithstanding the foregoing, no such agreement of the Majority Lenders shall
(i) increase the Commitment or Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of each Lender, maintain or decrease the Borrowing Base without
the written consent or deemed consent of the Required Lenders, or modify in any
manner Section 2.07 without the written consent of each Lender; provided that a
Scheduled Redetermination may be postponed by the Required Lenders; provided,
further, with respect to any Scheduled Redetermination, such Scheduled
Redetermination may be postponed for not more than 90 days with the consent of
the Majority Lenders and the Technical Agents, (iii) reduce the principal amount
of any Loan or LC Disbursement or reduce the rate of interest thereon (other
than the waiver of interest at the default rate pursuant to Section 3.02(c)), or
reduce any fees payable hereunder, or reduce any other Secured Obligations
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iv) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or any other Secured Obligations hereunder or under any
other Loan Document, or reduce the amount of, waive or excuse any such payment,
or postpone or extend the Termination Date or the Maturity Date without the
written consent of each Lender affected thereby; provided that mandatory
prepayments may be waived or postponed by the Required Lenders other than as
provided under clause (vi) below, (v) change Section 2.06(b)(ii),
Section 4.01(b), Section 4.01(c) or Section 10.02(c) in a manner that would
alter the pro rata reduction of Commitments or the pro rata sharing of payments
required thereby, without the written consent of each Lender adversely affected
thereby, (vi) waive, amend Section 3.04(c)(ii) or Section 6.01, in each case
without the written consent of each Lender, (vii) release any Guarantor or
release all or substantially all of the Collateral (in each case, other than as
provided in Section 11.10 and Section 12.20) without written consent of each
Lender, (viii) modify the definitions of “Swap Agreement”, “Secured Swap
Agreement”, “Secured Swap Obligations”, “Secured Swap Party”, “Secured Parties”
or “Secured Obligations”, or the terms of Section 10.02(c), Section 12.14, any
of the provisions of this Section 12.02(b) or Section 12.20, in each case
without the written consent of each Secured Swap Party adversely affected
thereby, (ix) change any of the provisions of this Section 12.02(b) or the
definition of “Majority Lenders”, “Super Majority Lenders” “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender adversely affected
thereby, (x) reduce the percentage set forth in Section 8.14(a) to less than
eighty-five (85%) without the written consent of Required Lenders or (xi) amend
or otherwise modify this Agreement or any Security Instrument in a manner that
results in the Secured Swap Obligations no longer being secured on an equal and
ratable basis with the principal of the Loans pursuant to this Agreement or such
Security Instrument, without the written consent of each Secured Swap Party
adversely affected thereby; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be. Notwithstanding the foregoing, (i) any supplement to any Schedule
permitted or required to be delivered under this Agreement or any other Loan
Document shall be effective simply by delivering to the Administrative Agent a

 

125



--------------------------------------------------------------------------------

supplemental Schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders, and
(ii) any Security Instrument may be supplemented to add additional collateral
with the consent of the Administrative Agent. Notwithstanding the foregoing,
(1) the Borrower and the Administrative Agent may amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document or to modify or
add financial ratio covenants, negative covenants or Events of Default to cause
such financial ratio covenants, negative covenants or Events of Default to be
more onerous to the Borrower than those contained in this Agreement (prior to
giving effect to such amendment) in connection with any amendment, modification
or other change to the Loan Documents pursuant Section 8.18, (2) the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into any amendment, modification or waiver of this Agreement or any other
Loan Document or enter into any agreement or instrument to add additional
Guarantors as contemplated in Section 8.14(b) or to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or Property to become Collateral to secure the Secured Obligations
for the benefit of the Lenders or as required by any Governmental Requirement to
give effect to, protect or otherwise enhance the rights or benefits of any
Lender under the Loan Documents and (3) no Lender consent is required to effect
any amendment or supplement to the Second Lien Intercreditor Agreement that is
for the purpose of adding the holders of Permitted Second Lien Notes or
Permitted Refinancing Debt thereof, as expressly contemplated by the terms of
the Second Lien Intercreditor Agreement (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower and each other Credit Party shall jointly and severally pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Technical Agents, the Arrangers and their respective
Affiliates, including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of consultants and of one primary
counsel to the Administrative Agent and all Lenders and one local counsel to the
Administrative Agent and all Lenders in each jurisdiction deemed reasonably
necessary by the Administrative Agent, and the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, in each case in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket costs, expenses,
Other Taxes, assessments and other charges incurred by the Administrative Agent
or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all

 

126



--------------------------------------------------------------------------------

reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit
issued by such Issuing Bank or any demand for payment thereunder, (iv) all
reasonable out-of-pocket expenses incurred by the Administrative Agent (and its
Affiliates) and the Lenders (including (A) the fees, charges and disbursements
of counsel to the Administrative Agent and (B) the fees, charges and
disbursements of one primary counsel to the Lenders as a group unless there is
an actual or perceived conflict of interest in which case each such Person may
retain its own counsel (plus no more than one additional counsel in each
jurisdiction that is reasonably necessary to such enforcement or protection of
rights)) incurred during any workout or restructuring or in connection with the
enforcement of any rights or remedies in respect of such Loans or Letters of
Credit.

(b) THE BORROWER AND EACH OTHER CREDIT PARTY SHALL JOINTLY AND SEVERALLY
INDEMNIFY THE ADMINISTRATIVE AGENT, THE TECHNICAL AGENTS, THE ARRANGERS, EACH
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE AND
DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF ONE PRIMARY COUNSEL
FOR ALL INDEMNITEES AND, IF REASONABLY NECESSARY, A SINGLE OUTSIDE LOCAL COUNSEL
IN EACH APPROPRIATE JURISDICTION (WHICH MAY INCLUDE A SINGLE SPECIAL COUNSEL IN
MULTIPLE JURISDICTIONS) FOR ALL INDEMNITEES TAKEN AS A WHOLE (AND, IN THE CASE
OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, AN ADDITIONAL COUNSEL FOR ALL
INDEMNITEES SUBJECT TO SUCH CONFLICT TAKEN AS A WHOLE), INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN EXPENSES IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS DATED OF EVEN DATE HEREWITH, WHICH
EXPENSES SHALL ONLY BE PAID BY THE CREDIT PARTIES TO THE EXTENT PROVIDED IN
SECTION 12.03(A)) OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY,
THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT
OF THEIR RESPECTIVE SECURED OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE CREDIT PARTIES OR THEIR RESPECTIVE
SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION,
(A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT ISSUED BY SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO

 

127



--------------------------------------------------------------------------------

NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT
OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE CREDIT PARTIES OR THEIR RESPECTIVE
SUBSIDIARIES BY THE CREDIT PARTIES OR THEIR RESPECTIVE SUBSIDIARIES, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) THE CREDIT PARTIES’, OR THEIR
RESPECTIVE SUBSIDIARIES’, BREACH OF, OR NON-COMPLIANCE WITH, ANY ENVIRONMENTAL
LAW APPLICABLE TO THE CREDIT PARTIES OR THEIR RESPECTIVE SUBSIDIARIES, (ix) THE
USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS
MATERIALS IN VIOLATION OF ENVIRONMENTAL LAWS BY THE CREDIT PARTIES OR THEIR
RESPECTIVE SUBSIDIARIES, (x) ANY ENVIRONMENTAL LIABILITY ARISING UNDER
ENVIRONMENTAL LAW OF THE CREDIT PARTIES OR THEIR RESPECTIVE SUBSIDIARIES,
(xi) THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEM IN CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR (xii) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BROUGHT BY A THIRD PARTY, THE BORROWER OR ANY GUARANTOR,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (I) THE
BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNITEE, ANY OF ITS
AFFILIATES OR CONTROLLING PERSONS OR ANY OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR MEMBERS OF ANY OF THE FOREGOING AND (II) A MATERIAL BREACH OF FUNDING
OBLIGATIONS UNDER THE LOAN DOCUMENTS BY SUCH INDEMNITEE, AND PROVIDED FURTHER
THAT THE INDEMNITY SET FORTH HEREIN SHALL NOT APPLY TO DISPUTES SOLELY BETWEEN
LENDERS UNLESS SUCH DISPUTE RESULTS FROM ANY CLAIM ARISING OUT OF ANY REQUEST,
ACT OR OMISSION ON THE PART OF ANY CREDIT PARTY OR AGAINST THE ARRANGERS, THE
TECHNICAL AGENTS, THE ADMINISTRATIVE

 

128



--------------------------------------------------------------------------------

AGENT OR ANY ISSUING BANK IN ITS CAPACITY AS SUCH, IN EACH CASE, IN CONNECTION
WITH THE LOAN DOCUMENTS. WITH RESPECT TO THE OBLIGATION TO REIMBURSE AN
INDEMNITEE FOR FEES, CHARGES AND DISBURSEMENTS OF COUNSEL, EACH INDEMNITEE
AGREES THAT ALL INDEMNITEES WILL AS A GROUP UTILIZE ONE PRIMARY COUNSEL (PLUS NO
MORE THAN ONE ADDITIONAL COUNSEL IN EACH JURISDICTION WHERE A PROCEEDING THAT IS
THE SUBJECT MATTER OF THE INDEMNITY IS LOCATED) UNLESS (1) THERE IS A CONFLICT
OF INTEREST AMONG INDEMNITEES, (2) DEFENSES OR CLAIMS EXIST WITH RESPECT TO ONE
OR MORE INDEMNITEES THAT ARE NOT AVAILABLE TO ONE OR MORE OTHER INDEMNITEES OR
(3) SPECIAL COUNSEL IS REQUIRED TO BE RETAINED AND THE BORROWER CONSENTS TO SUCH
RETENTION (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED). THIS SECTION 12.03 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETCETERA, ARISING FROM ANY
NON-TAX CLAIM.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Technical Agents, Arrangers or any
Issuing Bank under Section 12.03(a) or (b), each Lender severally agrees to pay
to the Administrative Agent, the Technical Agents, the Arrangers or such Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Technical
Agents, the Arrangers or such Issuing Bank in its capacity as such.

(d) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY HERETO NOR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL ASSERT, AND EACH
HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER SUCH PERSON, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF. NOTWITHSTANDING THE FOREGOING, NOTHING
HEREIN SHALL LIMIT OR BE DEEMED TO LIMIT THE CREDIT PARTIES’ OBLIGATION TO
INDEMNIFY THE INDEMNITEE’S FOR ANY SUCH CLAIMS BROUGHT BY THIRD PARTIES.

(e) All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days of written demand therefor attaching the relevant invoices
and/or a certificate, in each case setting forth the basis for such demand in
reasonable detail.

 

129



--------------------------------------------------------------------------------

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04 or as required under Section 5.04(b), and (iii) no Lender may
assign to the Borrower or any other Credit Party or their respective
Subsidiaries, or an Affiliate of the Borrower or any other Credit Party or their
respective Subsidiaries, or a Defaulting Lender or an Affiliate of a Defaulting
Lender all or any portion of such Lender’s rights and obligations under the
Agreement or all or any portion of its Commitments or the Loans owing to it
hereunder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
Section 12.04(c)) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender or an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee,
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice thereof
(other than a Disqualified Institution); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or any
Affiliate of a Lender or an Approved Fund, immediately prior to giving effect to
such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

130



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to a natural Person, or to any holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or any Disqualified Institution.

(iii) Subject to Section 12.04(b)(ii) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits (and obligations)
of Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 12.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Maximum Credit Amount of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent, each Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on
Annex I and forward a copy of such revised Annex I to the Borrower, each Issuing
Bank and each Lender. This Section 12.04(b)(iv) shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
Regulations (or any other relevant or successor provisions of the Code or of
such Treasury Regulations).

 

131



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 12.04(b) and any
written consent to such assignment required by this Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities other than an Affiliate of the Borrower or any other Credit Party (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that any such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in the first proviso to Section 12.02(b) that affects such
Participant. In addition such agreement must provide that the Participant be
bound by the provisions of Section 12.11. Subject to Section 12.04(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(e) (it being
understood that the documentation required under Section 5.03(e) shall be
delivered to the participating Lender) and Section 5.03(k)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). No
participation shall be effective unless it has been recorded in the Participant
Register as provided in this Section 12.04(c); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

132



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent and such entitlement to receive a greater payment results
from a Change in Law that occurs after the Participant acquired the applicable
participation. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.03 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 12.04(d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03, Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the Transactions, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b) To the extent that any payments on the Secured Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

133



--------------------------------------------------------------------------------

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax, facsimile, as an attachment to an
email or other similar electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitation, Swap Obligations) at any time owing by such Lender or
Affiliate to or for the credit or the account of the Credit Parties or the
Restricted Subsidiaries against any of and all the obligations of the Credit
Parties or the Restricted Subsidiaries owed to such Lender now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. Each
Lender or its Affiliate agrees to promptly notify the Borrower and the
Administrative Agent after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

 

134



--------------------------------------------------------------------------------

Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO,

 

135



--------------------------------------------------------------------------------

ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Related Parties’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower, any other Credit Party or any Restricted
Subsidiary and their obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(j) on a confidential basis to (i) any rating agency in connection with rating
the Credit Parties or this Agreement or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
for this Agreement. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar services providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement and the other Loan Documents. For the
purposes of this Section 12.11, “Information” means all information received
from the Credit Parties or their respective Subsidiaries relating to the Credit
Parties or their respective Subsidiaries and their businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Credit
Parties or their respective Subsidiaries; provided that, in the case of
information received from the Credit Parties, or any of its Subsidiaries

 

136



--------------------------------------------------------------------------------

after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Credit Parties and their respective Affiliates and
Related Parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and agrees that it will handle such material non-public information
in accordance with those procedures and applicable law, including federal and
state securities laws.

All information, including requests for waivers and amendments, furnished by the
Credit Parties or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Credit Parties and their respective Affiliates and Related Parties or
their respective securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions would be usurious as to any Lender under laws
applicable to it (including the laws of the United States of America and the
State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Loans, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Secured Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (b) in the event that the maturity of the Loans is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower). All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated

 

137



--------------------------------------------------------------------------------

and spread throughout the stated term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law. If at any time and from time
to time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 12.12 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.12.

Section 12.13 Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Secured Obligations shall also extend to and be available to each
Secured Swap Party and each Secured Cash Management Provider on a pro rata basis
in respect of any Secured Swap Obligations owed to such Secured Swap Party and
any Secured Cash Management Obligations owed to such Secured Cash Management
Provider. Except as set forth in Section 12.02(b), no Secured Swap Party or
Secured Cash Management Provider shall have any voting rights under any Loan
Document as a result of the existence of any Secured Swap Obligations or Secured
Cash Management Obligations owed to it.

 

138



--------------------------------------------------------------------------------

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and each Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any Credit Party, contractor, subcontractor,
supplier or materialsman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent, any
other agent, any Issuing Bank or any Lender for any reason whatsoever. There are
no third party beneficiaries other than to the extent contemplated by the last
sentence of Section 12.04(a).

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
and other Credit Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name, address and
tax identification number of the Credit Parties and other information that will
allow such Lender to identify the Credit Parties in accordance with the Patriot
Act.

Section 12.17 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower and the
Guarantors, their respective stockholders and/or their affiliates. The Borrower
agrees that nothing in the Loan Documents and nothing in connection with the
transactions related thereto will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower and any Guarantor, its stockholders or its
affiliates, on the other. The Borrower acknowledges and agrees that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower on the
other, and (b) in connection therewith and with the process leading thereto,
(i) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower or any Guarantor, its stockholders or its Affiliates with respect
to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) or the process leading thereto (irrespective of whether
any Lender has advised, is currently advising or will advise the Borrower or any
Guarantor, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower or any Guarantor except the obligations expressly set
forth in the Loan Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower or any Guarantor, its
management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Guarantor, in connection with
such transaction or the process leading thereto.

Section 12.18 Flood Insurance Provisions.

(a) Notwithstanding any provision in this Agreement or any other Loan Document
to the contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” and no Building or Manufactured (Mobile) Home is hereby encumbered by
this Agreement or any other Loan Document. As used herein, “Flood Insurance
Regulations” means (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973

 

139



--------------------------------------------------------------------------------

as now or hereafter in effect or any successor statute thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder and
(v) the Biggert-Waters Flood Reform Act of 2012 and any regulations promulgated
thereunder.

(b) The Administrative Agent has adopted internal policies and procedures that
address requirements placed on federally regulated Lenders under the Flood
Insurance Regulations. The Administrative Agent will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Insurance Regulations.
However, the Administrative Agent reminds each Lender and participant in the
facility that, pursuant to the Flood Insurance Regulations, each federally
regulated Lender (whether acting as a Lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

Section 12.20 Releases.

(a) Full Release. Upon the request of the Borrower, if (i) all Secured
Obligations under this Agreement and the other Loan Documents shall have been
paid in full in cash (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made as of the time
of determination), (ii) all Letters of Credit shall have expired, terminated or
other arrangements satisfactory to the Administrative Agent and the relevant
Issuing Bank shall have been made, (iii) commitments of the Lenders under the
Loan Documents shall have been terminated, (iv) all Secured Swap Agreements have
expired or been terminated (and all amounts owing thereunder paid in full) or
other arrangements made to the satisfaction of the applicable Secured Swap
Party, (v) all Secured Cash Management Agreements have expired or been
terminated (and all amounts owing thereunder paid in full) or other arrangements
made to the satisfaction of the applicable Secured Cash Management Provider and
(vi) this Agreement and the other Loan Documents shall have been terminated
(other than those provisions that by their terms survive termination), the
Administrative Agent at the request and sole expense of the Credit Parties shall
execute and deliver or cause to be executed and delivered such instruments as
may be necessary to evidence the release of the Liens and any guarantees granted
pursuant to the Security Instruments.

 

140



--------------------------------------------------------------------------------

(b) Partial Release. If (i) any of the Collateral shall be sold, transferred,
conveyed or otherwise disposed of by the Borrower or any Subsidiary Guarantor in
a transaction permitted by this Agreement (other than any sale, transfer,
conveyance, transfer of other disposition to the Borrower or another Subsidiary
Guarantor) or (ii) the release of such Lien is approved, authorized or ratified
in writing by the Majority Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with Section 12.02(b)), then upon
written request delivered to the Administrative Agent, the Administrative Agent,
at the sole expense of the Borrower and the applicable Subsidiary Guarantor,
shall promptly execute and deliver to the Borrower or such Subsidiary Guarantor
all releases, termination statements and/or other documents reasonably necessary
or desirable to evidence the release of Liens on such Collateral created under
the applicable Loan Documents; provided that the Borrower shall have delivered
to the Administrative Agent a written request for release, termination
statements and other documents identifying the Borrower or such Subsidiary
Guarantor together with a certification by the Borrower stating (x) that such
transaction is in compliance with this Agreement and the other Loan Documents,
and (y) no Collateral other than the Collateral required to be released is being
released. The Administrative Agent is authorized to release a Guarantor from its
obligations under the Loan Documents (including, without limitation, any
guarantee under the Guaranty and Collateral Agreement) and any Liens on the
Property of such Guarantor granted pursuant to the Security Instruments in the
event that (i) all the capital stock or other Equity Interests of such Guarantor
are sold, transferred, conveyed, associated or otherwise disposed of in a
transaction permitted by the Loan Documents, (ii) upon written request by the
Borrower to the Administrative Agent, such Guarantor ceases to be a Material
Subsidiary or (iii) such Guarantor is designated as an Unrestricted Subsidiary.
In such event, the Administrative Agent, at the sole expense of the Borrower and
the applicable Guarantor, shall promptly execute and deliver to the Borrower or
such Guarantor all releases, termination statements and/or other documents
reasonably necessary or desirable to evidence such release; provided that the
Borrower shall have delivered to the Administrative Agent a written request for
release identifying the relevant Guarantor together with a certification by the
Borrower stating (x) that such transaction is in compliance with this Agreement
and the other Loan Documents, and (y) no Guarantor or Collateral other than the
Guarantor or Collateral required to be released is being released.

Section 12.21 Intercreditor Agreements.

(a) EACH LENDER HEREBY (I) INSTRUCTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
EXECUTE AND DELIVER EACH INTERCREDITOR AGREEMENT ON ITS BEHALF, (II) AUTHORIZES
AND DIRECTS THE ADMINISTRATIVE AGENT TO EXERCISE ALL OF THE ADMINISTRATIVE
AGENT’S RIGHTS AND TO COMPLY WITH ALL OF ITS OBLIGATIONS UNDER EACH
INTERCREDITOR AGREEMENT, (III) AGREES THAT THE ADMINISTRATIVE AGENT MAY TAKE
ACTIONS ON ITS BEHALF AS IS CONTEMPLATED BY THE TERMS OF EACH INTERCREDITOR
AGREEMENT AND (IV) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT AT ALL TIMES
FOLLOWING THE EXECUTION AND DELIVERY OF EACH INTERCREDITOR AGREEMENT SUCH LENDER
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE TERMS THEREOF.

 

141



--------------------------------------------------------------------------------

(b) EACH LENDER ACKNOWLEDGES THAT IT HAS REVIEWED AND IS SATISFIED WITH THE
TERMS AND PROVISIONS OF THE INTERCREDITOR AGREEMENTS AND ACKNOWLEDGES AND AGREES
THAT SUCH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENTS AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
EITHER INTERCREDITOR AGREEMENT.

Section 12.22 Amendment and Restatement of Existing Credit Agreement. On the
Effective Date, the Existing Credit Agreement shall be amended and restated in
its entirety as set forth herein. This Agreement and any Notes issued hereunder
have been given in renewal, extension, rearrangement and increase, and not in
extinguishment of the obligations under the Existing Credit Agreement and the
notes and other documents related thereto. This Agreement does not constitute a
novation of the obligations and liabilities under the Existing Credit Agreement
or evidence repayment of any such obligations and liabilities. All Liens, deeds
of trust, mortgages, assignments and security interests securing the Existing
Credit Agreement and the obligations relating thereto are hereby ratified,
confirmed, renewed, extended, brought forward and rearranged as security for the
Secured Obligations. None of the Liens and security interests created pursuant
to the “Security Instruments” as defined in the Existing Credit Agreement are
released. The substantive rights and obligations of the parties hereto shall be
governed by this Agreement, rather than the Existing Credit Agreement. Without
limitation of any of the foregoing, (a) this Agreement shall not in any way
release or impair the rights, duties, Secured Obligations (as defined in the
Existing Credit Agreement) or Liens (as defined in the Existing Credit
Agreement) created pursuant to the Existing Credit Agreement or any other Loan
Document (as defined in the Existing Credit Agreement) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Effective Date and except as modified hereby or by documents, instruments
and agreements executed and delivered in connection herewith, and all of such
rights, duties, Secured Obligations and Liens are assumed, ratified and affirmed
by the Borrower and each of the Guarantors; (b) any and all references to the
Existing Credit Agreement in any Security Instrument or other Loan Document
shall, without further action of the parties, be deemed a reference to the
Existing Credit Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended, restated, supplemented or otherwise
modified from time to time, and any and all references to the Security
Instruments or Loan Documents in any such Security Instruments or any other Loan
Documents shall be deemed a reference to the Security Instruments or Loan
Documents under the Existing Credit Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time; and (c) the Liens granted
pursuant to the Security Instruments to which any Credit Party is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the Effective Date.

[Remainder of Page Intentionally Left Blank—Signature Pages Follow]

 

142



--------------------------------------------------------------------------------

BORROWER:      NORTHERN OIL AND GAS, INC.      By:  

/s/ Nicholas O’Grady

     Name:   Nicholas O’Grady      Title:   Chief Financial Officer

 

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:      ROYAL BANK OF CANADA, as Administrative Agent     
By:  

/s/ Rodica Dutka

     Name:   Rodica Dutka      Title:   Manager, Agency Services Group

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:      ROYAL BANK OF CANADA, as Issuing Bank and a Lender
     By:  

/s/ Don J. McKinnerney

     Name:   Don J. McKinnerney      Title:   Authorized Signatory

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      WELLS FARGO BANK, NATIONAL ASSOCIATION      By:  

/s/ Sarah Thomas

     Name:   Sarah Thomas      Title:   Director

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDER:      CAPITAL ONE, NATIONAL ASSOCIATION      By:  

/s/ Scott Mackey

     Name:   Scott Mackey      Title:   Director

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      ABN AMRO CAPITAL USA LLC      By:  

/s/ Darrell Holley

     Name:   Darrell Holley      Title:   Managing Director      By:  

/s/ Kelly Hall

     Name:   Kelly Hall      Title:   Director

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      CITIZENS BANK, N.A.      By:  

/s/ David Slye

     Name:   David Slye      Title:   Managing Director

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      CADENCE BANK      By:  

/s/ Anthony Blanco

     Name:   Anthony Blanco      Title:   SVP

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      Cathay BANK      By:  

/s/ Dale T Wilson

     Name:   Dale T Wilson      Title:   Senior Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      MORGAN STANLEY BANK, N.A.      By:  

/s/ Michael King

     Name:   Michael King      Title:   Authorized Signatory

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      MACQUARIE INVESTMENTS US INC.      By:  

/s/ Ozzie Pagan

     Name:   Ozzie Pagan      Title:   Executive Director      By:  

/s/ James M. Jordan

     Name:   James M. Jordan      Title:   Executive Director

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      GOLDMAN SACHS LENDING PARTNERS LLC      By:  

/s/ Meera Bhutta

     Name:   Meera Bhutta      Title:   Managing Director

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      BP ENERGY COMPANY      By:  

/s/ Timothy Yee

     Name:   Timothy Yee      Title:   Attorney in Fact

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

LENDERS:      CARGILL INCORPORATED      By:  

/s/ Tyler R. Smith

     Name:   Tyler R. Smith      Title:   Authorized Signer

SIGNATURE PAGE

TO CREDIT AGREEMENT

(NORTHERN OIL AND GAS, INC.)



--------------------------------------------------------------------------------

ANNEX I

MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable
Percentage     Effective Date
Commitments      Maximum
Credit Amount  

Royal Bank of Canada

     17.18 %    $ 73,000,000      $ 128,823,529  

Wells Fargo Bank, N.A.

     17.18 %    $ 73,000,000      $ 128,823,529  

Capital One, N.A.

     16.47 %    $ 70,000,000      $ 123,529,412  

ABN AMRO Capital USA LLC

     16.47 %    $ 70,000,000      $ 123,529,412  

Citizens Bank, N.A.

     14.12 %    $ 60,000,000      $ 105,882,235  

Cadence Bank, N.A.

     8.24 %    $ 35,000,000      $ 61,764,706  

Cathay Bank

     8.24 %    $ 35,000,000      $ 61,764,706  

Morgan Stanley Bank, N.A.

     1.18 %    $ 5,000,000      $ 8,823,529  

Macquarie Investments US Inc.

     0.23 %    $ 1,000,000      $ 1,764,705  

Goldman Sachs Bank USA

     0.23 %    $ 1,000,000      $ 1,764,705  

BP Energy Company

     0.23 %    $ 1,000,000      $ 1,764,705  

Cargill Incorporated

     0.23 %    $ 1,000,000      $ 1,764,705     

 

 

   

 

 

    

 

 

 

TOTAL

     100.000000000 %    $ 425,000,000      $ 750,000,000.00  

ANNEX I

CREDIT AGREEMENT